Exhibit 10.1
EXECUTION VERSION


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.
 




AIR TRANSPORTATION SERVICES AGREEMENT
DATED AS OF MARCH 8, 2016
BETWEEN
AIRBORNE GLOBAL SOLUTIONS, INC.
AND
AMAZON FULFILLMENT SERVICES, INC.






--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




TABLE OF CONTENTS
1.
DEFINITIONS    2

2.
SERVICES    7

2.1
Services    7

2.2
Airborne Global Provision of Services by Contract with Carriers    7

2.3
Forecasts and Non-Binding Estimates    8

2.4
Service Levels; Reporting    8

2.5
Non-Reimbursable Expenses    8

2.6
Reimbursable Expenses    9

2.7
Fuel    10

2.8
Ground Handling; ULDs    11

2.9
Training Provided by Carrier    14

2.10
Schedule; Modifications; Compensation    14

2.11
Aircraft Operations    16

2.12
Operations for Third Parties    18

2.13
Force Majeure    19

2.14
Unavailability    20

2.15
Destruction or Casualty Loss of Aircraft    20

2.16
Fuel Conservation    20

2.17
Reports, Audits and Record Retention    21

2.18
Guarantee of Airborne Global Obligations    22

2.19
Guarantee of Amazon Obligations    22

3.
PAYMENT    22

3.1
Fees and Expenses    22

3.2
Invoices and Payment    22

4.
TERM AND TERMINATION    22

4.1
Term    22

4.3
Amazon Termination Fee    22

4.4
Payment of Amazon Termination Fee    22

4.5
Investment Agreement    23

4.6
Events of Default; Remedies    23

4.7
No Termination or Other Payment on Expiration    24

4.8
Work Orders    25

4.9
CMI Agreement following Expiration    25

4.10
Survival    25

4.11
Aircraft Leases Survive Termination    25

5.
REPRESENTATIONS AND WARRANTIES; COVENANTS    25

5.1
Airborne Global Provider Representations    26

5.2
Organization; Binding Agreement    26

5.3
Service Representations    26

5.4
Proprietary Rights    26



i



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




5.5
Compliance    26

5.6
Common Carrier    27

5.7
Filings    27

5.8
No Liens    27

5.9
Flight Operations    27

6.
CONFIDENTIALITY; PROPRIETARY RIGHTS    28

6.1
Confidentiality    28

6.2
Publicity Restriction    28

6.3
Work Product Ownership    29

6.4
Personal Information    29

7.
DEFENSE/INDEMNITY    29

8.
LOSS OR DAMAGE TO GOODS    31

8.1
Liability Limit    31

8.2
Additional Coverage    31

8.3
Claims    31

8.4
Cooperation    31

9.
INSURANCE    31

9.1
Airborne Global Provider Insurance Coverage    31

9.2
Additional Carrier Policy Requirements    33

9.3
Amazon Insurance    34

10.
PERSONNEL; INDEPENDENT CONTRACTORS    34

10.1
Relationship of the Parties    34

10.2
Airborne Global Provider’s Personnel    34

10.3
Subcontractors    35

11.
TAXES    35

12.
AIRCRAFT LEASES AND SUBLEASES; ADDITIONAL WORK ORDERS    36

12.1
Aircraft Leases    36

12.2
Aircraft Subleases and Additional Work Orders    36

13.
GENERAL    37

13.1
Assignment by Airborne Global Providers    37

13.2
Assignment by Amazon    37

13.3
Governing Law/Venue    37

13.4
Notices    37

13.5
Amendment and Waiver    38

13.6
Remedies    38

13.7
Construction    38

13.8
Third Party Shippers    39

13.9
Work Orders    39



ii



--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




13.10
Hazardous Materials Notifications    40

13.11
Counterparts    40

13.12
LIMITATION OF LIABILITIES    40

13.13
Entire Agreement    40

13.14
Cooperation    40

13.15
Further Assurances    40

13.16
Priority Over Standard Forms    41



Exhibit A: Table of Aircraft


Exhibit B: Form of Work Orders
Exhibit B-1: Form of Carrier Work Order
Exhibit B-2: Form of Fuel Services Work Order
Exhibit B-3: Form of Hub Facility Ground Services Work Order
Exhibit B-4: Form of Gateway Facility Ground Services Work Order


Exhibit C: Performance Standards


Exhibit D: Form of ATSG Guaranty Agreement


Exhibit E: Invoices; Payments; Deposits; Weekly Statement


Exhibit F: Form of Amazon Guaranty Agreement


Exhibit G: Aircraft Lease Terms


Exhibit H: Form of Aircraft Lease Agreement
    
Exhibit I: Form of Aircraft Sublease Agreement


iii



--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




AIR TRANSPORTATION SERVICES AGREEMENT
This Air Transportation Services Agreement, attached Exhibits and Schedules, and
applicable Work Orders (collectively, this “Agreement”) is effective as of April
1, 2016 (“Effective Date”) between Airborne Global Solutions, Inc., a Delaware
corporation (“Airborne Global”), and Amazon Fulfillment Services, Inc., a
Delaware corporation (“AFS”).
RECITALS
Airborne Global and AFS entered into an “Air Charter Services Agreement”
effective September 1, 2015 (the “Charter Services Agreement”), under which
Airborne Global, through certain Carriers (as defined in Section 2.2), provided
charter air cargo transportation services to Amazon.
Airborne Global and AFS desire to restructure the above-described arrangements
so that Airborne Global, through Carriers, will provide air cargo transportation
services using aircraft subleased by AFS (or its Affiliates) to such Carriers or
other aircraft as agreed to by the Parties (“Aircraft”) and, through LGSTX or
other Airborne Global Providers, will provide ground handling, fuel, and other
services, to Amazon.
In connection with the transactions contemplated by this Agreement, Amazon.com,
Inc., a Delaware corporation of which AFS and its Affiliates are wholly owned
subsidiaries (“Amazon.com”), and Air Transport Services Group, Inc., a Delaware
corporation (“ATSG”), of which Airborne Global, ABX, ATI, CAM, and LGSTX are
wholly-owned subsidiaries, desire to have ATSG issue warrants for Amazon.com to
purchase shares representing a total of 19.9% of ATSG’s common stock (the
“Warrants”).
Accordingly, Airborne Global and AFS have entered into this Agreement to replace
the Charter Services Agreement and, on or before March 18, 2016: (a) AFS (or its
Affiliates) and CAM will have entered into Aircraft Leases for the Initial
Aircraft (each as defined in Section 1); (b) AFS (or its Affiliates) and
Carriers will have entered into Aircraft Subleases and corresponding Work Orders
for the Initial Aircraft to replace the work orders entered into under the
Charter Services Agreement; (c) Amazon.com will have entered into, and Airborne
Global acknowledged, a Guaranty for the obligations of its respective Affiliates
under this Agreement; (d) ATSG will have entered into, and Amazon acknowledged,
a Guaranty for the obligations of its respective Affiliates under this
Agreement; and (e) Amazon.com and ATSG will have entered into an Investment
Agreement and a corresponding Stockholders Agreement, pursuant to which ATSG to
issue the Warrants to Amazon.com (collectively, the “Investment Agreements”).
In consideration of the premises, and of the representations, warranties,
covenants, and agreements set forth herein, and intending to be legally bound,
the signatories to this Agreement agree as set forth herein.


1

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




AGREEMENT
1.
DEFINITIONS

“ABX” means ABX Air, Inc., a Delaware corporation.
“ACMI” means aircraft, crew, maintenance, and insurance.
“Additional Aircraft” means any Aircraft not listed in Exhibit A that becomes
subject to a Sublease between Amazon and a Carrier after the Effective Date.
“Additional Crew Charge” is defined in the Price Schedule.
“Additional Insureds” is defined in Section 9.2.
“Affiliate” means, with respect to a specified entity, any other entity that,
directly or indirectly, controls, is controlled by, or is under common control
with such specified entity, where “control” means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of an entity, whether through the ownership of voting securities, or
otherwise.
“Affiliate Carrier” is defined in Section 2.2.
“AFS” is defined in the Preamble.
“Agreement” is defined in the Preamble.
“Airborne Global” is defined in the Preamble.
“Airborne Global Indemnified Parties” is defined in Section 7.3.
“Airborne Global Providers” means collectively, unless otherwise specified, any
Affiliate of Airborne Global that performs Services for Amazon pursuant to a
Work Order in accordance with Section 13.9, including LGSTX, and any Carrier.
“Aircraft” is defined in the Recitals (for clarity, unless otherwise specified,
“Aircraft” will include Spare Aircraft, Substitute Aircraft, and Network
Spares).
“Aircraft Lease” means any lease entered into between AFS (or one of its
Affiliates) and any Person, including, for clarity, CAM or any third party, for
an Aircraft that is subleased to a Carrier under this Agreement.
“Aircraft Sublease” means a sublease entered into between Amazon (or one of its
Affiliates) and a Carrier under this Agreement.
“Amazon” means collectively, unless otherwise specified, AFS and any of its
Affiliates for which an Airborne Global Provider performs Services pursuant to a
Work Order in accordance with Section 13.9.


2

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




“Amazon Indemnified Parties” is defined in Section 7.1.
“Amazon Parties” is defined in Section 9.1.5.
“Amazon Guaranty” means the Guaranty that is attached as Exhibit F.
“Amazon Termination Fee” is defined in Section 4.3.
“Amazon Work Order Early Termination” is defined in Section 4.8.
“Amazon.com” is defined in the Recitals.
“Arrival Performance” is defined in Section 4 of Exhibit C.
“ATI” means Air Transport International, Inc., a Delaware corporation.
“ATSG” is defined in the Recitals.
“ATSG Guaranty” means the Guaranty that is attached as Exhibit D.
“Bankruptcy Code” means the United States Bankruptcy Code.
“Block Hour” means each hour that the Aircraft is operated on a flight in the
performance of the Services in accordance with the applicable Work Order,
computed from removal of the wheel chocks from the front of the Aircraft until
the placement of wheels chocks in front of the Aircraft at the end of such
flight and rounded to the nearest tenth of an hour.
“Block Hour Rate” means the rate specified in the Price Schedule for each Block
Hour (or partially, for each fraction thereof) flown by an Aircraft in
accordance with the Flight Schedule.
“Boeing” is defined in Section 2.10.4.
“Business Days” is defined in Section 13.7.
“CAM” means Cargo Aircraft Management, Inc., a Florida corporation.
“Carrier” is defined in Section 2.2.
“Carrier Delay” is defined in Exhibit C.
“Change of Control” means, with respect to Airborne Global and each Airborne
Global Provider (as applicable): (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, in a transaction or series of
transactions of equity securities in Airborne Global or an Airborne Global
Provider representing more than 50% of either the aggregate voting power or the
aggregate equity value represented by the issued and outstanding equity
securities in same, whether as a result of a merger, consolidation,
reorganization (including under the Bankruptcy Code of the United States of
America), stock purchase transaction, issuances of equity securities or
otherwise, by any other Person or group of other Persons (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities


3

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Exchange Act of 1934); (b) a sale, assignment, transfer, contribution or other
disposition, directly or indirectly, of all or substantially all of the
property, business, or assets of Airborne Global or an Airborne Global Provider
to any other Person or group of other Persons; or (c) the dissolution or
liquidation of Airborne Global or an Airborne Global Provider.
“Charter Services Agreement” is defined in the Recitals.
“Claims” is defined in Section 7.1
“CMI Agreement” is defined in Section 4.9.
“Committed Aircraft” means the Aircraft listed in Section 2 of Exhibit A.
“Common Carrier” means an individual, a company, or a public utility that is in
the regular business of providing transportation services or transporting people
or freight (as distinguished from a private carrier that only transports
occasionally or as a one-time-only event).
“Compliance Requirements” is defined in Section 5.5.
“Contract Year” means each period during the term of this Agreement beginning
April 1 through the next following March 31.
“DOT” means the United States Department of Transportation.
“Effective Date” is defined in the Preamble.
“Engine Block Hour” is defined in Section 1 of Exhibit G.
“Engine Cycles” is defined in Section 1 of Exhibit G.
“Event of Default” is defined in Section 4.6.
“Expiration Date” is defined in Section 4.8.
“FAA” means the United States Federal Aviation Administration.
“Fixed Monthly Charge” is defined in the Price Schedule; provided that the
initial Fixed Monthly Charge for each of the Initial Aircraft shall be
determined subject to Section 4.5.
“Flight Operations Requirements” is defined in Section 5.9.
“Flight Schedule” means the Flight Schedule attached as Attachment A to the Work
Order for the relevant Aircraft.
“Force Majeure” is defined in Section 2.13.


4

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




“Fuel Optimization Program” means the fuel optimization program implemented by
Airborne Global and the Airborne Global Providers under the Charter Services
Agreement on or about February 17, 2016.
“GOM” means a Carrier’s FAA-approved Ground Operations Manual.
“Governmental Entity” means: (a) any national government, any political
subdivision thereof, or local authority therein, whether foreign or domestic;
(b) any agency, board, commission, department, division, organ, instrumentality,
or court of any of the foregoing, however constituted; and (c) any organization,
association, or institution, of which any of the foregoing is a member or to
whose jurisdiction it is subject or in whose activities it is a participant.
“GPU” means ground power unit.
“Hazardous Materials” is defined in Section 13.10.
“Heavy Maintenance” means: (a) a C check or above; (b) the overhaul of the
landing gear; (c) a performance restoration of an APU; and (d) with respect to
the Boeing 767-300 model Aircraft, a performance restoration of an Engine.
“IATA” means the International Air Transportation Association.
“ICAO” means the International Civil Aviation Organization.
“Income Taxes” is defined in Section 11.
“Initial Aircraft” means the Aircraft listed in Section 1 of Exhibit A.
“Insurance Requirements” is defined in Section 9.2.
“Investment Agreements” is defined in the Recitals.
“Law” means: (a) any statute, regulation, by-law, ordinance, or subordinate
legislation in force to which a Party is subject including all Federal and state
securities laws; (b) the common law as applicable to the Parties; (c) any
binding court order, judgment, or decree; (d) any applicable industry code,
policy or standard, in each case enforceable by law; and (e) all applicable
statutory and all other rules, guidance regulations, instruments and provisions
in force including the rules, codes of conduct, codes of practice, practice
requirements guidance, and accreditation terms stipulated by any Governmental
Entity to which any Party is subject.
“LGSTX” means LGSTX Services, Inc., a Delaware corporation.


5

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




“LIBOR” means the average of the London interbank offered rate for deposits in
U.S. dollars as set forth by the Bloomberg Information Service or any successor
thereto determined as of approximately 11:00 a.m. (London time) for each day
that the relevant interest accrues.
“Maintenance Fuel” means any aircraft fuel used outside of the loading/unloading
process in connection with maintenance (e.g., for engine runs or to power the
APU).
“Minimum Monthly Block Hour Charge” is defined in Section 2.10.3.
“NDA” is defined in Section 6.1.
“Network Average” is defined in Section 2.10.3.
“Network Spare” is defined in Section 2.11.4.
“NTSB” means the National Transportation Safety Board.
“Operating Authority” is defined in Section 5.9.
“Party” means Airborne Global and AFS, Amazon.com with respect to the Amazon
Guaranty, ATSG with respect to the ATSG Guaranty, and, as applicable, any
Airborne Global Provider or AFS Affiliate to the extent that such Airborne
Global Provider or AFS Affiliate is a party to a current Work Order.
“Performance Standards” is defined in Section 2.4.
“Person” means any body, corporate entity, association, partnership, joint
venture, organization, individual, business or other trust or any other entity
or organization of any kind or character, including a court or other
Governmental Entity.
“Personal Information” is defined in Section 6.4.
“Personnel” means the employees, contractors, subcontractors, agents, and
representatives of an entity.
“Price Schedule” means the Price Schedule attached as Attachment B to the Work
Order for the relevant Aircraft.
“Proprietary Rights” is defined in Section 5.4.
“Records” is defined in Section 2.17.
“Scheduled Delivery Date” means the date listed for each Initial Aircraft and
Committed Aircraft in Exhibit A.
“Security Programs” is defined in Section 2.8.3.
“Services” is defined in Section 2.1.
“Spare Aircraft” is defined in Section 2.11.3.
“Subcontractor Claim” is defined in Section 10.3.


6

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




“Substitute Aircraft” is defined in Section 2.11.1
“Supplemental Flying” is defined in Section 2.12.
“Taxes” is defined in Section 11.
“Temporary Schedule Change” is defined in Section 2.10.5.
“Third Party Carrier” is defined in Section 2.2.
“Third Party Shipper” is defined in Section 13.8.
“Training” is defined in Section 2.9.
“Transfer Taxes” is defined in Section 11.
“TSA” is defined in Section 2.8.3.
“Unit Load Devices” or “ULDs” is defined in Section 5.9.
“Unscheduled Stop” means an aircraft stop requested by Amazon that adds another
destination/stop to a route contained in the Flight Schedule.
“USDA” means the United States Department of Agriculture.
“Warrants” is defined in the Recitals.
“Weekly Activity Statement” is defined in Section 3 of Exhibit E.
“Weekly Fuel Charge” means the actual amount to be reimbursed by Amazon to
Airborne Global in accordance with Sections 2.6 and 2.7 of the Agreement during
each week for aircraft fuel and into-plane services purchased by Airborne Global
and its Affiliates for Services provided by the Carriers.
“Work Order” is defined in Section 2.1.
“Work Order Effective Date” is defined in the relevant Work Order.
“Work Order Term” is defined in Section 2.10.3.
2.
SERVICES

2.1    Services. Airborne Global will provide, through Airborne Global
Providers, the air cargo transportation, ground handling, fuel, and other
related services described in this Section 2 and in the Work Orders entered into
between Amazon and Airborne Global or any Airborne Global Provider
(collectively, the “Services”). Forms of work orders (each, a “Work Order”) are
attached as Exhibit B. Other than certain Aircraft that Affiliate Carriers may
sublease from Amazon and


7

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




ground equipment or functions that Amazon may be responsible for pursuant to
Section 2.5, Airborne Global and the Airborne Global Providers will provide all
equipment, Personnel, software, and supplies required to perform the Services.
2.2    Airborne Global Provision of Services by Contract with Carriers. Airborne
Global will provide the Services by contracting for the performance of cargo air
transportation services with appropriately certificated cargo air carriers in
accordance with this Section 2.2. Airborne Global may in its discretion, upon
notice to Amazon but without any additional consent of Amazon, contract for the
performance of Services with either or both of ATI and ABX, each of which is a
certificated cargo air carrier that is an Affiliate of Airborne Global, except
that, with the prior consent of a Vice President of Amazon (which may be granted
or withheld in Amazon’s sole discretion), Airborne Global may also contract for
the performance of Services with any certificated cargo air carrier that becomes
an Airborne Global Affiliate after the Effective Date. Each of ABX, ATI, and any
such approved Airborne Global Affiliate carrier are referred to as an “Affiliate
Carrier.” In addition, with the prior written consent of a Vice President of
Amazon (which may be granted or withheld in Amazon’s sole discretion), Airborne
Global may contract for the performance of Services with one or more third party
certificated cargo air carriers (a “Third Party Carrier”) that are not an
Affiliate Carrier. Each Affiliate Carrier and Third Party Carrier is referred to
individually as a “Carrier.” References to Third Party Carriers in this
Agreement do not imply that the use of Third Party Carriers will be permitted
and, if Amazon consents to the use of a Third Party Carrier: (a) Amazon’s
payment obligations will not exceed the amount that would have been paid by
Amazon had the flights been operated by an Affiliate Carrier under the relevant
Work Order; and (b) Airborne Global will be solely responsible for the
performance of the Third Party Carrier with respect to the determination of
whether Airborne Global has met the Performance Standards. Each Carrier with
which Airborne Global contracts for the performance of Services will enter into
one or more separate Work Orders between the Carrier and Amazon, and the Carrier
will be bound by the provisions of this Agreement with respect to such Work
Orders. Airborne Global will remain jointly and severally responsible for the
provision of Services notwithstanding any contracting of Services to any
Carrier. Each Carrier will execute a Work Order in the form of Exhibit B-1.
2.3    Forecasts and Non-Binding Estimates. Except as expressly provided in this
Agreement, Amazon makes no promises or representations whatsoever as to the
amount of business Airborne Global or any of the Carriers can expect at any time
under this Agreement. Amazon may give volume and other projections to Airborne
Global or any Carrier, but any projections are speculative only and will not
give rise to Amazon liability. Amazon may, in Amazon's sole discretion, engage
the services of other companies that perform the same or similar services as
those provided by the Airborne Global and/or the Airborne Global Providers.
2.4    Service Levels; Reporting. Airborne Global and the Airborne Global
Providers will comply with the service levels, procedures, reporting
requirements, tracking requirements, and other


8

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




performance standards set forth in the attached Exhibit C or any applicable Work
Order (the “Performance Standards”).
2.5    Non-Reimbursable Expenses. Airborne Global (by itself or through the
applicable Airborne Global Provider) will be responsible for and provide, or
cause to be provided, the following Personnel, services, equipment, and other
items at their expense, without reimbursement by Amazon:
2.5.1    Flight crews in accordance with the Price Schedule consisting of a
captain and a first officer, both of which will possess current, valid licenses,
be fully qualified to operate the Aircraft on the Flight Schedule in compliance
with all applicable Laws, and be employees of Carrier;
2.5.2    All flight crew: (a) operational oversight and training; (b) catering
and meals; (c) visas, work permits, endorsements, airport ID/badges/access
cards; and (d) compensation, benefits, transportation, hotel accommodations, and
per diem, as well as any increases in such expenses resulting from changes to,
or in the interpretation of, Carrier’s collective bargaining agreements (that
are not directly attributable to changes in applicable Law, as described in
Section 4.A of the Price Schedule);
2.5.3    As required and in accordance with Carrier’s FAA-approved maintenance
program and the terms of the Aircraft Sublease, as applicable, all: (a) turn
maintenance, scheduled and unscheduled line maintenance, inclusive of A and B
checks, for all Aircraft; (b) maintenance operational oversight and program
certification for all Aircraft; and (c) Heavy Maintenance services for the
Boeing 767-200 model Aircraft (for clarity, the cost of Heavy Maintenance for
the Boeing 767-300 model Aircraft, to be performed by FAA-approved maintenance
provider to be selected by Amazon and approved by Carrier, such approval not to
be unreasonably delayed, withheld or conditioned, will be paid directly by
Amazon in accordance with the relevant Aircraft Lease);
2.5.4    Aircraft hull and liability insurance and other insurance in accordance
with the Insurance Requirements;
2.5.5    Dispatch, flight planning, and flight-following services, including
ARINC or other radio communications services;
2.5.6    In-flight communications;
2.5.7    Exterior cleaning of the Aircraft;
2.5.8    Spare parts, including engine spare parts, avionics, rotables,
expendables, tires, brakes, and accessory items (including transportation costs)
to the extent that the spare parts are not otherwise subject to a separate
agreement between the Parties, except that


9

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Carrier may transport onboard each Aircraft, without charge: (a) a fly-away kit;
and (b) aircraft parts and materials for the Aircraft on a reasonable,
space-available basis; except that Carrier will retain title to parts that are
removed from an Aircraft in conjunction with the permanent installation of parts
in replacement of such removed parts;
2.5.9    All administrative and overhead services of Carrier, including with
respect to the provision of the authorizations, permits, and approvals subject
to Section 2.6.2;
2.5.10    All facilities necessary for the provision of the Services, except
that, if applicable, Amazon will provide access to reasonable facilities at the
stations identified in the Flight Schedule and in accordance with the
specifications provided on the corresponding Work Order, at no charge;
2.5.11    All existing ground equipment, including GPUs, towing/pushback
equipment and air start units that are owned by Airborne Global or an Airborne
Global Provider and located at the locations identified in the Flight Schedule,
except that Amazon will be responsible for the operation, maintenance, and
repair of such equipment to the extent that: (a) such equipment is provided by
Airborne Global or an Airborne Global Provider for Amazon’s use; and (b)
Amazon’s responsibilities, if any, are expressly provided for under a Work
Order, as described in Section 2.8.1;
2.5.12    Maintenance Fuel; and
2.5.13    At the start of each Work Order, initial Aircraft positioning costs.
2.6    Reimbursable Expenses. Except to the extent provided in accordance with
Section 2.5 above or a Work Order pursuant to Section 2.7 or Section 2.8.1, and
without limiting its obligations under this Agreement, Airborne Global or the
relevant Airborne Global Provider will provide or cause to be provided the
Personnel, Services, equipment, and other items set forth in this Section 2.6,
subject to reimbursement by Amazon to Airborne Global or the relevant Airborne
Global Provider (as applicable) of the reasonable, documented out of pocket
costs actually incurred and paid, directly or indirectly, by Airborne Global or
the Airborne Global Provider to a third party that is not Airborne Global or one
of its Affiliates, plus any applicable handling fee expressly identified in this
Section 2.6 (for clarity, where no fee is listed, there will be no handling
fee), which will be included in invoices provided in accordance with Exhibit E:
2.6.1    Aircraft fuel (including taxes and environmental assessments, but
excluding Maintenance Fuel and net of any fuel tax credits received by Airborne
Global or an Airborne Global Provider) for operations conducted under this
Agreement, subject to the requirements of Section 2.7;


10

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




2.6.2    Enroute fees, air traffic control fees, and navigational fees, and
airport charges (ramp fees, landing/departure fees)[*];
2.6.3    Aircraft handling charges, including with respect to pushbacks,
marshaling, lavatory, water, cleaning of cargo compartments, use of GPU, air
start units, steps, and towing[*];
2.6.4    Deicing fluid and deicing services[*];
2.6.5    Customs fees, permits, duties, import/export fees, and USDA fees;
2.6.6    All costs associated with or resulting from diversions due to adverse
weather or leaking, smoking, or damaged cargo to the extent tendered by Amazon
in such condition;
2.6.7    Positioning or de-positioning of the Aircraft for schedule changes or
other non-scheduled moves made at Amazon’s request, as well as final
de-positioning of any Aircraft subject to a terminated Work Order; and
2.6.8    Noise and emission taxes, fees, and assessments not within the
reasonable control of Carrier and arising solely and directly as a result of
Services performed under a Work Order; and
2.6.9    Rent and any other amounts payable by Carrier to AFS (or one of its
Affiliates) under the Aircraft Sublease for the Aircraft subject to the
corresponding Work Order, except that the Parties may elect to offset such
amounts against those payable by Amazon to Carrier so that no cash settlement is
necessary.
Airborne Global will notify Amazon of its internal departments, Airborne Global
Providers, or third party subcontractors, responsible for performance of
Services and provision of assets under this Section 2.6, including reasonably
requested details regarding those arrangements and operations.
2.7    Fuel. Amazon will purchase fuel for the Aircraft during the term of this
Agreement, except to the extent Amazon and Airborne Global or an Airborne Global
Provider enter into a Work Order with respect to fuel as described in this
Section 2.7. Each month, and without regard to whether Amazon and Airborne
Global or an Airborne Global Provider enter into such a Work Order or Amazon
purchases the fuel for the Aircraft, each Carrier will prepare a fuel
reconciliation log (with copies of the aircraft log book as support) on a weekly
basis that will reflect the actual fuel used by the Aircraft in the provision of
the Services, which Airborne Global will use to prepare invoices for fuel
reimbursement under Exhibit E to this Agreement, as applicable. Airborne Global
will also promptly provide a copy of the fuel reconciliation log to Amazon upon
request. When an Aircraft enters service for Amazon under this Agreement (e.g.,
because it replaces or substitutes for another Aircraft, permanently or
temporarily), or when an Aircraft leaves Amazon’s service


11

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




under this Agreement (e.g., because it is replaced, or because it was only
temporarily substituting for another Aircraft) either Amazon or Airborne Global
will reimburse the other for the cost of fuel in accordance with the following
provisions of this Section 2.7 but also subject to Section 2.11.1 (Spare
Aircraft), Section 2.11.2 (Substitute Aircraft), Section 2.11.3 (Substitute
Carrier), and Section 2.11.4 (Network Spares). When an Aircraft begins being
utilized in the performance of Services under a Work Order, Amazon will
reimburse Airborne Global for the cost of fuel on board the Aircraft prior to
its first departure flight in the provision of such Services. When an Aircraft
ceases being utilized in the performance of Services, Airborne Global will
reimburse Amazon for the cost of all fuel on board the Aircraft at its last
arrival on a flight in the performance of such Services. The per gallon fuel
price for the above calculation will be the price per gallon paid at the last
refuel of the Aircraft. To the extent that Amazon requests that a Carrier obtain
fuel through Airborne Global or an Airborne Global Provider, Amazon and Airborne
Global or the Airborne Global Provider (as applicable) will enter into a Work
Order in the form of Exhibit B-2 that outlines the terms of such arrangement,
which will include a [*] fee [*] to be payable by Amazon to Airborne Global
concurrently with the Fixed Monthly Charge.
2.8    Ground Handling; ULDs.
2.8.1    Ground Handling Functions Provided by Amazon; Airborne Global Provision
of Services by Contract with LGSTX or other Airborne Global Providers. Except as
and to the extent provided by LGSTX or another Airborne Global Provider, or
caused to be provided by LGSTX or such other Airborne Global Provider, under one
or more separate Work Orders with Amazon (such Work Orders will be in the form
of Exhibits B-3 or B-4, as applicable), pursuant to which LGSTX or such other
Airborne Global Provider will be bound by the provisions of this Agreement with
respect to such Work Orders and Airborne Global will remain jointly and
severally liable for the provision of Services notwithstanding the contracting
of Services to LGSTX or such other Airborne Global Provider, Amazon will be
responsible for all ground handling and cargo handling functions, including
without limitation all cargo handling Personnel and equipment (including ULDs,
but excluding any other equipment that attached to or constitutes part of the
Aircraft), services, build break, warehousing, and other cargo handling
functions required in connection with Carrier’s performance of the Services.
Without limiting the provisions of any such Work Order: (a) LGSTX or such other
Airborne Global Provider will notify Amazon of its internal departments, or its
third party subcontractors, responsible for performance of services and
provision of assets under this Section 2.8, including reasonably requested
details regarding those arrangements and operations; and (b) Amazon will
reimburse Airborne Global for the reasonable, documented out of pocket costs, if
any, actually incurred by LGSTX or such other Airborne Global Provider in
securing and providing ULDs and related equipment specifically requested by
Amazon in writing for use in providing the Services.


12

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




2.8.2    Personnel Training and Qualifications. Unless ground handling is being
provided by Airborne Global, LGSTX or another Airborne Global Provider under a
separate Work Order as described in Section 2.8.1, Amazon will ensure and
require that all Personnel performing such ground handling and cargo handling
functions are fully trained and qualified, and that all required training and
evaluations are current and documented, in accordance with the relevant
Carrier’s FAA-approved programs and, further, that all equipment employed in
providing such functions is serviceable, as determined in accordance with
applicable FAA requirements and the Carrier’s FAA-approved programs. For
purposes of this Section 2.8.2, Amazon’s obligation to ensure compliance with
applicable FAA requirements and a Carrier’s FAA-approved program will apply only
to the extent such Carrier has provided a copy of such FAA-approved program and
FAA requirements at least 30 days in advance of Amazon performing any such
functions to enable Amazon to timely train and meet such program and
requirements. Carrier will provide a copy of any program (or amendment) for
which FAA approval is required at the same time such program (or amendment) is
submitted to the FAA and will advise Amazon in writing immediately upon receipt
of approval and provide a copy of the final approved program (or amendment) and
any conditions attached to such approval.
2.8.3    Delegation of Security Functions. To the extent necessary for Amazon to
fulfill its obligations under this Agreement or any Work Order, each Carrier
will delegate to Amazon, and Amazon will accept the delegation of, the cargo
security inspection functions mandated by the United States Transportation
Security Administration (the “TSA”), including as prescribed in the Full
All-Cargo Aircraft Operator Standard Security Program and Carrier’s FAA-approved
programs (collectively, “Security Programs”), provided that Carrier will have
provided Amazon with written notice of the delegation and a copy of Carrier’s
Security Programs at least 30 days’ prior to Amazon performing any such
functions to enable Amazon to timely train and meet such program and standards.
Amazon will prepare and maintain logs of any such inspections in accordance with
and to the extent required by, the Security Program.
2.8.4    Amazon Personnel as Agents of Carrier. Amazon and its Personnel are
authorized to act as agents of the Carriers in connection with the issuance of
airbills and other transportation documents, in the acceptance of materials and
goods from shippers and in determining their suitability for air transportation
and any other reasonably related matters. In such capacity, Amazon and its
Personnel will be governed by and will act in compliance with the GOM, Security
Programs, and applicable Law. Amazon’s obligation to comply with the GOM and
Security Programs (or any amendments to same) will apply only to the extent such
Carrier has provided Amazon a copy of such GOM and Security Programs (or
amendment, as applicable) at least 30 days’ prior to Amazon's obligation to
comply to enable Amazon to timely train and meet such program and standards.
Amazon and its Personnel


13

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




will be authorized to act as an agent for each Carrier in determining whether to
cause any materials or goods to be transported by the Carrier or to cause such
materials or goods to be transported by any other U.S. air carrier or foreign
carrier on an interline or any other basis. Such authorization will include the
power to complete and deliver interline manifests, airbills, or other required
transportation documents. In such capacity, Amazon Personnel will meet or exceed
the legal and regulatory requirements applicable to the Carrier in regard to
employee training and qualifications for weight and balance, hazardous material
recognition, alcohol and drug testing, employee background checks, and similar
matters, in accordance with applicable Laws for employees in safety sensitive
positions.
2.8.5    Procedures Under GOM. To the extent Amazon Personnel are performing the
loading (including with respect to hazardous materials), weight and balance
calculations, ramp operations, and fueling operations required by the FAA to be
performed in connection with the ground handling functions, including the
requirements under the GOM: (a) the relevant Carrier will be entitled, upon [*]
Business Days’ prior written notice to Amazon, to audit such employees, agents,
and contractors as necessary to comply with FAA requirements; and (b) Amazon’s
Personnel will not become the employees of a Carrier as a consequence thereof,
but will be acting as agents for the Carrier when performing such loading,
weight and balance, ramp operations, and fueling operations or calculations. Any
Personnel not qualified or capable of performing such work will be identified to
Amazon by a Carrier immediately following any such audit, and if requested to do
so by the Carrier, such Personnel will be promptly removed from doing such work.
2.8.6    Transportation of Hazardous Materials. Amazon will have the right to
tender for transport on the Aircraft cargo of a dangerous, hazardous, or
offensive nature if: (a) such cargo is properly identified, packed, marked,
labeled, and placarded in accordance with applicable IATA and ICAO/FAA dangerous
goods and hazardous materials regulations; (b) such transportation is in
compliance with the GOM and all other applicable Laws; and (c) the relevant
Carrier is authorized by the FAA to carry such cargo.
2.8.7    Aircraft Payload; Limitations. The maximum cargo payload for each
flight of the Aircraft will be in accordance with applicable FAA-approved
Aircraft limits. The actual cargo payload capable of being carried on the
Aircraft will be limited by either the weight or volume depending on which is
exhausted first. Operating conditions or applicable FAA requirements may result
in an increase or decrease in payload weight or volume limit.
2.8.8    Payload Reports. Carriers will provide to Amazon: (a) preliminary
maximum payload figures for each flight at least six hours prior to the
scheduled departure time set forth in the Flight Schedule, and (b) final maximum
payload figures for each flight at least three hours prior to the scheduled
departure time set forth in the Flight Schedule. This information will be
communicated to Amazon operations via email at the email address


14

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




provided by Amazon and updated from time to time, and will use the most recent
aviation forecasts for the scheduled departure time of the flight.
2.8.9    Tender of Cargo. Cargo will be tendered by Amazon or any Amazon
designee under the Carrier’s air waybills, prepared, labeled, securely packaged,
and ready for transportation by the Aircraft along with the: (a) shipment
destination; (b) name and address of the recipient; (c) nature of the cargo; (d)
particular marks/numbers used; (e) weight, quantity, volume, and dimensions of
cargo; and (f) any special circumstances or handling information, and otherwise
in accordance with all applicable Laws, for transportation under a Work Order.
2.8.10    Refusal to Transport. Carrier may reasonably refuse to transport any
cargo that: (a) cannot be transported in accordance with Sections 2.8.6, 2.87,
2.8.8, or 2.8.9; or (b) would otherwise reasonably endanger the safety of
flight.
2.9    Training Provided by Carrier. Each Carrier will, at the request of
Amazon, provide, or cause to be provided: (a) on [*] occasions during the first
Contract Year, training classes to Amazon Personnel engaged in; and (b) not more
than [*] during any Contract Year, training classes to qualify Amazon trainers
to provide training to Amazon Personnel engaged in, providing security, ground
handling, and cargo handling functions in connection with the Services provided
by the Carrier, including training in the Carrier’s Security Programs, GOM, and
other FAA-approved programs (collectively, “Training”). The Training will be
held at Wilmington, Ohio and be provided [*] to Amazon Personnel, except that
the Training may be held at a different location if requested by Amazon and, in
such case, Amazon will be responsible for the travel expenses of the Carrier
Personnel that are required to provide the Training in accordance with Amazon’s
standard travel policies.
2.10    Schedule; Modifications; Compensation.
2.10.1    Schedule. The routings, schedule and frequency for scheduled flights
are set forth in the Flight Schedule.
2.10.2    Cancellation of Flights. Amazon will pay the Fixed Monthly Charge
without adjustment notwithstanding any cancellation of flights during the
corresponding Work Order Term, except that Amazon will otherwise not be subject
to any charges with respect to any cancelled flights.
2.10.3    Fixed Monthly Charge. Amazon will pay to Airborne Global the Fixed
Monthly Charge for each month (or partially, for each fraction thereof) during
the term of each Work Order (the “Work Order Term”). In addition, Amazon will
pay to Airborne Global the Block Hour Rate specified in the Price Schedule for
each Block Hour flown by an Aircraft in accordance with the Flight Schedule.
Amazon will pay the Block Hour Rate for a minimum


15

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




of [*] Block Hours each month during the Work Order Term as set forth in the
Price Schedule (the “Minimum Monthly Block Hour Charge”), except that Amazon
will not be required to pay the Block Hour Rate with respect to the number of
unflown Block Hours, if any, that the Aircraft identified on the Work Order
would need to have been flown to account for the Minimum Monthly Block Hour
Charge in any month as long as Amazon’s network average for all Aircraft
then-subject to a current Work Order, including any Network Spares, is [*] hours
or greater for that month (the “Network Average”).
2.10.4    Amendments to the Flight Schedule. A Work Order, including the Flight
Schedule, may be amended by Amazon, subject to: (a) aircraft scheduling and FAA
flight crew duty limitations; (b) landing and/or take-off curfews or slot
restrictions; (c) regularly scheduled aircraft maintenance requirements as
provided for in Carrier’s FAA-approved maintenance program; (d) flight times
based on The Boeing Corporation’s (“Boeing”) 85% average winds, adjusted twice
each year for seasonal changes; (e) historical taxi times; and (f) other
industry standard material operational factors. Amazon will provide the relevant
Carrier with: (i) [*] prior written notice of a proposed amendment to the Flight
Schedule that does not require the opening of a new station (e.g., necessitating
the hiring of new Personnel, a new airport facilities lease, and similar
arrangements beyond those sufficient for ad hoc or temporary operations) or an
additional flight crew to be added to the corresponding Work Order; and (ii) [*]
prior written notice of a proposed amendment to the Flight Schedule that
requires the opening of a new station or one or more additional flight crews to
be added to a corresponding Work Order, and such amendments will be incorporated
into a revised Flight Schedule beginning [*], respectively, after receipt of
such notice from Amazon, as applicable [*].
2.10.5    Temporary Changes to the Flight Schedule. Amazon may request temporary
changes in the departure time, the scheduled air routes, the frequency, or the
destinations or stops outlined in the Flight Schedule without amending the
Flight Schedule (such a change without amendment to the Flight Schedule a
“Temporary Schedule Change”). Amazon will provide the relevant Carrier with
prior written notice of each Temporary Schedule Change (including via email) and
the Carrier will implement each Temporary Schedule Change as soon as reasonably
practicable and will minimize any additional costs associated therewith. Carrier
will promptly provide Amazon with its estimated incremental costs that would
arise from each proposed Temporary Schedule Change, and if Amazon determines to
proceed with such Temporary Schedule Change after receiving such estimate,
Amazon will reimburse Airborne Global for any incremental reasonable, documented
out of pocket costs actually incurred by such Carrier arising from a Temporary
Schedule Change in accordance with Section 2.6 and Exhibit E of this
Agreement[*].


16

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




2.10.6    Unscheduled Stops. Carriers will make any Unscheduled Stops, subject
to: (a) the Flight Operations Requirements; (b) the requirements of the relevant
Carrier's collective bargaining agreement; (c) or applicable Law. Amazon will
reimburse Airborne Global for any incremental reasonable, documented out of
pocket costs actually incurred by such Carrier arising from an Unscheduled Stop
in accordance with Section 2.6 and Exhibit E of this Agreement.
2.11    Aircraft Operations.
2.11.1    Substitute Aircraft. Carriers may substitute for operation of the
Flight Schedule any aircraft having the aggregate capacity and other performance
characteristics reasonably necessary to handle the payload and timing
requirements for such flights (“Substitute Aircraft”), except that: (a) such
substitution will not interfere with performance of Services in compliance with
the requirements of this Agreement and the corresponding Work Order; (b)
Carriers will only provide such a Substitute Aircraft in order to cover
scheduled Heavy Maintenance events [*] or if Amazon approves of the substitution
in writing (which will not be unreasonably withheld, delayed, or conditioned);
and (c) Carriers will reimburse Amazon for any landing fees or other costs
(except, for clarity, incremental fuel burn, but including ferry flights and
Block Hours) in excess of those that Amazon would have incurred under Section
2.6 had the flights been operated with the affected Aircraft.
2.11.2    Substitution of Affiliate Carriers. Airborne Global, at its sole cost
and expense, may substitute for the operation of the Flight Schedule by the
Carrier that is party to the corresponding Work Order an Affiliate Carrier
operating a Boeing 767 model Aircraft having the aggregate capacity and other
performance characteristics reasonably necessary to handle the payload and
timing requirements for such flights (“Substitute Carrier”), except that: (a)
such substitution will not interfere with the performance of Services in
compliance with this Agreement and the corresponding Work Order; (b) Airborne
Global will only use a Substitute Carrier if Amazon provides prior written
consent (which may not be unreasonably withheld, delayed, or conditioned); and
(c) Airborne Global will reimburse Amazon for any landing fees or other costs
(except, for clarity, incremental fuel burn, but including ferry flights and
Block Hours) in excess of those that Amazon would have incurred under Section
2.6 had the flights been operated by the Carrier that is the party to such Work
Order.
2.11.3    Spare Aircraft. Carriers will make commercially reasonable efforts to
provide and operate one or more spare aircraft having the aggregate capacity and
other performance characteristics reasonably necessary to handle the payload,
flight schedule, and timing requirements for the Carrier’s flights with the
Aircraft (“Spare Aircraft”) in substitution for an Aircraft that is unavailable
to perform the Services under the Flight Schedule due to a Carrier Delay. In
addition, each Carrier will, subject to availability, make


17

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




one or more Spare Aircraft available to Amazon: (a) to perform flights that are
not part of the Flight Schedule at Amazon’s request; or (b) to substitute for an
Aircraft that is unavailable due to a reason that is not attributable to a
Carrier Delay. Amazon will compensate the relevant Carrier at the rate of $[*]
per day, or portion thereof, for the use of a Boeing 767-200 model Spare
Aircraft and $[*] per day, or portion thereof, for the use of a Boeing 767-300
Spare Aircraft (by payment to Airborne Global) when Carrier provides a Spare
Aircraft at Amazon’s request. In the event that an Aircraft is unavailable due
to a Carrier Delay and the Carrier provides a Spare Aircraft, the Carrier will
reimburse Amazon for any landing fees, or other costs (excluding, for clarity,
incremental fuel burn, but including ferry flights and Block Hours) in excess of
those that Amazon would have incurred under Section 2.6 had the flights been
operated with the affected Aircraft. In the event that that a Spare Aircraft is
unavailable to substitute for an Aircraft that is unavailable due to a Carrier
Delay, then the resulting cancellation or delay will be factored into the
calculation of Arrival Performance for the relevant period, except that such
availability will not be taken into account to the extent that a Spare Aircraft
is unavailable because it has already been provided at Amazon’s request. Except
for the cost reimbursement and fee described in this Section 2.12, a Carrier’s
performance of the Services utilizing a Spare Aircraft in accordance with this
Section will otherwise be subject to the terms and conditions of this Agreement.
2.11.4    Network Spares. Amazon may, in its sole discretion, designate one or
more Aircraft on the Flight Schedule to the corresponding Work Order(s) to be
available to provide backup or supplementary lift in support of Amazon’s network
(each, a “Network Spare”). Airborne Global, at its sole cost and expense, may
use a Network Spare as a Substitute Aircraft or Spare Aircraft, except that: (a)
such use will not interfere with the performance of Services in compliance with
this Agreement and the affected Work Order; (b) Airborne Global will only use a
Network Spare as a Substitute Aircraft or Spare Aircraft if a Vice President of
Amazon provides prior written consent (which may be granted or withheld in
Amazon’s sole discretion); (c) Airborne Global will reimburse Amazon for any
landing fees, or other costs (excluding, for clarity, incremental fuel burn, but
including ferry flights and Block Hours) in excess of those that Amazon would
have incurred under Section 2.6 had the flights been operated by the affected
Aircraft; and (d) Section 2.11.1 (Substitute Aircraft) and Section 2.11.3 (Spare
Aircraft) will otherwise apply to Airborne Global’s use of a Network Spare as a
Substitute Aircraft or a Spare Aircraft.
2.11.5    Intermediate Landings; Flight Disruptions. If a Carrier determines
that an intermediate landing is necessary due to Force Majeure, Carrier will
invoice and Amazon will reimburse reasonable and documented additional costs
incurred by Carrier (including added Block Hours, fuel, landing, maintenance
turn costs, aircraft handling costs, and ground handling costs) in accordance
with Section 2.6 and Exhibit E of this Agreement. Any additional costs with
respect to such intermediate landings or arising from the return of the


18

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Aircraft to the origin station arising from a mechanical problem or technical
failure of the Aircraft or any failure to meet the Compliance Requirements will
be for the account of the relevant Carrier, in which case Amazon will pay only
the Block Hour and fuel charges as if the flight had been non-stop and according
to the Flight Schedule so long as the flight is completed within [*] of the
arrival time set forth in the Flight Schedule, and the Carrier will pay the
added fuel charges, landing fees, positioning and repositioning expenses, and
other costs associated with such intermediate landing, except that the Carrier
will be responsible for all Block Hour and fuel charges to the extent that the
flight is not completed within [*] of the arrival time set forth in the Flight
Schedule. [*].
2.12    Operations for Third Parties. Carriers may use the Aircraft to provide
air cargo transportation services to third parties so long as: (a) such usage
does not interfere in any material respect with Carrier’s performance of the
Services; (b) Carrier is not then in default under this Agreement, except that
this clause (b) will not apply to the extent that Carrier was contractually
obligated to use the Aircraft for third party services at the time of such
default by Carrier; and (c) a Vice President of Amazon provides prior written
consent (which may be granted or withheld in in Amazon's sole discretion). If a
Carrier provides air cargo transportation services to or for third parties using
the Aircraft on a charter, wet lease, ACMI, or other contractual basis (such
services hereinafter referred to as “Supplemental Flying”), then the Carrier
will pay Amazon $[*] per day, or portion thereof, that the Carrier uses a Boeing
767-200 Aircraft for Supplemental Flying and $[*] per day, or portion thereof,
for the use of a Boeing 767-300 Aircraft for Supplemental Flying, which fee will
be payable as described in 2.12.2. Except as set forth herein, all revenue from
such Supplemental Flying will inure to the benefit of the relevant Carrier. The
Carrier is solely responsible for all of its operating costs with respect to or
associated with Supplemental Flying.
2.12.1    On the final invoice for each month provided in accordance with the
invoicing and payment provisions of Exhibit E to this Agreement, Airborne Global
will provide to Amazon a detailed statement setting forth the utilization of any
Aircraft for Supplemental Flying during the prior month and a credit in the
amount of the fees owing to Amazon related to such utilization. For clarity, the
amounts payable to Amazon under this Section 2.12 will not be prorated and will
apply regardless as to the portion of the day an Aircraft is used for
Supplemental Flying.
2.13    Force Majeure. The obligations of a Party under any Work Order may be
suspended during the period and to the extent that such Party is prevented from
complying with such obligations as a direct result of any of the following
causes (in each case, only to the extent beyond such Party’s reasonable
control): severe weather preventing flight operations, damage or destruction of
flight equipment, riots or civil commotions, military emergency, terrorism, war
or hazards, or damages incident to a state of war, strikes, lockouts, industrial
disturbances, or other labor disputes, but not including Carrier Delays (each, a
“Force Majeure”); except that in each case nothing in this Section


19

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




2.12 will relieve a Party of any obligation due to an event that was reasonably
foreseeable, whose adverse effects could reasonably have been avoided or that
otherwise could have reasonably been prevented by such Party, except that a
Party’s obligations will be suspended only to the extent that: (a) as soon as
reasonably possible (but in any event within four hours of occurrence of the
event) such affected Party gives written notice of suspension to the other Party
describing the time, date, extent and cause of the Force Majeure, and
remediation plan for such suspension with reasonable detail, and (b) as soon as
reasonably possible (but in any event within two days of occurrence of such
event) such affected Party submits adequate evidence of the occurrence of such
Force Majeure (including newspaper articles, government notices, insurance
reports, sworn statements, and other evidence that may objectively document the
severity of the event) that supports the material adverse effect such identified
Force Majeure has had on the Party’s ability to fulfill its obligations under
this Agreement. If a Force Majeure affects Airborne Global's or an Airborne
Global Provider’s ability to provide all or part of the Services required under
this Agreement, Amazon will have the right, but not the obligation, to arrange
for another party to provide such Services until such time as the Force Majeure
can be cured and for a reasonable period thereafter; provided that except as
otherwise provided for herein, Airborne Global or such Airborne Global Provider
will be reinstated as soon as is reasonable under the circumstances. [*] Any
Party whose obligations are suspended under this Agreement will use commercially
reasonable efforts to minimize the impact of the suspension and resume the
performance of its obligations as soon as reasonably possible. If Airborne
Global's or an Airborne Global Provider’s obligations are suspended for more
than [*] under this Section 2.13, Amazon may thereafter immediately terminate
the affected Work Order by giving notice of such termination to Airborne Global
without paying any termination fee or other charges.
2.14    Unavailability. Except in the case of a Force Majeure, in the event that
the non-availability of the Aircraft will result in a delay of [*] hours or more
from the scheduled arrival time set forth in the Flight Schedule for a flight at
its original point of departure, then the relevant Carrier will promptly notify
Amazon of such delay, and Amazon will be entitled to determine in its sole
discretion (within [*] hours of being so notified by the Carrier), whether to
proceed with the flight as soon as reasonably practicable or to cancel the
flight. [*] For purposes of this Section 2.14, “unavailability of the Aircraft”
includes the Aircraft being in unserviceable condition, flight crews being
unavailable or unable to operate any of the flights at any time, or such flights
being prevented from occurring for any reason imputable to a Carrier or its
Personnel.
2.15    Destruction or Casualty Loss of Aircraft. Notwithstanding anything
contrary contained in this Agreement, if an Aircraft is destroyed or otherwise
suffers a casualty occurrence that would constitute a total loss or a
constructive total loss under the terms of the hull insurance required by
Section 9.1.1 of this Agreement with respect to such Aircraft, then the affected
Work Order will terminate with respect to such Aircraft and no Party will have
any further obligation or liability to the other with respect to such Aircraft.
For clarity, Amazon will have no obligation to pay any Carriers any fee, charge,
compensation, damages, or other amount upon the expiration or


20

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




termination of such Work Order, other than preexisting payment obligations then
due and owing, and obligations for Services that have already been performed by
Carrier but that have not been billed in accordance with the affected Work Order
and Exhibit E.
2.16    Fuel Conservation. Airborne Global, the applicable Airborne Global
Providers and Amazon agree to pursue fuel conservation efforts as follows:
2.16.1    Fuel Optimization. Airborne Global and the applicable Airborne Global
Providers will implement the Fuel Optimization Program throughout the term of
this Agreement, except that the Parties will work together to develop reasonable
plans and programs to maximize each Carrier’s fuel efficiency and minimize
Amazon’s fuel cost in the Carrier’s operations for Amazon under this Agreement.
2.16.2    Fuel Tankering. Airborne Global and the applicable Airborne Global
Providers will use best efforts to maximize fuel purchases at optimized
locations based on the Flight Schedule in order to avoid paying a higher price
at down-line locations.
2.16.3    Fuel Burn Optimization – In-flight Operations. Each Carrier will use
best efforts to develop, implement, and maintain operating policies that
minimize excessive fuel burns while in flight.
2.16.4    Third Party Audit.    By no later than June 30th of each of the
second, third, and fourth Contract Years, Airborne Global and the Airborne
Global Providers, at Amazon’s election and at its sole cost and expense, will
undergo a third party audit of the fuel conservation practices described in this
Section 2.16 to be performed by a recognized industry auditor that is reasonably
acceptable to Airborne Global. Amazon will promptly provide Airborne Global with
a copy of the results of such audit, pursuant to which Airborne Global and the
Airborne Global Providers will act in good faith to implement the
recommendations of such audit in accordance with applicable Law.
2.17    Reports, Audits and Record Retention. Airborne Global will provide to
Amazon Reports and Electronic Communications in accordance with the requirements
set forth in Exhibit E at no additional charge. Airborne Global and each
Airborne Global Provider will keep true and accurate books and records relating
to this Agreement and the Services (collectively “Records”) in accordance with
generally accepted accounting principles during the term of this Agreement and
for a period of three years thereafter. At Amazon’s request during the term of
this Agreement and for three years thereafter, Airborne Global and each Airborne
Global Provider will: (a) enable Amazon and any designee to reasonably conduct a
reasonable invoicing, service, and performance audit to determine if such Party
is meeting its obligations under this Agreement, including providing access to
and electronic copies of all relevant Records in a satisfactory mode and format
that enables Amazon and its designee to conduct such audit; and (b) permit
Amazon and any designee to conduct


21

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




a reasonable on-site inspection of the facilities, processes, systems, and
working conditions applicable to the provision of the Services to determine if
such Party is in compliance with this Agreement, including, specifically the
Compliance Requirements. To the extent that any such amount is not subject to a
good faith dispute, Airborne Global will reimburse Amazon for the full amount of
any overcharge identified in the audit within 10 days from receipt of the audit
results. [*]
2.18    Guarantee of Airborne Global Obligations. As an additional inducement
for Amazon to enter into this Agreement, ATSG, as the Party that would benefit
from Amazon’s use of Airborne Global and the Airborne Global Providers under
this Agreement, has entered into and provided to Amazon the ATSG Guaranty.
2.19    Guarantee of Amazon Obligations. As an additional inducement for
Airborne Global to enter into this Agreement, Amazon.com, as the Party that
would benefit from Amazon’s use of the Services provided under this Agreement,
has entered into and provided to Airborne Global the Amazon Guaranty.
3.
PAYMENT

3.1    Fees and Expenses. Amazon will pay Airborne Global in accordance with the
rate structure and charges set forth in the applicable Work Order. For clarity,
Amazon will not have any separate payment obligation to any Airborne Global
Provider under this Agreement. The applicable Work Order rate structure and
charges will not be modified during the term of the applicable Work Order,
except for mutual agreement in accordance with Section 13.9. Neither Airborne
Global nor any Airborne Global Provider is entitled to other fees, costs,
accessorials, additional expenses, charges, surcharges, tariffs or other
compensation or reimbursement for the Services other than as provided in this
Agreement and the relevant Work Order.
3.2    Invoices and Payment. The terms of Exhibit E will govern the rights and
obligations of the Parties with respect to invoices and payment and all other
subject matter addressed therein.
4.
TERM AND TERMINATION

4.1    Term. The term of this Agreement will begin as of the Effective Date and,
unless earlier terminated in accordance with this Section 4, will continue until
March 31, 2021.
4.2    Amazon Termination for Convenience. AFS may terminate this Agreement for
convenience at any time by providing Airborne Global with 180 days’ prior
written notice, except that AFS may not provide notice of its intent to
terminate this Agreement under this Section 4.2 during the first 180 days after
the Effective Date, except as described in Section 4.5.
4.3    Amazon Termination Fee. In the event AFS terminates this Agreement for
convenience in accordance with Section 4.2, AFS will pay to Airborne Global a
termination fee


22

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




(the “Amazon Termination Fee”). If AFS terminates this Agreement for convenience
between the Effective Date and the end of the second Contract Year, the Amazon
Termination Fee will be $[*]. If AFS terminates this Agreement for convenience
after the second Contract Year, the Amazon Termination Fee will be $[*].
4.4    Payment of Amazon Termination Fee. In the event of an AFS termination for
convenience, AFS will pay to Airborne Global the Amazon Termination Fee on or
before the date of termination of this Agreement, in addition to any other
amounts due under this Agreement to Airborne Global as of the date of
termination (whether or not such amounts are yet invoiced or payable), and
Amazon will have no further obligations or liabilities to Airborne Global under
this Agreement following such termination. The Amazon Termination Fee will be
deemed liquidated damages and not a penalty. For clarity, any amounts due under
this Agreement to Amazon as of the date of termination (whether or not such
amounts are yet invoiced or payable) will remain due. The Amazon Termination Fee
applies only in the case of the termination of this Agreement, and not the
termination of one or more Work Orders, however, in the event that Amazon
terminates enough Work Orders for convenience such that there are less than [*]
active Work Orders (for clarity, not including any fuel or ground handling Work
Orders as described in Sections 2.7 and 2.8.1, respectively), Airborne Global
may deem this an AFS termination for convenience by providing written notice to
AFS at any time when there are less than [*] active Work Orders. If Airborne
Global provides such notice, this Agreement will terminate on the [*] after AFS'
receipt of such notice and AFS will pay the applicable Amazon Termination Fee on
or before such termination date. The Agreement and any active Work Orders will
continue to remain in effect for: (a) [*]; or (b) until the corresponding Work
Order Expiration Date(s); whichever is earlier, and at AFS' sole option and upon
its prior written request, AFS and Airborne Global will make all commercially
reasonable efforts to enter into an interim crew, maintenance and insurance
agreement in anticipation of the termination of this Agreement. For clarity, the
reduction in the number of any Work Orders due to Force Majeure or the total or
constructive total loss of an Aircraft as described in Section 2.15 will not
trigger Airborne Global's right to deem such reduction an AFS termination for
convenience under this Section 4.4.
4.5    Investment Agreement. The Fixed Monthly Charge for each of the Initial
Aircraft will be $[*] during the first, second, and third Contract Years, except
that in the event that Amazon.com has not provided ATSG with a notice of
termination pursuant to Section 5.1 of the Investment Agreement on or before
August 10, 2016, then: (a) the Fixed Monthly Charge for each of the Initial
Aircraft shall have the meaning set forth in the Price Schedule as of May 31,
2016; and (b) Amazon shall promptly (but in no event later than September 10,
2016) pay to Airborne Global the amount equal to (1) the aggregate amount of
payments for the Fixed Monthly Charges that would have been payable to Airborne
Global pursuant to this Agreement from the Effective Date through May 30, 2016
had the Fixed Monthly Charge for each of the Initial Aircraft been equal to $[*]
per month during such period less (2) the aggregate amount of payments for Fixed
Monthly


23

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Charges that would have been payable to Airborne Global pursuant to this
Agreement from the Effective Date through May 30, 2016 had the Fixed Monthly
Charge for each of the Initial Aircraft been equal to $[*] per month during such
period, except that until such date on which Amazon has provided the notice of
termination pursuant to Section 5.1 of the Investment Agreement or August 10,
2016 (whichever is earlier), Amazon, in its sole discretion, will have no
further obligation to: (i) enter into any Aircraft Lease with respect to any
Committed Aircraft for which the Scheduled Delivery Date comes after May 31,
2016; (ii) take delivery of any Committed Aircraft that is subject to a signed
Aircraft Lease for which the Scheduled Delivery Date comes after May 31, 2016
(for clarity, Amazon will be entitled to terminate any such Aircraft Lease
without penalty); (iii) enter into any further Work Orders; or (iv) make the
payment contemplated by this Section 4.5(b).
4.6    Events of Default; Remedies. The occurrence of any of the following
events or conditions will constitute an event of default (each an “Event of
Default”):
4.6.11    Airborne Global’s failure to maintain an Arrival Performance of at
least [*]% in either: (a) each of any [*] consecutive months; or (b) each of any
[*] months (whether or not consecutive) within any trailing [*] period;
4.6.12    Airborne Global or any Airborne Global Provider materially violates
any of the Compliance Requirements, Insurance Requirements, or any Carrier fails
to maintain its Operating Authority;
4.6.13    Any Carrier operates an aircraft (for clarity, whether or not such
aircraft is an Aircraft in connection with the Carrier's performance of the
Services), involved in: (a) an “aircraft accident” involving a “serious injury”
or “substantial damage” to the aircraft; or (b) an “aircraft accident” involving
a “fatal injury;” in either case for which the affected Carrier was determined
to be at fault (including, for clarity, in a preliminary report) by the NTSB or
an equivalent aviation authority having jurisdiction over the matter (all terms
in quotations in this Section 4.5.3 are as defined by the NTSB in 49 C.F.R. Part
830);
4.6.14    There is a Change of Control of Airborne Global or any of its
Affiliates;
4.6.15    Airborne Global or any Airborne Global Provider is assessed or is
subject to, by DOT or the FAA: (a) a single civil penalty or aggregate civil
penalties in any 12-month period, including a compromise civil penalties, that
exceed $[*] pursuant to a final agency order; or (c) an enforcement action that
results in the revocation or suspension of a Carrier’s Operating Authority (or
the authority of such Airborne Global Provider to provide the Services);
4.6.16    A Party’s material breach or failure to observe or perform, as
applicable, any representation, warranty, covenant, or agreement hereunder that
has occurred and is continuing for 30 days after receipt of written notice from
the non-breaching Party identifying such material breach and notice of the
intent to terminate if such material breach is not cured;
4.6.17    If: (a) a Party commences a voluntary case under Title 11 of the
United States Code or the corresponding provisions of any successor Laws; (b)
anyone commences an involuntary case against a Party under Title 11 of the
United States Code or the corresponding provisions of any successor Laws and
either (i) the case is not dismissed by midnight at the


24

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




end of the 90th day after commencement or (ii) the court before which the case
is pending issues an order for relief or similar order approving the case; (c) a
court of competent jurisdiction appoints, or a Party makes an assignment of all
or substantially all of its assets to, a custodian (as that term is defined in
Title 11 of the United States Code or the corresponding provisions of any
successor Laws) for its company or all or substantially all of its assets; or
(d) a Party fails generally to pay its debts as they become due (unless those
debts are subject to a good-faith dispute as to liability or amount) or
acknowledges in writing that it is unable to do so.
Upon the occurrence of any Airborne Global Event of Default enumerated in
Sections 4.6.2, 4.6.3, 4.6.4, 4.6.5, 4.6.6 or 4.6.7 Amazon may elect, in its
sole discretion, to terminate this Agreement in its entirety, to terminate any
or all affected Work Orders, or to terminate all Work Orders with the affected
Airborne Global Provider immediately upon giving written notice of such Event of
Default to Airborne Global. Upon the occurrence of an Airborne Global Event of
Default enumerated in Section 4.6.1, Amazon may elect, in its sole discretion,
to terminate this Agreement in its entirety except that if Amazon, does not
terminate this Agreement following the occurrence of such Event of Default, then
Amazon’s right to terminate this Agreement arising from the Event of Default
will expire upon Airborne Global again achieving an Arrival Performance of at
least [*]% for a period of [*]consecutive months. Upon the occurrence and during
the continuance of any Event of Default enumerated in Sections 4.6.6 or 4.6.7,
the non-defaulting Party may, without prejudice to any other remedy which it may
have at law or in equity, terminate this Agreement by giving notice of such
termination to the other Party[*].
4.7    No Termination or Other Payment on Expiration. Except as set forth in
this Section 4, no Party be entitled to any termination payment, severance
payment, penalty, damages, loss of goodwill, prospective profits, anticipated
income, or other compensation in any form or manner (including on account of any
expenditures, investments, leases, or commitments made by such Party) based upon
the expiration of this Agreement at the end of its Term.
4.8    Work Orders. A Work Order will be effective upon the Work Order Effective
Date and will terminate on the earliest of: (a) [*] days after Amazon provides
written notice of termination for convenience (an “Amazon Work Order Early
Termination”); (b) immediately if a Party is in material breach of the Work
Order (or Agreement terms applicable to the Work Order) and fails to cure such
breach in accordance with Section 4.6 of this Agreement; (c) immediately upon
the expiration or prior termination of this Agreement; or (d) on the Expiration
Date of the Work Order. The “Expiration Date” of Work Orders entered into under
Sections 2.7 or 2.8.1 will be as stated in the relevant Work Order. The
“Expiration Date” of each Work Order entered into under Section 2.2 will be [*].
Furthermore, with respect to Work Orders entered into under Section 2.2, Amazon
may, at its election, include a [*] renewal to be exercised, if at all, in
Amazon’s sole discretion. [*]
4.9    CMI Agreement following Expiration. Amazon and Airborne Global will, at
Amazon’s sole option and upon its prior written request, make all commercially
reasonable efforts to enter into an interim crew, maintenance and insurance
agreement (“CMI Agreement”) in anticipation of the expiration of this Agreement.
Under the CMI Agreement, Airborne Global,


25

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




through one or more of Affiliate Carriers, will provide CMI services to Amazon
to assist in the transition from this Agreement. The CMI agreement will: (a)
become effective upon the expiration of this Agreement and thereafter remain in
effect for a term of up to one year as mutually agreed between Amazon and
Airborne Global; and (b) be designed to facilitate an orderly transition of the
Aircraft to Third Party Carrier.
4.10    Survival. No termination or expiration of this Agreement or any Work
Order for any reason will relieve any Party of any liability or obligation to
the extent accrued prior to such termination or expiration. The following
provisions will survive termination or expiration of this Agreement under any
circumstance: Reports, Audits and Record Retention (Section 2.17), Term and
Termination (this Section 4), Representations and Warranties (Section 5),
Confidentiality and Proprietary Rights (Section 6), Defense/Indemnity
(Section 7), Loss or Damage to Goods (Section 8), Insurance (Section 9), Taxes
(Section 11), General (Section 13).
4.11    Aircraft Leases Survive Termination. The parties acknowledge that,
notwithstanding the expiration or prior termination of this Agreement, each of
the Aircraft Leases remains in effect unless such Aircraft Lease would otherwise
be terminated under its own terms.
5.
REPRESENTATIONS AND WARRANTIES; COVENANTS

Each Party represents, warrants and covenants to the other Parties, as
applicable:
5.1    Authority. Each Party has all right, power and authority to enter into
this Agreement and perform its obligations under this Agreement. Each Party’s
entry into and performance of its obligations under this Agreement will not
(with or without the passage of time or giving of notice or both) violate any
governing document (including articles of organization, certificate of
incorporation or bylaws as applicable), any third party agreement (including any
Compliance Requirement or Insurance Requirement) or arrangement or any Law, in
each case by which such Party is bound or to which such Party or its assets is
subject.
5.2    Organization; Binding Agreement. Each Party is a corporation duly
organized, validly existing and in good standing under the Laws of the state in
which it is incorporated. This Agreement constitutes a legally valid and binding
agreement of the Parties, enforceable against each Party in accordance with its
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting generally the enforcement
of creditors’ rights and remedies and general principles of equity. Each Party
will comply and will require their Personnel to comply in all respects with all
Laws in connection with its performance under this Agreement. Airborne Global
will notify Amazon in writing as promptly as practicable of the existence of any
strike, lockout, job action, industrial disturbance, service disruption or other
labor dispute that could reasonably be expected to impair its or an Airborne
Global Provider's ability to perform the Services.
5.3    Service Representations. Airborne Global, each Airborne Global Provider,
and their respective Personnel, as applicable, will: (a) perform the Services in
a competent and workmanlike manner in accordance with the level of professional
care customarily observed by highly skilled


26

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




professionals rendering similar services; (b) meet, at a minimum, the
Performance Standards; (c) promptly notify Amazon of any accident, incident, or
event that impairs the safety of or delays delivery of shipments, and will use
reasonable care and due diligence in the protection of the goods or shipments;
and (d) at all times have sufficient equipment, Personnel and resources
available to fulfill its obligations under each Work Order then in effect (and,
in any case in which such Airborne Global Provider believes, in its reasonable
business judgment, that it does not have sufficient equipment, Personnel and
resources available to handle all Amazon capacity requirements, such Airborne
Global Provider will immediately notify Amazon in writing).
5.4    Proprietary Rights. The Services performed by or on behalf of Airborne
Global or an Airborne Global Provider and any reports, information, data, or
other materials provided by or on behalf of Airborne Global or an Airborne
Global Provider (including Amazon’s exercise of its rights under this Agreement
with respect to such Services and other materials) will not violate,
misappropriate or infringe upon Amazon’s or any third party’s trademarks, trade
secrets, confidentiality rights, copyrights, patents, or any other intellectual
property or proprietary rights in any jurisdiction (collectively, “Proprietary
Rights”).
5.5    Compliance. Airborne Global, each Airborne Global Provider, and their
respective Personnel will: (a) comply with all applicable Laws in carrying out
the Services; (b) hold and comply with all required licenses, permits and
approvals; (c) not violate or knowingly permit anyone to violate the Amazon’s
Code of Business Conduct and Ethics, which is posted at
http://phx.corporate-ir.net/phoenix.zhtml?c=97664&p=irol-govConduct on the
Effective Date (which among other matters prohibits the paying of bribes to
anyone for any reason, whether in dealings with governments or the private
sector); (d) comply with any social compliance and safety requirements made
available by Amazon to Airborne Global and such Airborne Global Providers and
Amazon’s Supplier Code of Conduct, which is posted at
http://www.amazon.com/gp/help/customer/display.html? ie=UTF8&nodeId=200885140 on
the Effective Date (the requirements described in this Section 5.5, the
“Compliance Requirements”). Airborne Global and the Airborne Global Providers
will maintain true, accurate and complete books and records concerning any
payments made to another party by Airborne Global or an Airborne Global Provider
under this Agreement, including on behalf of Amazon. Amazon and its designated
representative may inspect Airborne Global's or any Airborne Global Provider’s
books and records to verify such payments and for compliance with this Section
5.5 at any time during the term of this Agreement.
5.6    Common Carrier. Each Carrier is a Common Carrier and is in compliance
with all Laws applicable to Common Carriers.
5.7    Filings. Where required by Law, Airborne Global and each Airborne Global
Provider will ensure that all rates and terms and conditions that are the
subject of this Agreement are filed with the appropriate Governmental Entity, if
any, and, unless such shorter period is required by applicable Law, Airborne
Global or such Airborne Global Provider will provide Amazon at least 10 Business
Days’ notice in advance of any such filing.
5.8    No Liens. Neither Airborne Global nor any Airborne Global Provider will
hold, and to the fullest extent allowed by applicable Law, Airborne Global and
each Airborne Global Provider hereby waive all rights to, any lien or
encumbrance upon any Amazon shipments, property or assets,


27

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




including any packages, parcels or other cargo or transportation units tendered
to a Carrier or any documents relating thereto, in each case on behalf of itself
and any third party landlord, contractor or other business relation engaged by
Airborne Global or such Airborne Global Provider; except any lien or encumbrance
not allowed to be waived by applicable Law will not be asserted.
5.9    Flight Operations. Each Carrier will: (a) hold and operate under a FAA
air carrier certificate and operations specifications issued under 14 C.F.R.
Part 119 authorizing it to engage in operations under 14 C.F.R. Parts 121 or 135
and corresponding DOT certificate of public convenience and necessity (or
equivalent exemption authority) authorizing such Carrier to conduct the air
transportation services contemplated under this Agreement (collectively,
“Operating Authority”); (b) only perform the Services using Aircraft covered by
the Operating Authority; (c) at its sole expense (subject to any requirements
set forth in the applicable Work Order for reimbursements to Airborne Global),
perform or cause to be performed all ongoing maintenance, inspections, repairs,
modifications, preventive maintenance, fueling, installations, and overhaul work
for the Aircraft in accordance with the Operating Authority, such Carrier’s
FAA-approved maintenance and inspection program and other applicable Laws; (d)
ensure that the Aircraft comply with all applicable airworthiness directives,
mandatory service bulletins, alert bulletins, and manufacturers’ releases and
insurer’s requirements concerning the Aircraft; (e) at all times be the operator
of the Aircraft and have complete, uninterrupted, effective and sustainable
operational control of the Aircraft in accordance with the Operating Authority
and other applicable Laws; (f) have possession, command and control of the
Aircraft within the meaning of applicable Laws; (g) ensure that pilot-in-command
of the Aircraft will have absolute discretion in all matters concerning the
preparation of the Aircraft for flight, including the load carried and its
distribution, the decision whether or not a particular flight will be
undertaken, the route to be flown and all matters relating to the operation of
the Aircraft; (h) ensure that flight crew will have final and complete authority
to cancel any flight for any reason or condition which in its judgment could
compromise the safety or security of the flight or compliance with applicable
Laws or regulations and may take any other action which in the judgment of the
pilot-in-command is necessitated by consideration of safety, security compliance
with applicable Laws; (i) be solely responsible for determining that containers
and pallets (“Unit Load Devices” or “ULDs”) and related equipment (including
nets, tie downs and tensioning equipment) are suitable for air transportation in
accordance with applicable Laws; and (j) not provide the Services at, to or from
any origin or destination locations located outside of the geographic area of
the United States absent a mutually agreed amendment to this Agreement as
described in Section 13.5 (however this subsection (j) will not limit lawful
overflight of non-U.S. jurisdictions by any Carrier in the performance of its
Services under this Agreement) (collectively, the “Flight Operations
Requirements”).
6.
CONFIDENTIALITY; PROPRIETARY RIGHTS

6.1    Confidentiality. The Parties will comply with the terms of any
nondisclosure agreement between Airborne Global and Amazon, as may be amended,
superseded or otherwise modified from time to time (“NDA”). In the case of any
Third Party Carrier, Airborne Global will procure from such Third Party Carrier
an executed nondisclosure agreement in form and substance satisfactory to Amazon
in its sole discretion. The existence of this Agreement, its terms and
conditions, and any other information obtained from Amazon in connection with
this Agreement or related to the Services that is identified as confidential or
proprietary or that, given the nature of


28

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




such information or the manner of its disclosure, reasonably should be
considered confidential or proprietary (including information relating to the
contents and recipients of packages, parcels and other cargo or transportation
units, Amazon’s technology, customers, business plans, marketing activities, and
finances) will be confidential information subject to the NDA. If no such
agreement exists or if it has subsequently terminated or expired, Airborne
Global, each Airborne Global Provider, and their respective Personnel: (a) will
protect and keep confidential the existence of this Agreement, its terms and
conditions and any other information obtained from Amazon in connection with
this Agreement or related to the Services that is identified as confidential or
proprietary or that, given the nature of such information or the manner of its
disclosure, reasonably should be considered confidential or proprietary
(including all information relating to Amazon’s technology, customers, business
plans, marketing activities, and finances); (b) will use such information only
for the purpose(s) for which it was originally disclosed and in any case only
for the purpose of fulfilling its obligations under this Agreement; and (c) will
return all such information to Amazon promptly upon the termination of this
Agreement by expiration or otherwise. All such information will remain the
exclusive property of Amazon, and Airborne Global and the applicable Airborne
Global Providers will not have any right to use such information except as
expressly provided in this Agreement and the NDA. In the event that ATSG
determines that it required by applicable Law to file this Agreement with the
U.S. Securities and Exchange Commission, it will promptly notify Amazon of such
determination in writing and the Parties will reasonably cooperate in seeking
confidential treatment of the Agreement to the maximum extent permitted by such
applicable Law.
6.2    Publicity Restriction. Neither Airborne Global nor any Airborne Global
Provider will use any trade name, trademark, service mark, logo or commercial
symbol, or any other proprietary rights of Amazon in any manner (including use
in any client list, press release, advertisement or other promotional material)
without prior written authorization of such use by a Vice President of Amazon
(to granted or withheld in Amazon’s sole discretion), including, for clarity,
such authorization with respect to ATSG’s reasonable use to fulfill investor
communications responsibilities as a publicly traded company in accordance with
applicable Law.
6.3    Work Product Ownership. If Airborne Global or an Airborne Global Provider
delivers or is required to deliver to Amazon any work product in connection with
the Services, Amazon owns, or upon assignment by the creator will own, all
right, title and interest (including, all copyrights and any other intellectual
property rights) in such work product. The work product has been specially
ordered and commissioned by Amazon as “work made for hire” for copyright
purposes; or, to the extent such deliverable does not so qualify, Airborne
Global or such Airborne Global Provider (as applicable) hereby assigns to
Amazon, its successors and assigns, all right, title and interest in and to the
work product.
6.4    Personal Information. Neither Airborne Global nor any Airborne Global
Provider will use any personally identifiable information it receives concerning
Amazon customers, suppliers, or Personnel, including names, addresses, e-mail
addresses, and telephone numbers (collectively “Personal Information”), except
solely for purposes of providing Services under this Agreement. Neither Airborne
Global nor any Airborne Global Provider will transfer, rent, barter, trade,
disclose, or sell such information and none of them will develop lists of or
aggregate such information. To the extent permitted by Law, Airborne Global and
each Airborne Global Provider will delete all


29

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




instances (including backups and other copies) of Personal Information
associated with each shipment within 120 days after completing the shipment. If
Airborne Global or an Airborne Global Provider is required by Law to maintain
records more than 120 days after shipment, Airborne Global or such Airborne
Global Provider will delete the Personal Information as soon as it is permitted.
Before disposing of any hardware, media or software (including any sale or
transfer of such material or any disposition of Airborne Global's or such
Airborne Global Provider’s business) that contains or previously contained
Personal Information, Airborne Global or such Airborne Global Provider will
perform a complete forensic destruction of the Personal Information (which may
include a physical destruction, preferably incineration, or secure data wipe)
such that no such information can be recovered or retrieved.
7.
DEFENSE/INDEMNITY

7.1.    To the fullest extent permitted by applicable Law, Airborne Global,
jointly together with each Airborne Global Provider, and each Airborne Global
Provider, jointly with Airborne Global but severally among other Airborne Global
Providers with respect to Services performed by such other Airborne Global
Providers, hereby releases and will indemnify, defend and hold harmless Amazon,
each of its Affiliates, and their respective directors, officers, Personnel,
shareholders, successors, and assigns of the foregoing (the “Amazon Indemnified
Parties”), from and against any loss, claim, damage, suit, judgment, settlement,
cost, expense, interest, fees, fines, penalties, government investigation or
inquiry, remediation, and mitigation efforts regardless of whether required by
Law and any other liability and costs and expenses relating thereto (including
reasonable attorneys’ fees, expert fees and court costs) arising out of, in
connection with, or related to any third party allegation or claim
(collectively, “Claims”) based on or relating to: (a)  the death of or injury to
any Person whomsoever, including Personnel of the Amazon Indemnified Parties or
the Airborne Global Indemnified Parties, loss of, damage to, delay or
destruction of any goods or property whatsoever, including cargo, the Aircraft
and any property of the Airborne Global Indemnified Parties or the Amazon
Indemnified Parties or third parties, in any case caused by, arising out of or
in connection with an act or omission by Airborne Global, an Airborne Global
Provider, or any of their respective Affiliates or Personnel in connection with
the performance of the Services or its possession, use, operation or maintenance
of the Aircraft, including any equipment, machinery, spare engines and spare
parts utilized to provide such Services; (b) Airborne Global or any Airborne
Global Provider breach of any term of this Agreement, including any penalties,
fines, or other costs associated with any government investigation relating
thereto; (c) any infringement or misappropriation of any Proprietary Right; (d)
any theft, embezzlement, forgery, fraud or other criminal act of Airborne Global
or its Affiliates or any of their respective Personnel; or (e) any allegation or
claim of negligence, willful misconduct or strict liability by or of Airborne
Global or an Airborne Global Provider arising from an act or omission by
Airborne Global, an Airborne Global Provider, or any of the respective Personnel
of the foregoing. However, the foregoing indemnification obligation does not
apply to an Amazon Indemnified Party to the extent such Claim results solely
from the gross negligence or willful misconduct of such Amazon Indemnified
Party.


30

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




7.2.    Airborne Global’s and each Airborne Global Provider’s duty to defend is
independent of its duty to indemnify. Airborne Global’s and each Airborne Global
Provider’s obligations under this Section 7 are independent of all of its other
obligations under this Agreement. Airborne Global and the applicable Airborne
Global Provider will use counsel reasonably satisfactory to Amazon to defend
each Claim, and Amazon will reasonably cooperate (at Airborne Global’s or
Airborne Global Provider’s expense, as the case may be) in the defense. Neither
Airborne Global nor any Airborne Global Provider will consent to the entry of
any judgment or enter into any settlement without Amazon’s prior written
consent, which may not be unreasonably withheld, delayed, or conditioned.
Subject to the foregoing, Amazon will have the additional right to participate
at any time and at its own expense in any indemnification action or related
settlement negotiations using counsel of its own choice. The Parties agree that
this Section 7 does not apply to claims for loss or damage under Section 8.
7.3.    To the fullest extent permitted by applicable Law, Amazon will indemnify
and hold Airborne Global, each Airborne Global Provider (with respect to
Services performed by such Airborne Global Provider), each of their respective
Affiliates, and the respective directors, officers, Personnel, successors, and
assigns of the foregoing (collectively, the “Airborne Global Indemnified
Parties”), harmless from any Claim based on or relating to: (a) the death of or
injury to any Person whomsoever, including Personnel of the Amazon Indemnified
Parties or the Airborne Global Indemnified Parties, loss of, damage to, delay or
destruction of any goods or property whatsoever, including cargo, the Aircraft
and any property of the Airborne Global Indemnified Parties or the Amazon
Indemnified Parties or third parties, in any case caused by, arising out of or
in connection with an act or omission by Amazon, or any of its Affiliates or
Personnel in connection with the performance with ground handling functions
performed by Amazon pursuant to Section 2.8.1; or (b) cargo tendered directly by
Amazon for transportation under this Agreement. However, the foregoing
indemnification obligation in clause (b) does not apply to an Airborne Global
Indemnified Party to the extent: (i) such Claim results from a violation of
applicable Law with respect to such cargo by, or the gross negligence or willful
misconduct of, such Airborne Global Indemnified Party; or (ii) Amazon is acting
as a broker on behalf of Airborne Global or an Airborne Global Provider with
respect to third party cargo.
7.4.    Amazon’s duty to defend is independent of its duty to indemnify.
Amazon's obligations under this Section 7 are independent of all of its other
obligations under this Agreement. Amazon will use counsel reasonably
satisfactory to Airborne Global to defend each Claim, and Airborne Global and
any applicable Airborne Global Indemnified Party will reasonably cooperate (at
Amazon's expense) in the defense. Amazon will not consent to the entry of any
judgment or enter into any settlement without Airborne Global’s prior written
consent, which may not be unreasonably withheld, delayed, or conditioned.
Subject to the foregoing, the applicable Airborne Global Indemnified Party will
have the additional right to participate at any time and at its own expense in
any indemnification action or related settlement negotiations using counsel of
its own choice. The Parties agree that this Section 7 does not apply to claims
for loss or damage under Section 8.


31

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




8.
LOSS OR DAMAGE TO GOODS

8.1    Liability Limit. Neither Airborne Global nor any Airborne Global Provider
will be liable for any loss, theft or damage to goods for any amount in excess
of the greater of: (a) $[*] per package and (b) $[*] per shipment, except:
(i) to the extent such loss or damage is attributable to the negligence or
misconduct of Airborne Global, any Airborne Global Providers, or their
respective Personnel or (ii) as set forth in Section 8.2 below. For purposes of
this Section 8.1, a “shipment” refers to all of the packages to be transported
together on any given flight. For all purposes hereunder, a “package” refers to
an individual sellable unit, which may be shipped by a Carrier as part of a
larger transportation unit containing multiple packages.
8.2    Additional Coverage. With respect to any shipment(s) or class(es) of
shipments, Amazon, Airborne Global, and each Airborne Global Provider (all
acting in good faith), with the concurrence of Airborne Global's or the Airborne
Global Provider’s insurers (as applicable), may reasonably agree on a special
compensation to be paid by Amazon to increase the liability of the Airborne
Global or the Airborne Global Provider in excess of the amount per package
specified above in case of any loss, theft or damage to goods, effective upon
mutual written agreement of authorized representatives of the Parties (including
via email) indicating the shipment(s) or class(es) covered, the increased limit
of Airborne Global's or the Airborne Global Provider’s liability and the special
compensation payable.
8.3    Claims. Subject to Section 8.1, each Airborne Global Provider will be
responsible for all loss or damage to packages while in the possession, care, or
control of such Airborne Global Provider and all of their respective Personnel
and will pay claims at Amazon’s actual cost, including replacement cost of goods
and direct costs associated with packaging, handling and shipping. Claims for
lost or damaged packages may be based upon Amazon’s manifest and any other
materially relevant information, may be initiated electronically (including via
e-mail), and may be filed at any time within 180 days after the item was
tendered to such Airborne Global Provider. The Airborne Global Provider will
acknowledge claims within 30 days of receipt and will process all claims to
conclusion and pay Amazon or credit its account, to the extent applicable,
within 60 days of receipt.
8.4    Cooperation. Airborne Global and each Airborne Global Provider agrees to
cooperate as reasonably requested at their respective expense with Amazon loss
prevention and investigative personnel in the conduct of investigations and
preparation of reports related to loss, damage, fraud, shrinkage, mis-delivery,
theft and other matters of mutual concern.
9.
INSURANCE

9.1    Airborne Global Provider Insurance Coverage. Throughout the Term, and as
otherwise required herein, Airborne Global and each Airborne Global Provider, as
applicable, will carry at its expense:


32

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




9.1.1    Aviation Liability insurance as of the Effective Date and continuing
for a period of two (2) years following the end of the Term or, if earlier,
until the next major aircraft maintenance check, including commercial general
liability insurance, third party legal liability including passenger liability,
third party war and allied perils, property damage liability, premises
liability, products and completed operations liability with respect to any
maintenance, and contractual liability (which, without limitation, will
specifically insure the indemnity of Carrier in Section 7 hereof subject to the
terms and conditions of such policy), and provide breach of warranty clause,
severability of interest clause and a waiver of subrogation in favor of the
Additional Insureds, and evidence worldwide policy territory, if applicable,
subject to any exclusions then standard in the commercial aviation insurance
market, with limits of not less than $1 billion combined single limit for bodily
injury and property damage each occurrence (and $500 million per occurrence and
in the aggregate with respects war and allied perils);
9.1.2    Business Automobile liability insurance as required by Law in all
jurisdictions where Airborne Global or an Airborne Global Provider performs
Services for Amazon with a combined single limit of not less than $1 million per
occurrence;
9.1.3    Worker’s Compensation insurance in all jurisdictions where Airborne
Global or an Airborne Global Provider performs Services for Amazon, and
Employer’s Liability insurance with a limit of not less than $1 million per
occurrence, both with a waiver of subrogation in favor of the Additional
Insureds;
9.1.4    Aircraft Hull and Hull War insurance that, on or prior to the Scheduled
Delivery Date, each Carrier will maintain (or cause to be maintained) in full
force and effect, on terms substantially similar to and no less favorable than
insurance carried by the Carrier on similar aircraft in its fleet, all
risk-ground and flight aircraft hull insurance covering the Aircraft including
coverage of the engines and parts while temporarily removed from or not
installed on the Aircraft and not replaced with similar components in amounts
denominated and payable in United States Dollars not less than, in respect of
the Aircraft, the Agreed Value (as defined in the relevant Aircraft Lease), and
with respect to any engines or parts while removed from the Aircraft on a
replacement value basis. Carrier will maintain such insurance covering any loss
or damage arising from: (a) war, invasion, acts of foreign enemies, hostilities
(whether ware be declared or not), civil war, rebellion, revolution,
insurrection, martial law, military or usurped power, or attempts at usurpation
of power; (b) strikes, riots, civil commotions, or labor disturbances; (c) any
act of one or more persons, whether or not agents of a sovereign power, for
political or terrorist purposes and whether the loss or damage resulting
therefrom is accidental or intentional; (d) any malicious act or act of
sabotage; (e) confiscation, nationalization, seizure, restraint, detention,
appropriation, requisition for title, or use by or under the order of any
Governmental Entity; and (f) hijacking


33

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




or any unlawful seizure or wrongful exercise of control of the Aircraft or any
airframe on which any engine is installed or crew in flight (including any
attempt at such seizure or control) made by any person or persons on board the
Aircraft or such airframe acting without the consent of the insured.


9.1.5    Airborne Global and each Airborne Global Provider, as applicable,
covenants that all policies and subsequent policies taken out in accordance with
this Section 9.1 will: (a) be issued by insurance companies or underwriters of
internationally recognized standing in the aviation industry; (b) with respect
to the insurance required under Section 9.1.4, be endorsed to name Amazon (and
as directed by Amazon, Amazon’s Aircraft lessor and any other party with an
interest in the Aircraft as may be reasonably requested by Amazon), as the loss
payee to the extent of its interests in respect of hull claims that become
payable on the basis of a total loss and will provide that any other loss will
be settled (net of any relevant policy deductible) with Amazon as may be
necessary to repair the Aircraft unless otherwise agreed in writing; (c) provide
that insurers will waive all rights of subrogation as against Amazon and each of
its Affiliates and their officers, directors, employees, lessors and any other
parties as reasonably requested by Amazon (“Amazon Parties”); (d) waive any
right of the insurers to any setoff, counterclaim or other deduction against the
Amazon Parties; (e) with respect to the insurance required under Section 9.1.4,
contain a 50/50 claims funding clause in the form of Lloyd’s standard provision
AVS103 in the event of a dispute as to which policy will pay in the event of a
loss; and (f) have deductibles (not applicable in case of a total, constructive
total and/or arranged total loss) standard in the industry which do not exceed,
per occurrence, the lesser of (i) [*] and (ii) such amounts carried by Carrier
with respect to other aircraft similar to the Aircraft and operated on similar
routes or which are otherwise reasonably acceptable to, and approved in writing
by Amazon, except that any deductibles will be assumed by and at the sole risk
of Airborne Global or the Airborne Global Provider and, to the extent
applicable, will be paid by Airborne Global or such Airborne Global Provider.
9.1.6    All insurance coverage will be subject to Endorsement AVN67B (or a
comparable endorsement); and
9.1.7    Cargo legal liability insurance with limits sufficient to cover
Carrier’s obligations per Section 8, but in no event less than $[*] million per
loss.
9.2    Additional Policy Requirements. All such policies will also cover
Airborne Global's and an Airborne Global Provider’s (as applicable) liability
under this Agreement for any acts by subcontractors and will afford coverage for
the Aircraft both in flight and not in flight, as applicable. In the event that
any insurance on the Aircraft which is required by this Section 9 is invalidated
or is otherwise not in effect for any reason, the Aircraft must not be used to
perform the Services until such time as the insurance is again valid and in full
force and effect; except that such lapse in


34

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




insurance will not excuse a breach of Carrier’s obligations under this
Agreement. Airborne Global and the Airborne Global Provider (as applicable) will
not permit its insurance policy coverage limits to be reduced below the minimum
amounts set forth above or any such policy to be cancelled or allowed to expire
without at least 30 days (ten (10) days for nonpayment of premiums and seven (7)
days, or such other period as is then customarily obtainable in the industry, in
the case of any hull war and allied perils coverage) prior written notice to
Amazon (provided that such notice will be a lesser period customary in the
commercial aviation insurance industry with respect to war risk coverage).
Airborne Global and each Airborne Global Provider (as applicable) will cause
Amazon and each of its Affiliates and their officers, directors, employees,
lessors and any other parties required by Amazon, at Amazon’s reasonable
request, (“Additional Insureds”) to be named as additional insureds and coverage
will be primary, without right of contribution from the Additional Insureds or
their insurers on the policies required pursuant to this Section 9.1.1 and 9.1.2
and will submit certificates of insurance for the coverage required under this
Section 9 at commencement of the Services and at Amazon’s request. Carrier will
send certificates of insurance to Amazon.com, Attn: Risk Management, P.O. Box
81226, Seattle, WA 98109-1226, or via email to [*]. Amazon’s knowledge or
approval of any of Airborne Global's or an Airborne Global Provider’s insurance
policies does not relieve or limit any of Airborne Global's or such Airborne
Global Provider’s obligations under this Agreement, including liability under
Section 7 or Section 8 for claims exceeding required insurance limits. The
requirements described in this Section 9 are collectively referred to as the
“Insurance Requirements”.
9.3    Amazon Insurance. Throughout the term of this Agreement, and as otherwise
required herein, Amazon (including its Affiliates, as applicable), will carry at
its expense: (a) Commercial General Liability insurance with limits of not less
than $[*] million per occurrence and $[*] million in the aggregate, (b) Worker’s
Compensation insurance, or similar, in all jurisdictions in the United States
where Amazon Personnel perform services under this Agreement as required by law;
and Employer’s Liability insurance with a limit of not less than $[*] million
per occurrence, and (c) Business Automobile Liability insurance as required by
law with a combined single limit of not less than $[*] million per occurrence.
Amazon will provide certificates of insurance for the coverage required under
this Section 9.3 upon the commencement of the Services in such jurisdictions and
at Airborne Global’s request.
10.
PERSONNEL; INDEPENDENT CONTRACTORS

10.1    Relationship of the Parties. Each Airborne Global and Amazon are
independent contractors. Nothing in this Agreement is to be construed as
creating an agency, partnership, or joint venture relationship between or among
any of the parties, and no Party will be entitled to act on behalf of or bind
the other in any manner, except to extent expressly set forth in this Agreement
or any Work Order (if at all).
10.2    Airborne Global's and Airborne Global Provider’s Personnel. All
Personnel furnished by Airborne Global or an Airborne Global Provider to provide
Services are employees,


35

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




agents, or subcontractors of Airborne Global or such Airborne Global Provider
and are not employees, agents, or subcontractors of Amazon or Airborne Global.
Each Carrier has exclusive responsibility for and exclusive control over its
Personnel, its labor and employee relations, and its policies relating to wages,
hours, working conditions, and other employment conditions. Airborne Global and
each Airborne Global Provider will ensure that its respective Personnel comply
with Amazon’s rules and policies while on Amazon’s premises (to the extent that
Amazon has informed Airborne Global of such rules and policies with reasonable
prior notice), and, for transportation to or from the premises of a customer,
supplier, or other business relation of Amazon, Airborne Global and each
Airborne Global Provider will ensure that their respective Personnel comply with
such third party’s rules and policies while on such third party’s premises (to
the extent Airborne Global has received reasonable prior notice of the rules and
policies). Airborne Global and each Airborne Global Provider has the exclusive
right to hire, transfer, suspend, layoff, recall, promote, discipline,
discharge, and adjust grievances with its respective Personnel. Airborne Global
and each Airborne Global Provider is solely responsible for all salaries and
other compensation of their respective Personnel who provide Services and is
solely responsible for making all deductions and withholdings from the salaries
and other compensation of its respective Personnel and for paying all
contributions, taxes and assessments. Neither Airborne Global's nor any Airborne
Global Provider’s Personnel are eligible to participate in any employment
benefit plans or other benefits available to Amazon employees. Neither Airborne
Global nor any Airborne Global Provider as any authority to bind Amazon to any
agreement or obligation.
10.3    Subcontractors. Notwithstanding the existence or terms of any
subcontract or any contracting of Services as described in Section 10.3,
Airborne Global and each Airborne Global Provider will remain jointly and
severally responsible for the full performance of the Services in accordance
with the Performance Standards and the other requirements of this Agreement.
Airborne Global and each Airborne Global Provider will remain responsible for
the full performance of the Services in accordance with the Performance
Standards and other requirements of this Agreement and any applicable Work Order
to the extent such Airborne Global Provider is party to such Work Order. The
terms and conditions of this Agreement and any and all Work Orders are binding
upon Airborne Global Providers, their Affiliates and their respective Personnel,
to the extent an Airborne Global Provider is party to such Work Orders. To
extent an Airborne Global Provider is party to any Work Orders, such Airborne
Global Provider will: (a) ensure that such entities and individuals comply with
this Agreement and such Work Orders; and (b) be responsible for all acts,
omissions, negligence and misconduct of such entities and individuals. Such
Airborne Global Provider will also ensure that all subcontractors effectively
and irrevocably waive, to the fullest extent permitted by Law, any lien upon (or
other right with respect to) the packages, parcels and other cargo or
transportation units transported, regardless of whether such subcontractor would
otherwise be entitled to such lien or other rights under contract or applicable
Law (or if and to the extent any such lien may not be waived under applicable
Law, agree not to assert such lien), and waive any claim (including for amounts
owed for delivery services) against Amazon and any recipient. Without in any way
limiting any of Airborne Global's or any Airborne Global Provider’s obligations
or Amazon’s rights under Section 7, if any subcontractor asserts any claim,
demand, suit, or action


36

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




(“Subcontractor Claim”) against Amazon or any of its Affiliates and Airborne
Global or an Airborne Global Provider, as the case may be, is then undergoing
any bankruptcy proceeding, then Amazon may at its sole discretion, but is not
obligated to, defend or settle such Subcontractor Claim at the cost and expense
of Airborne Global, except that, for clarity, if Amazon incurs or pays any loss,
damage, settlement, cost, expense, or any other liability (including reasonable
attorneys’ fees) relating to such Subcontractor Claim, Amazon may set off such
amounts in full against any amounts Amazon owes to Airborne Global or demand
immediate full reimbursement from Airborne Global or such Airborne Global
Provider.
11.
TAXES

Airborne Global and the Airborne Global Providers are liable for, and agree to
pay, all income, gross receipts, franchise, or similar taxes (including interest
and penalties) associated with this Agreement or the Services provided under
this Agreement that are imposed upon, as applicable, Airborne Global or the
Airborne Global Providers (“Income Taxes”).
Airborne Global and each Airborne Global Provider (as applicable) may charge and
Amazon will pay applicable national, state or local sales or use taxes, excise
or value added taxes that Airborne Global or such Airborne Global Provider is
legally obligated to charge (“Transfer Taxes”), if those Transfer Taxes are
stated on the original invoice that Airborne Global or such Airborne Global
Provider provides to Amazon and Airborne Global's or such Airborne Global
Provider’s invoices state those Transfer Taxes separately and meet the
appropriate tax requirements for a valid tax invoice. Amazon may provide
Airborne Global or the applicable Airborne Global Provider an exemption
certificate or equivalent information acceptable to the relevant taxing
authority, in which case Airborne Global or such Airborne Global Provider will
not collect the Transfer Taxes covered by such certificate. Amazon may deduct or
withhold any taxes that Amazon may be legally obligated to deduct or withhold
from any amounts payable to Airborne Global or the Airborne Global Providers
under this Agreement, and payment to Airborne Global or an Airborne Global
Provider as reduced by such deductions or withholdings will constitute full
payment and settlement to Airborne Global or such Airborne Global Provider of
amounts payable under this Agreement. Throughout the term of this Agreement,
Airborne Global and each Airborne Global Provider will provide or will cause
Amazon to be provided with any forms, documents, or certifications as may be
required for Amazon to satisfy any information reporting or withholding tax
obligations with respect to any payments under this Agreement.
In the event that Airborne Global, any Airborne Global Provider, or Amazon fails
to pay the Income Taxes or the Transfer Taxes (collectively, the “Taxes”) that
it is responsible for under this Section 11 and such Taxes are levied upon,
assessed against, collected from or otherwise imposed upon another party, the
party responsible for such Taxes under this Section 11 will immediately
indemnify, defend, and hold the other harmless from and against all such
indemnified taxes, including any interest or penalties associated with such
Taxes.
12.
AIRCRAFT LEASES AND SUBLEASES; ADDITIONAL WORK ORDERS

12.1    Aircraft Leases. Amazon and CAM will enter into Aircraft Leases for the
Initial Aircraft on or before March 18, 2016 and, provided that this Agreement
remains then in effect and


37

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




there is no Airborne Global Event of Default has occurred and is continuing,
Amazon and CAM will enter into Aircraft Leases for each of the Committed
Aircraft on or before the date that is 30 days prior to the Scheduled Delivery
Date for the Aircraft. Each such Aircraft Lease will be entered into in the form
attached as Exhibit H, and the pricing and term will be as listed in Exhibit G.
Amazon will have the right, in its sole discretion, to enter into one or more
Aircraft Leases for Additional Aircraft with CAM upon the provision of not less
than [*] days’ notice to Airborne Global. Any Aircraft Leases for Additional
Aircraft will be entered into in the form attached as Exhibit H with the pricing
and term as mutually agreed between the Parties.
12.2    Aircraft Subleases and Additional Work Orders. Amazon and the applicable
Carrier (to be selected by Airborne Global in accordance with Section 2.2) will
enter into Aircraft Subleases and Work Orders for the Initial Aircraft on or
before March 18, 2016 and, provided that this Agreement remains then in effect
and no Airborne Global Event of Default has occurred and is continuing, Amazon
and the applicable Carrier will enter into Subleases and Work Orders for the
Committed Aircraft on or before the date that is 30 days prior to the Scheduled
Delivery Date for the Aircraft. Amazon will have the right to enter into Work
Orders and Subleases for Additional Aircraft to be operated under this Agreement
by a Carrier selected by Airborne Global (subject to Section 2.2) upon the
provision of not less than: (a) [*] days’ notice to Airborne Global for Aircraft
leased to Amazon by CAM as provided in Section 12.1 above; or (b) [*] days’
notice for Aircraft leased to Amazon by any third party that is not an Airborne
Global Affiliate, and Amazon and the Carrier will enter into an Aircraft
Sublease and Work Order for the Aircraft. The term of any Work Order will be as
set forth in Section 4.8 and coterminous with the term of the corresponding
Aircraft Sublease. For clarity, Amazon will have the right to enter into
Aircraft Subleases and corresponding Work Orders for Additional Aircraft leased
to Amazon from CAM or any other Person.
13.
GENERAL

13.1    Assignment by Airborne Global Providers. Except as otherwise permitted
in accordance with Section 2.3, the Parties acknowledge and agree that they have
a strong and special personal and confidential relationship and trust in each
Party’s abilities and integrity in connection with the critical and difficult
services contemplated under this Agreement and that neither Airborne Global nor
any Airborne Global Provider may assign or otherwise transfer this Agreement (in
whole or in part, directly, indirectly or by operation of Law), or subcontract
or delegate any of their respective obligations, duties, or rights under this
Agreement, without Amazon’s prior written consent. For the purposes of this
Section 13.1, an assignment will be deemed to include any asset transfer,
assignment by operation of Law or merger, and any direct or indirect equity
recapitalization, reorganization or sale transaction after which the direct or
indirect holders of Airborne Global or an Airborne Global Provider on the
Effective Date no longer hold more than 50% of the controlling and economic
interests in Airborne Global or such Airborne Global Provider. Any attempt to
assign, subcontract or delegate by Airborne Global or an Airborne Global
Provider in violation of this Section 13.1 will be void in each instance.
Airborne Global or an Airborne Global Provider (as applicable) will give Amazon
prompt written notice of any Change of Control. If a Change of Control occurs
during the Term, Amazon will have the right to terminate this Agreement and any
Work Order upon written notice to Airborne Global or the applicable Airborne
Global Provider, effective as of the date of the Change of Control or other time
specified by Amazon in its notice.


38

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Subject to the foregoing in this Section 13.1, this Agreement will be binding
upon, and inure to the benefit of, the parties and their respective permitted
successors and assigns.
13.2    Assignment by Amazon. Amazon may assign this Agreement or any Work Order
to an Affiliate or in connection with any merger, reorganization, sale of all or
substantially all of its assets, or any similar transaction without the consent
of Airborne Global.
13.3    Governing Law/Venue. The internal laws of the State of New York,
excluding its conflicts of law rules, govern this Agreement. Amazon, Airborne
Global, and each Airborne Global Provider irrevocably submit to the exclusive
personal jurisdiction and venue in the federal and state courts in New York
County, New York for any dispute arising out of this Agreement and waives all
objections to jurisdiction and venue of such courts.
13.4    Notices. Notices under this Agreement are sufficient only if made in
writing and delivered by personal delivery, certified mail,
nationally-recognized overnight courier service, or facsimile with electronic
confirmation, in each case in accordance with this Section 13.4. Such notice
will be deemed effective: (a) when delivered personally; (b) three Business Days
after sent by certified mail (return receipt requested) to the applicable
address(es) set forth in the signature blocks below or in the applicable Work
Order; (c) on the next business day after being sent by a nationally recognized
courier service to the applicable address(es) set forth in the signature blocks
below; or (d) on the day acknowledged in writing (email or otherwise) by the
recipient Party when delivered by email, but only to the extent such email
notice has been sent to an employee of the recipient Party having knowledge of
the matter contained in the notice (and, in the case of notice to Amazon, with a
copy to [*] and in the case of Airborne or an Airborne Global Provider with a
copy to [*]) and is conspicuously identified as a notice under this Agreement.
Any notice to Amazon must include an additional copy to: Amazon.com, Inc. Attn:
General Counsel P.O. Box 81226 Seattle, WA 98108-1226 Fax: [*].
13.5    Amendment and Waiver. Except as set forth in this Section 13.5, this
Agreement may not be amended, suspended, superseded or otherwise modified except
by a written instrument, expressly identifying the modifications made and signed
by the authorized representative of each of the Parties provided that, except as
expressly provided in or with respect to any Work Order or exhibit, in each
instance in this Agreement where reference has been made to establishing or
deviating from the terms of this Agreement as “mutually agreed” (or with
substantially similar terms), the Parties may so agree solely by written
instrument signed by both parties explicitly modifying this Agreement. No waiver
will be effective under this Agreement except by a written instrument, expressly
identifying the rights waived and signed by the authorized representative of
each Person to be bound thereby. A waiver regarding any breach or default will
not constitute a waiver with respect to any different or subsequent default
unless expressly provided in such waiver instrument. Without limiting the
generality of the foregoing, a Party will not be deemed to modify any term or
waive any right or remedy under this Agreement by failing to insist on
compliance with any of the terms of this Agreement or by failing in one or more
instances to exercise any right under this Agreement.
13.6    Remedies. The rights and remedies of the parties under this Agreement
are cumulative, and any Party may enforce any of its rights or remedies under
this Agreement or other rights and remedies available to it at law or in equity,
except that the Parties will not be entitled to any double recovery. Airborne
Global and the Airborne Global Providers, will, at no cost to Amazon,


39

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




promptly and satisfactorily correct any Services provided in a manner not in
conformity with the requirements of this Agreement or any other noncompliance
with this Agreement noted in connection with any review or inspection. Airborne
Global and the Airborne Global Providers acknowledge that any material breach of
this Agreement by Airborne Global or the Airborne Global Providers would cause
Amazon irreparable harm for which Amazon has no adequate remedies at Law.
Accordingly, Amazon is entitled to specific performance of this Agreement or
injunctive relief for any such breach. Each Party waives all claims for damages
by reason of the wrongful issuance of an injunction and acknowledges that their
only remedy in that case is the dissolution of that injunction.
13.7    Construction. Each Work Order, addendum, exhibit and schedule associated
with this Agreement is hereby incorporated by reference, as if fully set forth
herein, and each reference to an exhibit in this Agreement will include all
subsections or portions of such exhibit, except that a Work Order or Work Orders
may be referenced separately as context requires. If any provision of this
Agreement is determined to be unenforceable in any jurisdiction, the Parties
intend that this Agreement be enforced in such jurisdiction as if the
unenforceable provisions were not present and that any partially valid and
enforceable provisions be enforced in such jurisdiction to the extent that they
are enforceable, and further agree to substitute for the invalid provision a
valid provision (with respect to such jurisdiction) which most closely
approximates the intent and economic effect of the invalid provisions. The
section headings of this Agreement are for convenience only and have no
interpretive value. References to currency or “$” in this Agreement refer to the
United States of America Dollar unless otherwise expressly noted. Unless the
context otherwise requires, as used in this Agreement, all terms used in the
singular will be deemed to refer to the plural as well, and vice versa. The use
of the word “including” and similar terms in this Agreement will be construed
without limitation. References in this Agreement to “Business Days” will refer
to each day other than a Saturday or Sunday or a day that commercial banking
institutions in Seattle, Washington or Atlanta, Georgia are authorized or
required by Law to remain closed and “days” means consecutive calendar days.
Each Party and its counsel has reviewed and jointly participated in the
establishment of this Agreement. No rule of strict construction or presumption
that ambiguities will be construed against any drafter will apply. Except as
expressly set forth in Sections 13.8 and 13.9, the terms and conditions of this
Agreement will apply solely for the benefit of the Parties (including their
permitted successors and assigns), and nothing under this Agreement will give
any other third party any benefit, right or remedy under this Agreement.
13.8    Third Party Shippers. Amazon may from time to time designate one or more
third parties to ship items for, on behalf of, or at the request of Amazon
(including items purchased through any e-commerce website operated in whole or
in part by Amazon) under this Agreement (a “Third Party Shipper”), with it being
understood and agreed that: (a) all Third Party Shipper transactions and
accounts will be governed by this Agreement; (b) the terms, conditions, rights,
obligations, and rates hereunder will extend to such Third Party Shippers as
beneficiaries hereunder; and (c) upon prior written notice to Airborne Global,
(i) Amazon will designate a Third Party Shipper to be covered as an Amazon
Affiliate solely for the purposes of the Amazon Guaranty or (ii) the Parties
will enter into a mutually agreed addendum to this Agreement with respect to a
Third Party Shipper.


40

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




13.9    Work Orders. This Agreement governs each Work Order. If any provision of
any Work Order conflicts with the terms of this Agreement, then the terms of
this Agreement will control except to the extent the Work Order explicitly
states that such provision is intended to create an exception to the conflicting
term(s) of this Agreement, in which case the expressly identified provision of
the Work Order will govern (but with such modification limited solely to the
scope of the Work Order effecting such modification). Amazon and any of its
Affiliates will have the right to enter into Work Orders with Airborne Global or
Airborne Global Providers pursuant to Sections 2.2, 2.7, and 2.8.1 of this
Agreement, and this Agreement will apply to each such Work Order and as if the
Amazon Affiliate was a signatory to the Agreement. With respect to such Work
Orders, such Amazon Affiliate becomes a Party to this Agreement and references
to Amazon in this Agreement are deemed to be references to such Affiliate unless
otherwise specified. Each Work Order is a separate obligation of the Amazon
Affiliate that executes such Work Order, and no other Amazon Affiliate has any
liability or obligation under such Work Order. Each Amazon Affiliate receiving
Services under this Agreement is an express intended third party beneficiary of
this Agreement and will be entitled to enforce this Agreement as if an original
signatory hereto.
13.10    Hazardous Materials Notifications. Airborne Global or the applicable
Airborne Global Provider will notify Amazon’s dangerous goods compliance
department (at the phone number or email address designated by Amazon for this
purpose) promptly (and in any event within 24 hours) after Airborne Global or
such Airborne Global Provider becomes aware of any: (a) injury to persons,
property damage, environmental damage, fire, breakage, spillage, leakage, or any
other accident or incident involving any product defined, designated, or
classified as hazardous material, hazardous substance, or dangerous good
(including for clarity, limited and excepted quantities, consumer commodity,
ORM-D, lithium batteries, and radioactive and magnetic materials) under any
applicable Law and transported or likely to be transported by a Carrier under
this Agreement (collectively, “Hazardous Materials”); (b) event or circumstance
involving Hazardous Materials that violates or is reasonably likely to violate
any applicable Law, or (c) investigation of any shipment containing Hazardous
Materials by any Governmental Entity.
13.11    Counterparts. Each Party may effect the execution and delivery of this
Agreement and any Work Order, amendment or addendum hereto or thereto by
facsimile or electronic transmission (including in portable document format or
by electronic signature) of one or more signed counterparts that together will
constitute one and the same instrument.
13.12    LIMITATION OF LIABILITIES. Except for Losses, damages, or, liabilities:
(a) arising under a Party’s indemnification obligations pursuant to Section 7;
(b) to the extent arising out of any breach of a Party’s confidentiality
obligations under Section 6 (including, for clarity, the NDA); or (c) caused by
a Party’s gross negligence or willful, fraudulent or criminal misconduct, under
no circumstances will any Party be liable for any special, incidental,
consequential, or indirect damages arising from or in relation to this
Agreement, regardless as to the cause of action and however alleged or arising.
[*]
13.13    Entire Agreement. This Agreement, together with the NDA and all other
documents referenced in this Agreement (including without limitation any
then-effective Work Orders, Aircraft Lease Agreement and Aircraft Sublease
Agreements), constitutes the complete and final agreement of the parties
pertaining to the Services and supersedes the parties’ prior agreements,
understandings, communications and discussions, oral or written, relating to the
subject matter hereof.


41

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




13.14    Cooperation. Each Party will cooperate with the other Party in good
faith in the performance of its respective activities contemplated by this
Agreement through, among other things, making available, as reasonably requested
by the other Party, such management decisions, information, approvals and
acceptances in order that the provision of the Services under this Agreement may
be accomplished in a proper, timely and efficient manner. Except as expressly
provided otherwise, where agreement, approval, acceptance, or consent of a Party
is required by any provision of this Agreement, such action will not be
unreasonably withheld or delayed.
13.15    Further Assurances. The Parties agree to execute and deliver such other
instruments and documents as another Party reasonably requests to evidence or
effect the transactions contemplated by this Agreement.
13.16    Priority Over Standard Forms. The Parties may use standard business
forms, including bills of lading, waybills, proof of delivery documents and
invoices, but use of such forms is for convenience only and does not alter the
provisions of this Agreement or any Work Order even if signed by any Party. THE
PARTIES WILL BE BOUND BY, AND EACH SPECIFICALLY OBJECTS TO, ANY PROVISION THAT
IS DIFFERENT FROM OR IN ADDITION TO THIS AGREEMENT (WHETHER PROFFERED ORALLY OR
IN ANY WRITING, INCLUDING ANY QUOTATION, INVOICE, SHIPPING DOCUMENT, BILL OF
LADING, WAYBILL, ACCEPTANCE, CONFIRMATION, CORRESPONDENCE, TARIFF, OR CIRCULAR).


[SIGNATURE PAGE IMMEDIATELY FOLLOWS]




42

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




This Air Transportation Services Agreement is signed by duly authorized
representatives of the parties.
AMAZON:
Amazon Fulfillment Services, Inc. 

 
By: /s/ John Felton          
Name: John Felton                       
Title:    VP Finance          
Date Signed:    March 8, 2016      


Address:
Amazon Fulfillment Services, Inc.
Attention: Transportation Director
   (if by USPS):
P.O. Box 81226
Seattle, WA 98108-1226
   (if by courier):
410 Terry Avenue North
Seattle, WA 98109-5210;
Facsimile: [*]
Phone: [*]
With a copy to:
Attention: General Counsel
(same P.O. box and courier address)


AIRBORNE GLOBAL:
Airborne Global Solutions, Inc. 

By:    /s/ W. Joseph Payne       
Name: W. Joseph Payne              
Title:    VP, Secretary          
Date Signed:    3/9/16         


Address:
145 Hunter Drive
Wilmington, Ohio 45177 
Facsimile: [*] 
Phone: [*]


With a copy to:
Airborne Global Solutions, Inc.
145 Hunter Drive
Wilmington, Ohio 45177
Attn: General Counsel
Facsímile: [*]
E Mail: [*]





43

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Exhibit A
Table Of Aircraft
Section 1. Initial Aircraft
Manufacturer
Model Number
Serial Number
Scheduled Delivery Date
Boeing
767-200
[*]
April 1, 2016
Boeing
767-200
[*]
April 1, 2016
Boeing
767-200
[*]
April 1, 2016
Boeing
767-200
[*]
April 1, 2016
Boeing
767-200
[*]
April 1, 2016



Section 2. Additional Aircraft
Manufacturer
Model Number
Serial Number
Scheduled Delivery Date
Boeing
767-200
[*]
[*]
Boeing
767-200
[*]
[*]
Boeing
767-200
[*]
[*]
Boeing
767-200
[*]
[*]
Boeing
767-200
[*]
[*]
Boeing
767-200
[*]
[*]
Boeing
767-200
[*]
[*]
Boeing
767-300
[*]
[*]
Boeing
767-300
[*]
[*]
Boeing
767-300
[*]
[*]
Boeing
767-300
[*]
[*]
Boeing
767-300
[*]
[*]
Boeing
767-300
[*]
[*]
Boeing
767-300
[*]
[*]
Boeing
767-300
[*]
[*]



*
The Aircraft serial numbers are subject to change in terms of deployment order,
except that the Aircraft model numbers associated with the Scheduled Delivery
Dates will remain unchanged.









A-1

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Exhibit B-1
Form of Carrier Work Order
This WORK ORDER No. __ (this “Work Order”) is effective as of __________, 2___
(“Work Order Effective Date”) and entered into and made a part of the Air
Transportation Services Agreement between Airborne Global Solutions, Inc.,
(“Airborne Global”) and [Amazon entity] (“Amazon”), effective as of April 1,
2016 (the “Agreement”), to apply to the Amazon entity signatory hereto (solely
for the purposes of this Work Order, “Amazon”) and the Carrier entity signatory
hereto (solely for the purposes of this Work Order, “Carrier”) for the Services
described below. Carrier and Amazon hereto each hereby joins the Agreement with
respect to all rights and obligations under this Work Order. Nothing in this
Work Order will relieve Amazon or Airborne Global of their respective
responsibilities for the performance of any obligations the Agreement. All
capitalized terms not defined in this Work Order have the respective meanings
set forth in the Agreement. In the event of a conflict between any term in this
the Agreement and any term in this Work Order, the term in this Work Order will
prevail to the extent necessary to resolve the conflict.
1.    SUBLEASE OF WORK ORDER AIRCRAFT; PROVISION OF SERVICES
1.1.
Carrier and Amazon acknowledge that Amazon and Carrier have entered into an
“Aircraft Sublease Agreement (MSN _____),” dated _____________ (the “Aircraft
Sublease Agreement”), under which Carrier (other than a Third Party Carrier)
subleases from Amazon one Boeing 767-[200SF] aircraft bearing Manufacturer’s
Serial Number _____ and United States Registration Number N_____ (the “Work
Order Aircraft”).

1.2.
Carrier will operate the Work Order Aircraft in the performance of the cargo
flights set forth in the Flight Schedule attached to this Work Order. The
flights described in the Flight Schedule and the other Services performed by
Carrier hereunder will, for purposes of this Work Order, be referred to as the
“Work Order Services.”

2.    EQUIPMENT AND SERVICES; REIMBURSABLE EQUIPMENT AND SERVICES
2.1.
Carrier will provide, or cause to be provided, the following personnel,
services, equipment and other items at Carrier’s expense, without reimbursement
by Amazon:

2.1.1.
The Work Order Aircraft;

2.1.2
____2-Pilot flight crews based at [_____], as described in Section 2.5.1 of the
Agreement.

2.1.3.
The personnel, services, equipment and other items described in Section 2.5 of
the Agreement.



B-1

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




3.    COMPENSATION
Compensation for the services provided by Carrier under this Work Order will be
as provided in the Price Schedule attached hereto as Attachment B and the
Agreement.
4.    CHANGES IN SCOPE
Any change to Carrier’s scope of Work Order Services under this Work Order must
be authorized in writing by both parties, and in the case of Amazon, is binding
only if signed by a Vice President of Amazon.
5.    EFFECTIVENESS AND TERM OF WORK ORDER
This Work Order will be effective upon the Work Order Effective Date and will
terminate in accordance with Section 4.8 of the Agreement.
6.    [ACKNOWLEDGMENT;] SUBLEASE
6.1.
[Amazon and Carrier acknowledge that they previously entered into a Work Order
No. _____ (the “Prior Work Order”) under and in accordance with a certain “Air
Charter Transportation Agreement” between Airborne Global and Amazon effective
as of September 1, 2015. Effective on the Work Order Effective Date, the Prior
Work Order will be terminated and replaced by this Work Order. A unperformed
obligations arising under or with respect to the Prior Work Order, including
without limitation any payment obligations for services rendered thereunder
prior to its termination, will remain in effect.]

6.2.
Amazon and Carrier acknowledge and agree that this Work Order will terminate
upon the expiration or prior termination of the Aircraft Sublease (MSN ______).

[Additional Work Order provisions, as applicable]
[SIGNATURE PAGE IMMEDIATELY FOLLOWS]




B-2

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




IN WITNESS WHEREOF, Amazon and Carrier have executed this Work Order effective
as of the day and year first set forth above.
AMAZON:
[AMAZON ENTITY] 

 
By:                 
Name:              
Title:                 
Date Signed:             


Address:
[c/o Amazon Fulfillment Services, Inc.
Attention: Transportation Director
(if by USPS):
P.O. Box 81226
Seattle, WA 98108-1226
(if by courier):
410 Terry Avenue North
Seattle, WA 98109-5210
Facsimile: [*]
Phone: [*]
with a copy
Attention: General Counsel
(same P.O. box and courier address)
Facsimile: [*]


CARRIER:
[CARRIER] 

By:                 
Name:              
Title:                 
Date Signed:             


Address:
145 Hunter Drive
Wilmington, Ohio 45177 
Facsimile: [*]
Phone: [*] 
 

With a copy to:
[Airborne Global Solutions]
145 Hunter Drive
Wilmington, Ohio 45177
Attn: General Counsel
Facsimile: [*]
E Mail: [*]





B-3

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




ATTACHMENT A TO WORK ORDER: FLIGHT SCHEDULE
[Flight Schedule to be inserted in actual Work Orders]




B-4

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




ATTACHMENT B TO WORK ORDER: PRICE SCHEDULE
1.
Fixed Monthly Charge: [$[*] – 767-200 / $[*] – 767-300] per month. This amount
assumes two crews per Aircraft and may be increased in accordance with
Section 4.A. below.

2.
Block Hour Rate: [$[*] – 767-200 / $[*] – 767-300]

3.
Minimum Monthly Block Hour Charge: [*] Block Hours per month at the
then-applicable Block Hour Rate. The calculation of the number of Block Hours
flown for the Work Order Aircraft will be based on the Network Average, in
accordance with Section 2.10.3 of the Agreement.

4.
Additional Charges:

A.
Additional Crew Charge: If the Flight Schedule requires more than two crews,
there will be an additional monthly charge based on the number of crews using
the table below (the “Additional Crew Charge”). The Additional Crew Charge will
be subject to annual escalation beginning on April 1, 2017 as set forth in
Section 6 of this Price Schedule. The estimated number of crews will be based on
the estimated monthly Block Hours (as provided in the relevant Flight Schedule)
flown by the Carrier on the Aircraft in accordance with the following table,
except that, for clarity, Carrier will not assess an Additional Crew Charge
unless one or more additional crews are actually required to operate the
relevant Flight Schedule. Increases from the number of crews indicated for the
Block Hours listed in the following table will be permitted solely as a result
of FAA requirements or the Carrier’s collective bargaining agreement with its
flight crewmembers, in each case relating directly to crew duty times and rest
periods.

Crew Charges
Block Hours per AC per Month
Crews
Monthly Charge
[*]
[*]
$[*]
[*]
[*]
$[*]
[*]
[*]
$[*]
[*]
[*]
$[*]
[*]
[*]
$[*]
[*]
[*]
$[*]
[*]
[*]
$[*]



B.
Crew Charge on Termination or Re-Routing. If: (1) this Work Order is terminated
by Amazon prior to its expiration (other than as a result of a termination by
Amazon pursuant to Sections 2.13, 2.15, 4.2, or 4.5 of the



B-0

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Agreement); or if (2) the Flight Schedule is amended and the number of crews
required is reduced per Section 4.A of this Work Order, then, in either event,
Amazon will pay a charge equal to [*] for each crew which is furloughed as a
result of that termination or Flight Schedule change. For clarity, this charge
for each furloughed crew will apply whether or not additional crew beyond two
crews are then provided under this Work Order and will apply in addition to
Amazon’s obligation to reimburse to Carrier any costs or expenses in accordance
with the Agreement.
5.
Charge for Multiple Scheduled Stops: If the Flight Schedule includes more than
[*] scheduled stops (including, for clarity, an Unscheduled Stop), there will be
an additional charge [*] for each such additional scheduled stop.

6.
Adjustment to Certain Charges. The Fixed Monthly Charge, Block Hour Rate,
Additional Crew Charge, and charge for multiple scheduled stops will each be
subject to an annual increase of [*] per Contract Year.





B-1

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Exhibit B-2
Form of Fuel Services Work Order


This WORK ORDER No. __ (this “Work Order”) is effective as of __________, 2___
(“Work Order Effective Date”) and entered into and made a part of the Air
Transportation Services Agreement between Airborne Global Solutions, Inc.
(“Airborne Global”), and [Amazon entity] (“Amazon”), effective as of April 1,
2016 2016 (the “Agreement”), to apply to the Amazon entity signatory hereto
(solely for the purposes of this Work Order, “Amazon”) and Airborne Global for
the Services described below. Airborne Global and Amazon each hereby joins the
Agreement with respect to all rights and obligations under this Work Order.
Nothing in this Work Order will relieve Amazon and Airborne Global of their
respective responsibilities for the performance of any obligations contained in
the Agreement. All capitalized terms not defined in this Work Order have the
respective meanings set forth in the Agreement. In the event of a conflict
between any term in this the Agreement and any term in this Work Order, the term
in this Work Order will prevail to the extent necessary to resolve the conflict.
1.    SERVICES. Airborne Global, through one or more of its Affiliates, will
purchase aircraft fuel and into-plane services from on-field into-plane fuel
suppliers and distributors to support the Services provided by the Carriers
pursuant to the Agreement (“Fuel Management Services”). Airborne Global will
facilitate the establishment and maintenance of agreements and customer accounts
between the Carriers and fuel suppliers and distributors that are qualified by
the Carriers at such locations. Subject to Section 2.7 and 2.16 of the
Agreement, Airborne Global will arrange for the purchase of aircraft fuel and
into-plane services in conjunction with the departure times and days specified
in the Flight Schedule. Airborne Global will cause or arrange for the fuel
suppliers and distributors to invoice the Carriers directly for aircraft fuel
and into-plane services.
2.    COMPENSATION; REIMBURSEMENT. Amazon will pay to Airborne Global the
compensation described in the Price Schedule attached hereto as Attachment A in
consideration for the performance of the Fuel Management Services. Further,
Amazon will reimburse Airborne Global for the costs incurred in purchasing fuel
and into-place services in accordance with the Price Schedule.
3.    CHANGES IN SCOPE. Any change to the scope of the Fuel Management Services
under this Work Order must be authorized in writing by both Parties, and in the
case of Amazon, is binding only if signed by a Vice President of Amazon.
4.    EFFECTIVENESS AND TERM OF WORK ORDER. This Work Order will be effective
upon the Work Order Effective Date and will have an Expiration Date that is [*]
from the Work Order Effective Date, 2016. It will thereafter automatically renew
for subsequent [*] terms unless terminated in accordance with Section 4.7 of the
Agreement.




B-2

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




IN WITNESS WHEREOF, Amazon and Airborne Global have executed this Work Order
effective as of the day and year first set forth above.
AMAZON:
[AMAZON ENTITY] 

 
By:                                
Name:                                                  
Title:                                 
Date Signed:                                      


Address:
[c/o Amazon Fulfillment Services, Inc.
Attention: Transportation Director
(if by USPS):
P.O. Box 81226
Seattle, WA 98108-1226
(if by courier):
410 Terry Avenue North
Seattle, WA 98109-5210
Facsimile: [*]
Phone: [*]
With a copy to:
Attention: General Counsel
(same P.O. box and courier address)
Facsimile: [*]


AIRBORNE GLOBAL:
AIRBORNE GLOBAL SOLUTIONS, INC. 



By:                                   
Name:
                                                                                 
Title:                                                    
Date Signed:                    


Address:
Airborne Global Solutions, Inc.
145 Hunter Drive
Wilmington, Ohio 45177 
Facsimile: [*]
Phone: [*]
Attn: President 
E Mail: [*]


With a copy to:
Airborne Global Solutions
145 Hunter Drive
Wilmington, Ohio 45177
Attn: General Counsel
Facsimile: [*]
E Mail: [*]
 
 





B-3

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




ATTACHMENT A TO WORK ORDER: PRICE SCHEDULE
1.    Fuel Services Management Fee. In consideration for the Fuel Management
Services, Amazon agrees to pay to Airborne Global a fee in the amount of $[*]
per month (the “Fuel Management Services Fee”).
2.    Adjustment to Fuel Management Service Fee. The Fuel Management Services
Fee will be subject to an annual increase of [*] per Contract Year.
3.    Invoice and Payment of Weekly Fuel Charge. On or before every Monday (or,
if the Monday is not a Business Day, the following Business Day) during the Term
of this Work Order, Airborne Global will provide to Amazon a written statement
setting forth in reasonable detail the Weekly Fuel Charge for the immediately
preceding week, including underlying invoices. Such invoices will be paid by
Amazon within [*] Business Days. For clarity, the invoicing and payment of the
Weekly Fuel Charge will otherwise be subject to the procedures set forth in
Exhibit E.






B-4

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.






Exhibit B-3
Form of Hub Facility Ground Services Work Order
This WORK ORDER No. __ (this “Work Order”) is effective as of __________, 2___
(“Work Order Effective Date”) and entered into and made a part of the Air
Transportation Services Agreement between Airborne Global Solutions, Inc.
(“Airborne Global”), and [Amazon entity] (“Amazon”), effective as of April 1,
2016 (the “Agreement”), to apply to the Amazon entity signatory hereto (solely
for the purposes of this Work Order, “Amazon”) and LGSTX Services, Inc.
(“LGSTX”), an Affiliate of Airborne Global, for the services described below.
LGSTX and Amazon each hereby joins the Agreement with respect to all rights and
obligations under this Work Order. Nothing in this Work Order will relieve
Amazon and Airborne Global of their respective responsibilities for the
performance of any obligations contained in the Agreement. All capitalized terms
not defined in this Work Order have the respective meanings set forth in the
Agreement. In the event of a conflict between any term in this the Agreement and
any term in this Work Order, the term in this Work Order will prevail to the
extent necessary to resolve the conflict.
1.    GROUND SERVICES. LGSTX will provide the following categories of facilities
or services, or to cause the following categories of facilities or services to
be provided, at Wilmington Air Park, Wilmington, Ohio (the “Hub”): (a) the
facilities and related services (the “Facilities Services”); (b) the aircraft
ground handling and warehouse handling services (the “Handling Services”); and
(c) the aircraft turn-around services (the “Aircraft Services”) to support the
Services provided by the Carriers pursuant to the Agreement, as described on
Attachment A (collectively, the “Ground Services”).
2.    COMPENSATION. Amazon will pay to Airborne Global the compensation
described in the Price Schedule attached hereto as Attachment B in consideration
for the performance of the Ground Services.
3.    CHANGES IN SCOPE. Any change to the scope of the Ground Services provided
by LGSTX under this Work Order must be authorized in writing by both Parties,
and in the case of Amazon, is binding only if signed by a Vice President of
Amazon.
4.    EFFECTIVENESS AND TERM OF WORK ORDER.
4.1.    This Work Order will be effective upon the Work Order Effective Date and
will have an Expiration Date that is [*] from the Work Order Effective Date. It
will thereafter automatically renew for subsequent [*] terms unless terminated
in accordance with Section 4.7 of the Agreement.
4.2.    At any time after the end of the Work Order Initial Term, and from time
to time, Amazon may, by not less than [*] days’ written notice to Airborne
Global, reduce the scope of the Ground Services by removing (all or in part) one
or more of the categories of Ground Services then-provided by LGSTX (i.e., the
Facilities Services, the Handling Services or the Aircraft Services), and this
Work Order will remain in effect.


B-5

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




IN WITNESS WHEREOF, Amazon and LGSTX Services have executed this Work Order
effective as of the day and year first set forth above.
AMAZON:
[AMAZON ENTITY] 

 
By:                 
Name:              
Title:                 
Date Signed:             


Address:
[c/o Amazon Fulfillment Services, Inc.
Attention: Transportation Director
(if by USPS):
P.O. Box 81226
Seattle, WA 98108-1226
(if by courier):
410 Terry Avenue North
Seattle, WA 98109-5210
Facsimile: [*]
Phone: [*]
With a copy to:
Attention: General Counsel
(same P.O. box and courier address)
Facsimile: [*]


LGSTX:
LGSTX SERVICES, INC. 



By:                 
Name:              
Title:                 
Date Signed:             


Address:
LGSTX Services, Inc.
145 Hunter Drive
Wilmington, Ohio 45177 
Facsimile: [*]
Phone: [*]
Attn: President 
E Mail: [*]


With a copy to:
Airborne Global Solutions
145 Hunter Drive
Wilmington, Ohio 45177
Attn: General Counsel
Facsimile: [*]
E Mail: [*]
 
 





B-6

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




ATTACHMENT A TO WORK ORDER: GROUND SERVICES
A.    Facilities Services:
1.
Facility Lease of Office, Warehouse and Ramp Space Known as Building K and Ramp
A at Wilmington Air Park.

2.
Facility Rent, Common Area Maintenance Expenses and Taxes.

3.
Warehouse Build Out and Warehouse Equipment, including Scales, Ball Decking,
Static Racks and related equipment.

4.
Facility Maintenance and Utilities.

5.
Industrial Equipment, including Fork Lifts and Pallet Jacks, and Related Fuel.

6.
Office Equipment and Supplies.

7.
Security Equipment, including Surveillance Equipment and Guard Shack.

8.
Telephone and Data Services.

9.
Management, Admin and Support Personnel.

10.
Contracted Services, including Security Services, and Scale Maintenance.



B.    Handling Services:


1.
Cargo Handling Inbound and Outbound Aircraft.

2.
Cargo Handling Inbound and Outbound Trucks.

3.
Cargo Handling Equipment, including Tugs and Dollies.



C.    Aircraft Services:


1.
Aircraft Handling.

2.
Aircraft Load Coordinator.

3.
Ground Support Equipment, including Ground Power Units, Air Starts, Push-Backs,
Tow Bars, Cargo Loaders, and Crew Stairs.

4.
Ground Support Equipment Maintenance and Fuel.



B-0

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.






ATTACHMENT B TO WORK ORDER: PRICE SCHEDULE
A.
Facilities Services: For the Facilities Services, $[*] per week.

B.
Handling Services: For the Handling Services, $[*] for each Revenue Pound loaded
or unloaded from an Aircraft with respect to the Services provided by the
Carriers pursuant to the Agreement. The term “Revenue Pound” will mean the
weight of all cargo shipped by Amazon on an Aircraft, including the weight of
ULDs, nets, tie downs, tensioning equipment, and any other equipment that
attaches to, or gets loaded on, the Aircraft together with that cargo.

C.
Aircraft Services: For the Aircraft Services, $[*] for each Aircraft Turn. The
term “Aircraft Turn” will mean one arrival and the subsequent departure of an
Aircraft with respect to the Services provided by the Carriers pursuant to the
Agreement.

D.
The charges for Facilities Services and for Handling Services will each be
subject to an annual increase of [*]% per Contract Year.

E.
In accordance with Section 2.6 of the Agreement, Amazon will reimburse LGSTX for
the reasonable, documented out of pocket costs agreed to in writing in advance
that are actually incurred by LGSTX arising from any reductions in the scope of
the Ground Services or the termination of this Work Order as follows: [*]







B-1

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.






Exhibit B-4
Form of Gateway Facility Ground Services Work Order


This WORK ORDER No. __ (this “Work Order”) is effective as of __________, 2___
(“Work Order Effective Date”) and entered into and made a part of the Air
Transportation Services Agreement between Airborne Global Solutions, Inc.
(“Airborne Global”), and [Amazon entity] (“Amazon”), effective as of April 1,
2016 (the “Agreement”), to apply to the Amazon entity signatory hereto (solely
for the purposes of this Work Order, “Amazon”) and LGSTX Services, Inc.
(“LGSTX”), an Affiliate of Airborne Global, for the services described below.
LGSTX and Amazon each hereby joins the Agreement with respect to all rights and
obligations under this Work Order. Nothing in this Work Order will relieve
Amazon and Airborne Global of their respective responsibilities for the
performance of any obligations contained in the Agreement. All capitalized terms
not defined in this Work Order have the respective meanings set forth in the
Agreement. In the event of a conflict between any term in this the Agreement and
any term in this Work Order, the term in this Work Order will prevail to the
extent necessary to resolve the conflict.
1.    GROUND SERVICES. LGSTX will provide the following categories of facilities
or services, or to cause the following categories of services to be provided, at
the airport identified on Attachment A (the “Gateway”): (a) the ground handling
and warehouse handling services (the “Warehouse and Cargo Handling Services”);
and (b) the aircraft handling services (the “Aircraft Handling Services”) to
support the Services provided by the Carriers pursuant to the Agreement, as
described on Attachment A (collectively, the “Ground Services”).


2.    COMPENSATION. Amazon will pay to Airborne Global the compensation
described in the Price Schedule attached hereto as Attachment B in consideration
for the provision by LGSTX of the Ground Services.
3.    CHANGES IN SCOPE. Any change to the scope of the Ground Services provided
by LGSTX under this Work Order must be authorized in writing by both Parties,
and in the case of Amazon, is binding only if signed by a Vice President of
Amazon.
4.    EFFECTIVENESS AND TERM OF WORK ORDER.
4.1    This Work Order will be effective upon the Work Order Effective Date and
will have an Expiration Date that is [*] from the Work Order Effective Date. It
will thereafter automatically renew for subsequent [*] terms unless terminated
in accordance with Section 4.7 of the Agreement.
4.2    At any time after the end of the Work Order Initial Term, and from time
to time, Amazon may, by not less than [*] days' written notice to Airborne
Global, reduce the scope of the Ground Services by removing either of the
categories of Ground Services then-provided by LGSTX (i.e., the Warehouse
Handling Services or the Aircraft Handling Services), and this Work Order will
remain in effect.


B-2

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.










B-3

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




IN WITNESS WHEREOF, Amazon and LGSTX Services have executed this Work Order
effective as of the day and year first set forth above.
AMAZON:
[AMAZON ENTITY] 

 
By:                 
Name:              
Title:                 
Date Signed:             


Address:
[c/o Amazon Fulfillment Services, Inc.
Attention: Transportation Director
(if by USPS):
P.O. Box 81226
Seattle, WA 98108-1226
(if by courier):
410 Terry Avenue North
Seattle, WA 98109-5210
Facsimile: [*]
Phone: [*]
With a copy to:
Attention: General Counsel
(same P.O. box and courier address)
Facsimile: [*]


LGSTX:
LGSTX SERVICES, INC. 



By:                 
Name:              
Title:                 
Date Signed:             


Address:
LGSTX Services, Inc.
145 Hunter Drive
Wilmington, Ohio 45177 
Facsimile: [*]
Phone: [*] 
Attn: President 
E Mail: [*]


With a copy to:
Airborne Global Solutions
145 Hunter Drive
Wilmington, Ohio 45177
Attn: General Counsel
Facsimile: [*]
E Mail: [*]
 
 





B-4

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




ATTACHMENT B TO WORK ORDER: GROUND SERVICES*
A.    Airport:
[Name, City, and State]
B.    Warehouse and Cargo Handling Services:
1.
Cargo Handling for Inbound and Outbound Aircraft.

2.
Cargo Handling for Inbound and Outbound Trucks.

3.
Required Facilities and Equipment and Related Maintenance and Supplies.

4.
Gateway Oversight.

C.    Aircraft Handling Services:
1.
Aircraft Handling.

2.
Aircraft Load Coordinator.

3.
Required Ground Support Equipment and Related Maintenance, Supplies and Fuel.

*Note: Specific equipment and facilities may vary among Gateways.


B-5

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.






ATTACHMENT B TO WORK ORDER: PRICE SCHEDULE
In accordance with Section 2.6 of the Agreement, Amazon will reimburse LGSTX for
its cost in securing the Ground Services, subject to a [*] percent handling fee.
In accordance with Section 2.6 of the Agreement, Amazon will reimburse LGSTX for
the reasonable, documented out of pocket costs agreed to in writing in advance
that are actually incurred by LGSTX arising from any reductions in the scope of
the Ground Services or the termination of this Work Order as follows: [*]






B-6

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Exhibit C
Performance Standards
1.
Services.

1.1.
Carrier will return ULDs that are not suitable for air transportation and
carrier-damaged ULDs to the address or addresses designated by Amazon. Carrier’s
return delivery of such ULDs will be made according to agreed procedures, and
Carrier will use best efforts to develop a mutually-acceptable system of
consolidating these ULDs to minimize Amazon’s shipping costs.

1.2.
Carrier will meet the flight availability commitments set forth in the Flight
Schedule attached to each Work Order.

1.3.
Carrier will in no circumstances alter any information on the label provided by
Amazon on any package provided by Amazon or any third party for shipment as part
of the Services.

2.
Reports and Electronic Communications. Carrier will provide daily electronic
reports including (A) performance and exception reports, (B) electronic summary
reports itemizing volume on a periodic basis determined by Amazon, (C) such
other reports described in this Agreement and (D) such other reports reasonably
requested by Amazon, in the formats Amazon provides..    

3.
Service Disruption. If Carrier experiences any material stoppage or disruption
that generally diminishes its capacity to transport and deliver parcels, it will
allocate its remaining available capacity to Amazon’s account on terms no less
favorable than those granted to any other of Carrier’s customers.

4.
Arrival Performance Incentive/Disincentive.

4.1.
Amazon will pay to Airborne Global a monthly financial incentive bonus (the
“Monthly Incentive Bonus”) for achieving an Arrival Performance (as defined in
the following paragraph) greater than or equal to [*]% during such month.
Alternatively, Airborne Global will provide Amazon with a credit (the “Monthly
Disincentive Credit”) against amounts owed by Amazon to Airborne Global
hereunder as a financial disincentive for achieving an Arrival Performance less
than [*]% during such month. The Monthly Incentive Bonus and the Monthly
Disincentive Credit to which Airborne Global may be entitled or subject to each
month, are set forth in the table below. For clarity, payment to Airborne Global
of a Monthly Incentive Bonus or Monthly Disincentive Credit will not cure an
Airborne Global or Carrier Event of Default.

4.2.
For purposes of this Agreement and the Work Orders, including for the purpose of
determining the Monthly Incentive Bonus and the Monthly Disincentive Credit
under this Agreement, the term “Arrival Performance” means, the percentage of
all flights



C-1

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




flown in performing the Services under this Agreement (including cancelled
flights), in any given calendar month which arrive within not more than [*]
whole minutes after the scheduled arrival time for each flight.
4.3.
In determining whether a flight has arrived within not more than [*] whole
minutes after its scheduled arrival time, only delays that are attributable to
circumstances that are within the reasonable control of the Carrier will be
taken into account, including (a) the mechanical breakdown of an Aircraft; (b)
the unavailability of an Aircraft due to regular scheduled maintenance
(excluding Heavy Maintenance with respect to the Boeing 767-200 model Aircraft
during such time when Carrier will provide a Substitute Aircraft) (c) the acts
or omissions of a flight crew; (d) the unavailability of an Aircraft or
Substitute Aircraft; and (e) flight planning, flight following or dispatch
issues (collectively, “Carrier Delays”). Without limiting the foregoing, no
flight directly affected by Force Majeure will be deemed to be delayed,
regardless of its arrival time.

4.4.
The Monthly Incentive Bonus or Monthly Disincentive Credit will be reflected by
Airborne Global on the Monthly Invoice provided in accordance with Exhibit C for
the calendar month in which the incentive or credit has been calculated.

ARRIVAL PERFORMANCE INCENTIVE/DISINCENTIVE TABLE
Airborne Global Monthly
Network Arrival
Performance


Monthly
Bonus/Penalty Amount


Monthly Bonus/Penalty Credited to
> [*]%
$[*]
Airborne Global
> [*]% < [*]%
$[*]
> [*]% < [*]%
$[*]
> [*]% < [*]%
$[*]
> [*]% < [*]%
$[*]
NA
> [*]% < [*]%
($[*])
Amazon
> [*]% < [*]%
($[*])
< [*]%
($[*])





C-2

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Exhibit D
Form of ATSG Guaranty Agreement
GUARANTY
This Guaranty (this “Guaranty”) is entered into as of __________, 2016 by Air
Transport Services Group, Inc. (“ATSG”), a Delaware corporation (“Guarantor”),
in favor of Amazon Fulfillment Services, Inc., a Delaware corporation
(“Amazon”).
RECITALS
Airborne Global Solutions, Inc., a Delaware Corporation (“Airborne Global”) and
Amazon have entered into that certain Air Transportation Services Agreement,
effective April 1, 2016 (the “Agreement”); and
Under the Agreement, Airborne Global and certain Airborne Global Providers have
entered into, or will in the future enter into, with Amazon or its Affiliates
(“Amazon Affiliates”), certain Work Orders under which Airborne Global and such
Airborne Global Providers will provide Services. All capitalized terms not
defined in this Guaranty have the respective meanings set forth in the
Agreement.
Guarantor owns (either directly or indirectly) all of the capital stock of
Airborne Global, and
In consideration for Amazon agreeing to enter into the Agreement and any Amazon
Affiliates agreeing to enter into the Work Orders, Guarantor desires to
guarantee the payment obligations of Airborne Global and each Airborne Global
Provider under the Agreement and the Work Orders.
Based upon the foregoing and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Guarantor hereby agrees as
follows:
1. Definitions. The definitions set forth in the above Recitals are hereby
incorporated as if fully set forth in this Section 1.
2. Guaranty. Guarantor, as a primary obligor and not as surety, hereby
guarantees, without any setoff or other deduction, to Amazon the due, punctual
and full payment of all payment obligations of Airborne Global and each Airborne
Global Provider under the Agreement and each Work Order as such amounts become
due and payable in accordance with the terms thereof, without regard to how such
payment obligations are described or characterized in the Agreement or any such
Work Order (with all of the obligations, covenants, terms, conditions,
undertakings and liabilities described in this Section 2 collectively referred
to as the “Guaranteed Obligations”).
This Guaranty is continuing, irrevocable, absolute and unconditional and a
guaranty of payment and not of collectability, and is in no way conditioned or
contingent upon any attempt to collect from or enforce performance or compliance
by Airborne Global or any Airborne Global Provider or the exercise or assertion
of any other right or remedy to which Amazon is or may be entitled under or in
connection with the Agreement. If for any reason whatsoever Airborne Global


D-1

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




or any Airborne Global Provider fails or be unable duly, punctually, and fully
to pay such amounts as and when the same become due and payable in accordance
with the terms of the Agreement, Guarantor will promptly pay or cause to be paid
such amounts under the terms of the Agreement.
3. Character of Obligations of Guarantor. Subject to the provisions of Section 8
hereof, the obligations of Guarantor set forth in this Guaranty will remain in
full force and effect until payment of the Guaranteed Obligations in full, and
will not be released, discharged or in any way affected by any of the following:
(a)    any amendment, modification, addition, deletion or supplement to or of or
other change in the Guaranteed Obligations, the Agreement;
(b)    any failure, omission or delay on the part of Airborne Global or any
Airborne Global Provider to conform or comply with any term of any of the
Agreement;
(c)    any voluntary or involuntary bankruptcy, insolvency, reorganization,
arrangement, readjustment, composition, liquidation, dissolution, winding up or
similar proceeding with respect to Airborne Global or any Airborne Global
Provider; or
(d)    any merger or consolidation of Airborne Global, any Airborne Global
Provider, or Guarantor into or with any other corporation, or any other
corporate change in Airborne Global, any Airborne Global Provider, or Guarantor,
or any sale, lease or transfer of any of the assets of any Airborne Global or
Guarantor to any other person, or any change in the ownership of any shares of
capital stock of Airborne Global, any Airborne Global Provider, or Guarantor.
4. Waiver and Agreement. Guarantor waives any and all notice of the creation,
modification, extension or accrual of any of the Guaranteed Obligations and
notice of or proof of reliance by Amazon or any of its Affiliate upon this
Guaranty or acceptance of this Guaranty, and the Guaranteed Obligations, and any
of them, will conclusively be deemed to have been created, contracted or
incurred in reliance upon this Guaranty. Guarantor unconditionally waives, to
the extent permitted by applicable Law:
(a)    acceptance of this Guaranty and proof of reliance by Amazon hereon;
(b)    notice of any of the matters referred to in Section 3 hereof, or any
right to consent or assent to any thereof;
(c)    any right to the enforcement, assertion or exercise by Amazon against
Airborne Global or any Airborne Global Provider of any right, power, privilege
or remedy conferred upon Amazon in the Agreement or otherwise;
(d)    any requirement of diligence on the part of any person; and
(e)    any requirement that Airborne Global, any Airborne Global Provider, or
any other Person be joined as a party to any proceeding for the enforcement of
any term of the Agreement.


D-2

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




5. Subrogation. Guarantor will be subrogated to any rights of Amazon against
Airborne Global or any Airborne Global Provider in respect of which a payment
will be made by Guarantor hereunder; except that Guarantor will not enforce or
attempt to enforce such rights until such time as the Guaranteed Obligations at
issue have been discharged in full.
6. Amazon’s Remedies. Each and every remedy of Amazon under or with respect to
this Guaranty will, to the extent permitted by Law, be cumulative and will be in
addition to any other remedy given hereunder, or under the Agreement, or now or
hereafter existing at law or in equity, except that Amazon will not be entitled
to any double recovery.
7. Representations and Warranties. Guarantor hereby represents and warrants to
Amazon that the following statements are true and correct as of the date of this
Guaranty:
7.1.    Guarantor is a corporation duly organized, validly existing and in good
standing under the laws of Delaware.
7.2.    Guarantor has the corporate power and authority to enter into this
Guaranty. The making, execution and performance of this Guaranty by Guarantor
has been duly authorized by all necessary corporate action, this Guaranty has
been duly executed and delivered by Guarantor and this Guaranty constitutes the
valid and binding obligation of Guarantor, enforceable in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to creditors rights generally, including,
without limitation, fraudulent conveyance laws, and by general principles of
equity, including, without limitation, concepts of materiality, reasonableness,
good faith and fair dealing and the possible unavailability of specific
performance or injunctive relief, whether considered in proceeding in equity or
at law.
7.3.    The execution, delivery and performance of this Guaranty: (a) does not
violate any provision of any existing Law or regulation binding on Guarantor, or
any order, judgment, award or decree of any court, arbitrator or Governmental
Entity binding on Guarantor, or the charter or bylaws of, or any securities
issued by Guarantor, or of any mortgage, indenture, lease, contract or other
agreement, instrument or undertaking to which Guarantor is a party or by which
Guarantor or any of its assets may be bound, the violation of which would have a
material adverse effect on the business, operations, assets or financial
condition of Guarantor, and (b) will not result in the creation or imposition of
any encumbrance on any of Guarantor’s property, assets or revenues under the
provisions of any such mortgage, indenture, lease, contract or other agreement,
instrument or undertaking. No consent, license, approval, order or authorization
of, or registration, filing, or declaration with, any Governmental Entity is
required to be obtained by Guarantor, and no consent of any third party is
required to be obtained by Guarantor, in connection with the execution, delivery
and performance of this Guaranty or the taking of the actions contemplated
hereby, except for consents, authorizations, filings and notices that have been
obtained or made. There is no order or action pending or, to the knowledge of
Guarantor, threatened against Guarantor, in either case as of the date of this
Guaranty, that individually or when aggregated with one or more other actions
has or would reasonably be expected to have a material adverse effect on
Guarantor’s ability to perform this Guaranty.


D-3

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




8. Expiry. This Guaranty and all guaranties, covenants and agreements of
Guarantor contained herein are valid and will continue in full force and effect
until such time as all of the Guaranteed Obligations, including expenses that
the Guarantor is obligated to pay in accordance with Section 9, are paid in full
in immediately available funds. Notwithstanding the foregoing, all of the
Guarantor’s obligations under this Guaranty will terminate absolutely, whether
or not this Guaranty has been returned to the Guarantor by Amazon, to the extent
that Amazon or any of its Affiliates have not made a demand for payment under
this Guaranty within two years after the termination or expiration of the
Agreement.
9. Expenses. Guarantor will pay to Amazon on demand each reasonable, documented
out of pocket cost and expense (including, without limitation, attorneys’ fees)
hereafter actually incurred by Amazon in endeavoring to enforce any obligation
of Guarantor in accordance with this Guaranty or to preserve or exercise any
right or remedy against Guarantor in accordance with this Guaranty or arising as
a result of this Guaranty; except that, in connection with any legal action
Amazon will not be entitled to such costs or expenses if Amazon does not
prevail.
10. Amendments. The terms of this Guaranty may not be waived, altered, modified,
amended, supplemented or terminated in any manner whatsoever except by written
instrument signed by Guarantor and Amazon.
11. Applicable Law. This Guaranty will be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without regard
to principles of conflicts of laws and the parties hereto irrevocably submit to
the exclusive personal jurisdiction and venue in the federal and state courts in
New York County, New York for any dispute arising out of this Guaranty and
waives all objections to jurisdiction and venue of such courts.
12. Section Headings. The section headings are inserted for convenience only and
are not to be construed as part of this Guaranty.
13. Notices. All notices and other communications to be made or given under this
Guaranty will be made or given in the manner provided in Section 13.4 of the
Agreement, if to Guarantor, to the following location:
Air Transport Services Group, Inc.
Wilmington Air Park
145 Hunter Drive
Wilmington, Ohio 45177
Attn:    W. Joseph Payne
Sr. VP, Corporate General Counsel & Secretary
Phone: [*]
14. Assignment. Guarantor may not assign this Guaranty, and its rights and
obligations under this Agreement, without the prior written consent of Amazon.
This Guaranty may not be transferred or assigned by Amazon without the prior
written consent of Guarantor except that Amazon may transfer and assign this
Guaranty to any Amazon Affiliate without Guarantor’s prior consent.


D-4

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




15. Successor. This Guaranty is binding upon any successor to Guarantor.
16. No Other Writing. This writing is intended by the parties as the final
expression of this Guaranty and is also intended as a complete and exclusive
statement of the terms of their agreement with respect thereto.
SIGNATURES ON NEXT PAGE




D-5

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Guarantor has executed this Guaranty by its duly authorized officer as of the
date first above written.
AIR TRANSPORT SERVICES GROUP, INC.
By:______________________________
Its: ______________________________
Title: ____________________________


ACCEPTED AND AGREED:
By: _____________________________
Its: _____________________________
Title: ___________________________






D-6

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Exhibit E
Invoices; Payments; Deposits; Weekly Statement
1.
Invoices. Airborne Global will provide monthly electronic invoices to Amazon as
set forth in this Exhibit E. Each such invoice will reflect the relevant charges
due from Amazon to Airborne Global for the relevant period on a consolidated
basis for Airborne Global and all Airborne Global Providers providing Services
under the Agreement during that period.

2.
Monthly Deposits by Amazon. On or before the [*] day of each calendar month (or
the subsequent business day if the [*] is not a business day) during which
Services are provided under the Agreement, Amazon will provide to Airborne
Global, without demand, [*]% of the total expected amount due to Airborne Global
for the month set forth in the Price Schedule attached to each of the Work
Orders then in effect (including estimated fuel reimbursements per Section 2.6
of the Agreement), based on the Flight Schedule for the month.

3.
Weekly Activity Statements Provided by Airborne Global. Airborne Global will
provide to Amazon a weekly statement of activity under the Agreement (a “Weekly
Activity Statement”) within five Business Days following the end of the
preceding week to the extent Services were performed during the preceding week
under the Work Order. Each such Weekly Activity Statement will contain an
identification of the flights performed, the date of performance, the Carrier
and Amazon reference identification numbers, and flight origin and destination,
reflecting the number of Block Hours actually flown by all Carriers under this
Agreement during the previous calendar week.

4.
Monthly Invoice; Reconciliation. Within [*] Business Days following the end of
each calendar month during which Services are provided under the Agreement,
Airborne Global will provide to Amazon an invoice with respect to the preceding
calendar month (a “Monthly Invoice”) reflecting the following with respect to
the preceding month.

A.
Reconciliation of Fixed Monthly Charge. A statement reconciling (1) the amount
of the estimated Fixed Monthly Charge deposited with Airborne Global under the
monthly deposit during the preceding calendar month with (2) the Fixed Monthly
Charge actually payable under the Agreement for the preceding calendar month,
together with a statement of any additional amount due from Amazon to Airborne
Global or any credit due from Airborne Global to Amazon as a result of that
reconciliation;

B.
Reconciliation of Block Hour Charges. A statement reconciling (1) the amount of
the estimated Block Hour charges deposited with Airborne Global under the
monthly deposit during the preceding calendar month with (2) the actual Block
Hour charges payable by Amazon under the Agreement for the preceding calendar
month, together with a statement of any additional amount due from Amazon to
Airborne Global or any credit due from Airborne Global to Amazon as a result of
that reconciliation;





E-1

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




D.
Reconciliation of Aircraft Sublease Rent. A statement reconciling (1) the amount
of reimbursable rent under the Aircraft Subleases deposited with Airborne Global
under the monthly deposit during the preceding calendar month with (2) the
actual amount of rent reimbursable under the Aircraft Subleases for the
preceding calendar month, together with a statement of any additional amount due
from Amazon to Airborne Global or any credit due from Airborne Global to Amazon
as a result of that reconciliation;

E.
Performance Incentive or Disincentive. A statement showing the calculation of
the Arrival Performance achieved by the Carriers under the Agreement during the
preceding calendar month covered by the Monthly Invoice together with a
statement of the Monthly Incentive Bonus or Monthly Disincentive Credit, if any,
payable or due with respect to the preceding calendar month;

F.
Other Amounts Payable or Reimbursable. A statement of any other amounts payable
or reimbursable by Amazon to Airborne Global or creditable from Airborne Global
to Amazon under the Agreement or any active Work Orders; and

G.
Amount Payable or Credit Due. A statement of the sum total amount due from
Amazon to Airborne Global or the total credit due from Airborne Global to Amazon
with the Monthly Invoice.

5.
Payment of Monthly Invoice. If the Monthly Invoice shows a sum total amount
payable by Amazon to Airborne Global, that amount will be paid within [*] days
following Amazon’s receipt of the Monthly Invoice. If the Monthly Invoice shows
a sum credit due to Amazon from Airborne Global, that Credit will be applied
first against any amount then remaining unpaid under any Monthly Invoice, from
oldest to newest, and then against the Fixed Monthly Charge next payable by
Amazon to Airborne Global hereunder.

6.
Invoice Data. Airborne Global will provide each Monthly Invoice in a manner that
complies with all requirements of applicable tax laws and accounting standards
and which, together with the Weekly Activity Statements and supporting
documentation for the calendar month covered by that invoice, provides
sufficient information for Amazon to determine the accuracy of the amounts
invoiced thereon. Airborne Global and the Carriers will retain copies of
relevant documentation supporting the invoiced amounts for a period of three
years from the date of the Monthly Invoice to which such documentation relates
and, during that three year period, Amazon may inspect and audit such
documentation upon request to Airborne Global.

7.
Segregating Accounts. At Amazon’s election from time to time, Airborne Global
will promptly create separate accounts and issue separate invoices for Amazon
and each Amazon Affiliate for which it provides Services and, to the extent
applicable, each Third Party Shipper. The payment obligation under each such
separate account and invoice is a separate obligation solely of Amazon, the
Amazon Affiliate, or the Third Party Shipper as applicable, to which the
invoiced Services were provided, and no other Person will have any obligation
with respect to such account or under such invoice



E-2

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




8.
Payment; Disputes. Amazon will pay undisputed portions of Airborne Global’s
properly submitted invoices within [*] days of receipt of the relevant invoice.
Disputed invoices, payments, credits or other amounts will be rejected,
challenged or short paid (as applicable) with appropriate explanation of the
discrepancy. In the event that any invoice, payment, credit or other amount is
reasonably disputed, the disputing Party will notify the other Party of such
dispute on or before the date that such invoice, payment or credit is due to be
paid or issued (the “Disputed Notice Date”). The notification of a dispute will
not relieve the disputing Party of its obligations with respect to any
non-disputed amounts. As soon as possible after receipt of notification of a
dispute, the Parties will convene their responsible managers in order to resolve
such dispute in good faith and through the application of reasonable commercial
efforts. In the event that the responsible managers are unable to resolve such
dispute within [*] days after the Disputed Notice Date (in which case the
settled amount will be paid within [*] days of such resolution), then such
dispute will be escalated to a Vice President of Amazon and the Chief Financial
Officer of Airborne Global for resolution. In the event that the Vice President
of Amazon and Chief Financial Officer of Airborne Global are unable to resolve
the dispute or the disputing Party has not paid the disputed amount within [*]
days after the Disputed Notice Date (in which case the settled amount will be
paid within [*] days of such resolution), then the Parties may pursue their
respective rights in accordance with Section 13.3 of the Agreement. Airborne
Global and each Carrier will be entitled to refuse to pick up any further
parcels under Work Orders if Amazon fails to cure any payment default (which
default, for clarity, does not include non-payment of a disputed invoice,
payment, credit or other amount) within [*] Business Days after receiving
written notice of such delinquency, except that Airborne Global and each
Airborne Global Provider: will (A) continue to provide Services under the
Agreement and Work Orders through the notice period; and (B) deliver all parcels
that have been picked up through such notice period. Notwithstanding the
foregoing, Amazon has no obligation to pay any fees or expenses invoiced more
than [*] months after the relevant Service was performed.

9.
In all cases, payments to Airborne Global will be made in United States currency
and will be sent at Amazon’s expense via irrevocable wire transfer in
immediately available funds to the following account:



E-3

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.






[*]    [*]
[*]    [*]
[*]    [*]
[*]
Beneficiary Name:     LGSTX Services Inc.
ABA #:     [*] Wire
ABA #    [*] ACH
Account #:    [*]
SWIFT #:    [*]


11.
Interest on Overdue Amounts. Any payment or credit not made when due will bear
interest at a rate equal to [*], from the date which is [*] Business Days after
the Party that owes the past due payment or credit receives written notice
thereof until Airborne Global or Amazon receives the applicable payment or
credit, as applicable.



E-4

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Exhibit F
Amazon Guaranty
EXHIBIT G: FORM OF AMAZON GUARANTY AGREEMENT
GUARANTY
This Guaranty (this “Guaranty”) is entered into as of __________, 2016 by
Amazon.com, Inc., a Delaware corporation Delaware (“Guarantor”), in favor of
Airborne Global Solutions, Inc., a Delaware corporation (“Airborne Global”).
RECITALS
Airborne Global and Amazon Fulfillment Services, Inc., a Delaware corporation
(“Amazon”), have entered into that certain Air Transportation Services
Agreement, effective April 1, 2016 (the “Agreement”); and
Pursuant to the Agreement, Airborne Global and certain Airborne Global Providers
have entered into, or will in the future enter into, with Amazon or its
Affiliates, certain Work Orders pursuant to which Airborne Global and such
Airborne Global Providers will provide Services. All capitalized terms not
defined in this Guaranty have the respective meanings set forth in the
Agreement.
Guarantor owns (either directly or indirectly) all of the capital stock of
Amazon; and
In consideration for Airborne Global agreeing to enter into the Agreement and
the Airborne Global Providers agreeing to enter into the Work Orders, Guarantor
desires to guaranty the performance of the payment obligations of Amazon and its
Affiliates under the Agreement and the Work Orders;
Based upon the foregoing and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Guarantor hereby agrees as
follows:
1. Definitions. The definitions set forth in the above Recitals are hereby
incorporated as if fully set forth in this Section 1.
2. Guaranty. Guarantor, as a primary obligor and not as surety, hereby
guarantees, without any setoff or other deduction, to Airborne Global the due,
punctual and full payment of all of payment obligations of the Amazon and its
Affiliates (if any) under the Agreement and each Work Order when and as the same
becomes due and payable in accordance with the terms thereof, without regard to
how such payment obligations are described or characterized in the Agreement or
any such Work Order (with all of the obligations, covenants, terms, conditions,
undertakings and liabilities described in this Section 2 collectively referred
to as the “Guaranteed Obligations”).
This Guaranty is continuing, irrevocable, absolute and unconditional and a
guaranty of payment and not of collectability, and is in no way conditioned or
contingent upon any attempt to collect from or enforce performance or compliance
by Amazon or any of its Affiliate or the exercise or assertion of any other
right or remedy to which Airborne Global is or may be entitled under or in


F-1

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




connection with the Agreement or any Work Order. If for any reason whatsoever
Amazon or any of its Affiliate will fail or be unable duly, punctually and fully
to pay such amounts as and when the same will become due and payable in
accordance with the terms of the Agreement, Guarantor will promptly pay or cause
to be paid such amounts under the terms of the Agreement.
Notwithstanding anything to the contrary herein, the aggregate maximum amount
recoverable under this Guaranty is limited to the amount set forth next to the
applicable calendar year in Schedule 1 to this Guaranty plus expenses as set
forth in Section 9 hereof.
3. Character of Obligations of Guarantor. Subject to the provisions of Section 8
hereof, the obligations of Guarantor set forth in this Guaranty will remain in
full force and effect until payment of the Guaranteed Obligations in full, and
will not be released, discharged or in any way affected by any of the following:
(a)    any amendment, modification, addition, deletion or supplement to or of or
other change in the Guaranteed Obligations, the Agreement or any Work Order;
(b)    any failure, omission or delay on the part of Amazon or any of its
Affiliates to conform or comply with any term of any of the Agreement or any
Work Order;
(c)    any voluntary or involuntary bankruptcy, insolvency, reorganization,
arrangement, readjustment, composition, liquidation, dissolution, winding up or
similar proceeding with respect to Amazon or any of its Affiliates; or
(d)    any merger or consolidation of Amazon, any of its Affiliates, or
Guarantor into or with any other corporation, or any other corporate change in
Amazon, any of its Affiliates, or Guarantor, or any sale, lease or transfer of
any of the assets Amazon, any of its Affiliates, or Guarantor to any other
person, or any change in the ownership of any shares of capital stock of Amazon,
any of its Affiliates, or Guarantor.
4. Waiver and Agreement. Guarantor waives any and all notice of the creation,
modification, extension or accrual of any of the Guaranteed Obligations and
notice of or proof of reliance by Airborne Global upon this Guaranty or
acceptance of this Guaranty, and the Guaranteed Obligations, and any of them,
will conclusively be deemed to have been created, contracted or incurred in
reliance upon this Guaranty. Guarantor unconditionally waives, to the extent
permitted by applicable law:
(a)    acceptance of this Guaranty and proof of reliance by Airborne Global
hereon;
(b)    notice of any of the matters referred to in Section 3 hereof, or any
right to consent or assent to any thereof;


F-2

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




(c)    any right to the enforcement, assertion or exercise by Airborne Global
against Amazon or any of its Affiliates of any right, power, privilege or remedy
conferred upon Airborne Global in the Agreement or any Work Order or otherwise;
(d)    any requirement of diligence on the part of any person; and
(e)    any requirement that Amazon, any of its Affiliates, or any other person
be joined as a party to any proceeding for the enforcement of any term of the
Agreement or any Work Order.
5. Subrogation. Guarantor will be subrogated to any rights of Airborne Global
against any Amazon or any of its Affiliates in respect of which a payment is
made by Guarantor hereunder; provided, however, that Guarantor will not enforce
or attempt to enforce such rights until such time as the Guaranteed Obligations
at issue have been discharged in full.
6. Airborne Global’s Remedies. Each and every remedy of Airborne Global under or
with respect to this Guaranty will, to the extent permitted by applicable Law,
be cumulative and will be in addition to any other remedy given under this
Guaranty, or under the Agreement, or now or hereafter existing at Law or in
equity, except that Airborne Global will not be entitled to any double recovery.
7. Representations and Warranties. Guarantor hereby represents and warrants to
Airborne Global that the following statements are true and correct as of the
date of this Guaranty:
7.1.    Guarantor is a corporation duly organized, validly existing and in good
standing under the laws of Delaware.
7.2.    Guarantor has the corporate power and authority to enter into this
Guaranty. The making, execution and performance of this Guaranty by Guarantor
has been duly authorized by all necessary corporate action, this Guaranty has
been duly executed and delivered by Guarantor and this Guaranty constitutes the
valid and binding obligation of Guarantor, enforceable in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to creditors rights generally, including,
without limitation, fraudulent conveyance laws, and by general principles of
equity, including, without limitation, concepts of materiality, reasonableness,
good faith and fair dealing and the possible unavailability of specific
performance or injunctive relief, whether considered in a proceeding in equity
or at law.
7.3.    The execution, delivery and performance of this Guaranty: (a) does not
violate any provision of any existing Law binding on Guarantor, or any order,
judgment, award or decree of any court, arbitrator or Governmental Entity
binding on Guarantor, or the charter or bylaws of, or any securities issued by
Guarantor, or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which Guarantor is a party or by which Guarantor or
any of its assets may be bound, the violation of which would have a material
adverse effect on the business, operations, assets or financial condition of
Guarantor, and (b) will not result in the creation or imposition of any
encumbrance on any of Guarantor’s property, assets or revenues pursuant to the
provisions of any such mortgage, indenture, lease, contract or other agreement,
instrument or


F-3

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




undertaking. No consent, license, approval, order or authorization of, or
registration, filing, or declaration with, any Governmental Entity is required
to be obtained by Guarantor, and no consent of any third party is required to be
obtained by Guarantor, in connection with the execution, delivery and
performance of this Guaranty or the taking of the actions contemplated hereby,
except for consents, authorizations, filings and notices that have been obtained
or made. There is no order or action pending or, to the knowledge of Guarantor,
threatened against Guarantor, in either case as of the date of this Guaranty,
that individually or when aggregated with one or more other actions has or would
reasonably be expected to have a material adverse effect on Guarantor’s ability
to perform this Guaranty.
8. Expiry. This Guaranty and all guaranties, covenants and agreements of
Guarantor contained herein are valid and will continue in full force and effect
until such time as all of the Guaranteed Obligations, including expenses that
the Guarantor is obligated to pay pursuant to Section 9 hereof, are paid finally
and irrevocably in full. Notwithstanding the foregoing, all of the Guarantor’s
obligations under this Guaranty will terminate absolutely, whether or not this
Guaranty has been returned to the Guarantor by Airborne Global, to the extent
that Airborne Global has not made a demand for payment under this Guaranty
within two years after the termination or expiration of the Agreement.
9. Expenses. Guarantor will pay to Airborne Global on demand each reasonable,
documented out of pocket cost and expense (including, without limitation,
attorneys’ fees) hereafter actually incurred by Airborne Global in endeavoring
to enforce any obligation of Guarantor pursuant to this Guaranty or to preserve
or exercise any right or remedy against Guarantor pursuant to this Guaranty or
arising as a result of this Guaranty, except that, in connection with any legal
action Airborne Global will not be entitled to such costs or expenses if
Airborne Global does not prevail.
10. Amendments. The terms of this Guaranty may not be waived, altered, modified,
amended, supplemented or terminated in any manner whatsoever except by written
instrument signed by Guarantor and Airborne Global.
11. Applicable Law. This Guaranty will be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without regard
to principles of conflicts of laws.
12. Section Headings. The section headings are inserted for convenience only and
are not to be construed as part of this Guaranty.
13. Notices. All notices and other communications to be made or given pursuant
to this Guaranty will be made or given in the manner provided in Section 13.4 of
the Agreement, if to Guarantor, to the following location:
Amazon.com, Inc.
410 Terry Avenue North
Seattle, WA 98109-5210
Facsimile: [*]


F-4

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Telephone: [*]
Attention: General Counsel


14. Assignment. Guarantor may not assign this Guaranty, and its rights and
obligations hereunder, without the prior written consent of Airborne Global.
This Guaranty may not be transferred or assigned by Airborne Global without the
prior written consent of Guarantor, except that Airborne Global may transfer and
assign this Guaranty to any of its Affiliates of Airborne Global without
Guarantor’s prior consent.
15. Successor. This Guaranty is binding upon any successor to Guarantor.
16. No Other Writing. This writing is intended by the parties as the final
expression of this Guaranty and is also intended as a complete and exclusive
statement of the terms of their agreement with respect thereto.


F-5

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




IN WITNESS WHEREOF, Guarantor has executed this Guaranty by its duly authorized
officer as of the date first above written.
AMAZON.COM, INC.
By:______________________________
Its: ______________________________
Title: ____________________________


ACCEPTED AND AGREED:
AIRBORNE GLOBAL, INC.:
By: _____________________________
Its: _____________________________
Title: ___________________________






F-6

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.






SCHEDULE 1 TO AMAZON GUARANTY: ANNUAL CAP
Year
Maximum Recoverable Amount
2016
$[*]
2017
$[*]
2018
$[*]
2019
$[*]
2020
$[*]
2021
$[*]





F-7

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Exhibit G
Aircraft Lease Terms
1.
Term

a.
767-200 model Aircraft – 5 years

a.
767-300 model Aircraft – 7 years

1.
Monthly Basic Rent

a.
767-200 model Aircraft - $[*] for years 1, 2, and 3 and $[*] for years 4 and 5

b.
767-300 model Aircraft (Express configuration) - $[*]

c.
767-300 model Aircraft (Heavyweight configuration) - $[*]

2.
Early Termination

a.
767-200 model Aircraft – Amazon early termination option at the anniversary of
year 3, subject to an early termination fee equal to [*].

b.
767-300 model Aircraft (Express configuration) – Amazon early termination option
at the anniversary of year 5, subject to an early termination fee equal to [*].

c.
767-300 model Aircraft (Heavyweight configuration) – Amazon early termination
option at the anniversary of year 5, subject to an early termination fee equal
to [*].

4. Delivery and Return Condition Requirements
The delivery and return condition requirements for each of the 767-200 and
767-300 model aircraft are set forth in two sets of Appendices G and H (one for
each model) attached to Exhibit H (Form of Aircraft Lease Agreement).
 


G-1

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Exhibit H-1
Form of Aircraft Lease Agreement (Boeing 767-200)
(includes forms of Delivery/Return Conditions for Boeing 767-200 and 767-300)




H-1

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




EXHIBIT H
FORM OF AIRCRAFT LEASE AGREEMENT
AIRCRAFT LEASE AGREEMENT
(MSN ____________)
DATED AS OF _________, 20__
BETWEEN
CARGO AIRCRAFT MANAGEMENT, INC.,
AS LESSOR
AND
AMAZON FULFILLMENT SERVICES, INC.,
AS LESSEE
RELATING TO
ONE BOEING MODEL 767-200 AIRCRAFT
SERIAL NUMBER ____________
U.S. REGISTRATION NO. N____________
















*NOTE: This form of Aircraft Lease Agreement applies for Boeing 767-200
aircraft. The form of Aircraft Lease Agreement for Boeing 767-300 aircraft will
be substantially the same as this form




--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




except as necessary to reflect the different aircraft type. Any differences
between this form and the form for 767-300 aircraft not specifically addressed
in the Air Transportation Services Agreement will be mutually-agreed upon by
Lessor and Lessee.






--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




TABLE OF CONTENTS
1.
Definitions    1

2.
Conditions Precedent.    8

2.1.
Lessor’s Conditions Precedent    8

2.2.
Lessee’s Conditions Precedent    10

3.
Lease of Aircraft; Inspection; Technical Acceptance; Delivery.    11

3.1.
Lease of the Aircraft    11

3.2.
Term    12

3.3.
Anticipated Delivery Date    12

3.4.
A Lease Only    12

3.5.
Delivery    12

3.6.
Condition of the Aircraft; Modifications    12

3.7.
Inspection    12

3.8.
Acceptance    14

3.9.
Modifications    14

4.
Lessor Guaranty; Payments; Method of Payment.    14

4.1.
Guarantees    14

4.2.
Basic Rent    14

4.3.
Basic Rent Payments    15

4.4.
Variable Rent    15

4.5.
Variable Rent Payments    15

4.6.
Engine Maintenance Program    15

4.7.
Payments in Dollars to Designated Bank Account    15

4.8.
Due Date Not on Business Day    16

4.9.
No Abatement    16

4.10.
Interest on Overdue Amounts.    16

5.
Registration; Nameplates; Filings.    16

5.1.
Registration    16

5.2.
Nameplates    16

5.3.
Filings    16

6.
Possession, Use and Operation of the Aircraft; Risk of Loss or Damage.    16

6.1.
Possession of Aircraft; Operations    16

6.2.
Possession of Engines    17

6.3.
Pooling of Parts    19

6.4.
Commercial Operations    19

6.5.
Lawful Use    20

6.6.
Freight Operations    20

6.7.
Use Within Insurance Coverage    20

6.8.
Net Lease    20

6.9.
Risk of Loss or Damage    20



i

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




7.
Maintenance and Modifications.    21

7.1.
Maintenance of the Aircraft; ADs    21

7.2.
Maintenance of the Aircraft Documents    23

7.3.
Authorized Maintenance Provider    23

7.4.
Replacement of Parts    23

7.5.
Title to Parts    23

7.6.
Removal of Engines    23

7.7.
Equipment Changes    24

7.8.
Summary of Flight Hours, Cycles; Technical Information    25

7.9.
Inspections    25

7.10.
Aircraft Painting    26

8.
Taxes.    26

8.1.
Lessee Taxes    26

8.2.
Lessor Taxes; Indemnity.    26

8.3.
Lessor’s Indemnities Payable on After-Tax Basis; Payments in Respect of Tax
Benefits    27

8.4.
Lessee’s Indemnities Payable on After-Tax Basis; Payments in Respect of Tax
Benefits    27

8.5.
Payment of Tax.    27

8.6.
Tax Exemptions, Rebates, and Credits.    27

9.
Liens.    28

9.1.
Permitted Liens    28

9.2.
Other Liens    28

10.
Indemnification.    28

10.1.
Lessee Indemnification and Holding Harmless    28

10.2.
Lessor Indemnification and Holding Harmless    29

10.3.
Surviving Obligations    30

10.4.
Not an Indemnified Party    30

11.
Insurance.    30

11.1.
Aviation Third Party Legal Liability Insurance    30

11.2.
Aircraft Hull Insurance    31

11.3.
Default    33

11.4.
Certificates    33

11.5.
Premiums    33

11.6.
Claims    33

11.7.
Application of Payments During Continuation of a Lessee Event of Default    33

12.
Assignment.    34

12.1.
Assignment by Lessee    34

12.2.
Assignment by Lessor    34

12.3.
Assignment of Warranties    34



ii

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




13.
“As-Is” Condition, Disclaimer and Release    35

14.
Representations and Warranties.    35

14.1.
Lessee’s Representations and Warranties    35

14.2.
Lessor’s Representations and Warranties    36

15.
Covenants.    37

15.1.
Lessee’s Covenants    37

15.2.
Lessor’s Covenants    38

16.
Default; Remedies.    39

16.1.
Events of Default    39

16.2.
Remedies    41

16.3.
No Waiver    44

16.4.
Costs and Expenses    44

17.
Return of Aircraft.    44

17.1.
Return, Place and Time of Return    45

17.2.
Aircraft Return Condition Requirements    45

17.3.
Return Receipt    45

17.4.
Specific Performance    45

17.5.
Lessee’s Obligations Continue    45

18.
Return Condition Requirements    45

18.1.
Condition    45

18.2.
Final Inspection    46

18.3.
Check Flight    46

18.4.
Conditions Cumulative    46

18.5.
Financial Adjustments    46

18.6.
Painting    46

19.
Total Loss.    46

19.1.
Total Loss of the Aircraft    46

19.2.
Engine Total Loss    47

19.3.
Surviving Engine    47

20.
Miscellaneous    48

20.1.
Entire Agreement    48

20.2.
Amendment and Waiver    48

20.3.
Applicable Law    48

20.4.
Legal Costs and Expenses    48

20.5.
DISCLAIMER OF DAMAGES    49

20.6.
Further Assurances    49

20.7.
Notices    49

20.8.
Counterparts    50

20.9.
Brokers    50



iii

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




20.10.
Lessor’s Lender    50

20.11.
Lessee’s Early Termination Rights    51

20.12.
Construction    51

20.13.
Truth in Leasing.    52





Appendix A: Description of Airframe and Engines


Appendix B: Particular Commercial Conditions


Appendix C: List of Aircraft Documents To Be Delivered with Aircraft


Appendix D: Form of Technical Acceptance Certificate


Appendix E: Form of Lease Supplement


Appendix F: Return Receipt


Appendix G: Delivery Conditions


Appendix H: Return Condition Requirements


Appendix I Form of Lessor Guaranty


Appendix J: Form of Lessee Guaranty




iv

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




AIRCRAFT LEASE AGREEMENT
(MSN ____________)
THIS AIRCRAFT LEASE AGREEMENT (MSN ____________) (this “Agreement”), dated and
effective as of __________, ________ (the “Effective Date”), is between Cargo
Aircraft Management, Inc., a Florida corporation (“Lessor”), and Amazon
Fulfillment Services, Inc., a Delaware corporation (“Lessee”).
RECITALS
Lessee desires to lease the “Aircraft” (as defined in Section 1) from Lessor;
and
Lessor is agreeable to leasing the Aircraft to Lessee, upon and subject to the
terms and conditions of this Agreement.
In consideration of the premises, and of the representations, warranties,
covenants, and agreements set forth herein, and intending to be legally bound,
the Parties agree as set forth herein:
AGREEMENT
1.Definitions.
“ACMI” means aircraft, crew, maintenance, and insurance.
“Additional Insured” is defined in Section 11.1.
“AD Shared Expenses” is defined in Section 7.1.2(b).
“ADs” means any airworthiness directive or comparable document issued by the
Aviation Authority or any other Governmental Entity affecting the Airframe, the
Engines, the APU, or the Parts and requiring compliance during the Term.
“Affiliate” means, with respect to a specified entity, any other entity that,
directly or indirectly, controls, is controlled by, or is under common control
with such specified entity, where “control” means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of an entity, whether through the ownership of voting securities, or
otherwise.
“Agreed Value” means the value specified as such in Appendix A and is defined in
the London insurance market in relation to aviation hull policies.
“Aircraft” means, collectively, the Airframe, the Engines, the APU, the Parts,
and the Aircraft Documents.
“Aircraft Documents” means the documents listed in Appendix C and all other
records, documents, log books, manuals, drawings, and data relating to the
Aircraft and developed or caused


1

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




to be developed by Lessee or required by the Aviation Authority, as updated and
maintained through the Return Date.
“Airframe” means the Boeing model 767-200SF airframe described in Appendix A,
together with all Parts, excluding, however, the Engines or any other engines
from time to time installed on the Aircraft, but including each QEC.
“AMM” means the Aircraft Maintenance Manual issued by the Manufacturer(s), as
may be revised, amended, modified, replaced, or restated from time to time.
“Anticipated Delivery Date” means ______________ ____, 201_, which is the date
that the Parties anticipate that the Aircraft will be delivered to Lessee
pursuant to the terms and conditions of this Agreement.
“APU” means the auxiliary power unit installed on the Aircraft on the Delivery
Date (or any substitution therefor made during the Term pursuant to this
Agreement), together with all Parts installed on the auxiliary power unit.
“APU Hours” means the time as measured in hours and minutes during which the APU
is operated.
“ATSA” means the Air Transportation Services Agreement dated March 8, 2016,
between Airborne Global Solutions, Inc. and Lessee.
“Authorized Maintenance Provider” means any repair station licensed or certified
by the Aviation Authority acting within the scope of its authorization.
“Aviation Authority” means the FAA and any other Governmental Entity having
jurisdiction over the Aircraft and this Agreement or Lessee’s (or any other
operator of the Aircraft’s) operations, and any successors thereto, respectively
(with the understanding that, should the Aircraft be registered in a country
other than the United States, this definition will include all Governmental
Entities outside of the United States with jurisdiction over the Aircraft).
“Basic Rent” means the amount specified in Appendix B and payable in accordance
with Sections 4.2 and 4.3.
“Business Day” is defined in Section 20.12.
“Cape Town Convention” means the Convention on International Interests in Mobile
Equipment and its Protocol on Matters Specific to Aircraft Equipment, concluded
in Cape Town, South Africa, on November 16, 2001.
“Carrier” means ABX Air, Inc., Air Transportation International, Inc., each a
Delaware corporation or, with the prior written consent of a Vice President of
Lessee, any certificated cargo air carrier that becomes an Affiliate of Lessor
after the Effective Date. 
“Carrier Sublease” means a sublease of the Aircraft to a Carrier.


2

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




“Carrier Sublease Transition” means the termination of a Carrier Sublease where
the Aircraft is returned to Lessee (as sublessor under the Carrier Sublease) by
the Carrier (as sublessee under the Carrier Sublease) prior to the Expiration,
and the Aircraft will not be immediately subject to another Carrier Sublease or
returned to Lessor.
“Certification Requirements” is defined in Section 8.2.
“Claims” is defined in Section 10.1.
“Cycle” means one take-off and the next subsequent landing of the Aircraft.
“days” is defined in Section 20.12.
“Default” means any event which, with the giving of notice, lapse of time, or
both, would become an Event of Default.
“Delivery” is defined in Section 3.5.
“Delivery Condition Requirements” is defined in Section 3.6.1.
“Delivery Date” means the date on which the Delivery occurs.
“Delivery Location” means Wilmington Airpark, Wilmington, Ohio or such other
location as may be mutually agreed by the Parties in writing.
“Delta Engine Program” means the program in effect from time to time with
respect to the Engines pursuant to a an agreement between Lessor (or its
Affiliates) and, Delta Air Lines, Inc.
“Discretionary Termination Effective Date” is defined in Section 20.11.1.
“Dollars” means United States Dollars.
“Early Termination Fee” means the amount specified in Appendix B.     
“EASA” means the European Aviation Safety Agency and all successors thereto.
“Effective Date” is defined in the Preamble.
“Engine” means either of the two engines identified as to manufacturer and type
and by serial number on the Lease Supplement (each of which will have more than
1750 pounds of thrust or its equivalent), together with all Parts installed on
the engine, and any engine substituted for an Engine pursuant to the terms
hereof.
“Engine Hour Rate” means the amount specified in Appendix B.
“Engine Hours” means each hour that during which an Engine is operated, computed
from removal of the wheel chocks from the front of the Aircraft (or the aircraft
on which the Engine is


3

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




installed pursuant to Section 6.1) until the placement of wheels chocks in front
of the Aircraft at the end of such flight and rounded to the nearest tenth of an
hour.
“Engine Cycle Rate” means the amount specified in Appendix B.
“Engine Cycles” means, for an Engine, one take-off and subsequent landing by the
Aircraft.
“Equipment Change” is defined in Section 7.7.
“Event of Default” means a Lessee Event of Default or a Lessor Event of Default,
as applicable.
“Expiration” means the end of the Term by reaching the Expiration Date or as a
result of a Termination.
“Expiration Date” means the date five years from the Delivery Date, unless this
Agreement is terminated earlier.
“FAA” means the United States Federal Aviation Administration and all successors
thereto.
“FAR” means the Federal Aviation Regulations issued by the FAA, as same may be
amended, modified, restated, or replaced from time to time.
“Final Inspection” is defined in Section 18.2.
“Flight Hours” means, with respect to the Aircraft, the time as measured in
hours and minutes elapsing from the moment at which the wheels of the Aircraft
leave the ground on a takeoff until the wheels of the Aircraft touch the ground
on the next landing of the Aircraft.
“Governmental Entity” means: (a) any national government, any political
subdivision thereof, or local authority therein, whether foreign or domestic;
(b) any agency, board, commission, department, division, organ, instrumentality,
or court of any of the foregoing, however constituted; and (c) any organization,
association, or institution, of which any of the foregoing is a member or to
whose jurisdiction it is subject or in whose activities it is a participant.
“IAI” means Israel Aerospace Industries, Ltd. or such other facility as may be
performing conversion functions for the Aircraft.
“IATA” means the International Air Transportation Association.
“Indemnifiable Lessee Withholding Taxes” is defined in Section 8.3.
“Indemnifiable Lessor Withholding Taxes” is defined in Section 8.4.
“Inspection” is defined in Section 3.7.1.
“International Registry” means the registry established and maintained pursuant
to the Cape Town Convention.


4

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




“Joint Appraiser” is defined in Section 16.2.6(g).
“Joint Appraiser’s Calculation” is defined in Section 16.2.6(g).
“Law” means: (a) any statute, regulation, by-law, ordinance or subordinate
legislation in force to which a Party is subject including all Federal and state
securities laws; (b) the common law as applicable to the Parties; (c) any
binding court order, judgment or decree; (d) any applicable industry code,
policy, or standard, in each case enforceable by law; and (e) all applicable
statutory and all other rules, guidance regulations, instruments and provisions
in force including the rules, codes of conduct, codes of practice, practice
requirements guidance and accreditation terms stipulated by any Governmental
Entity to which any Party is subject.
“Lease Supplement” means the Lease Supplement No. 1, substantially in the form
of Appendix E, which, as of the Delivery Date, will be executed by Lessor and
Lessee and, together with this Agreement, filed with the FAA for recordation
(assuming that the Aircraft is registered in the United States) with the
economic terms in Appendix B deleted in the document filed for such purposes to
the extent not prohibited by Law.
“Lessee Event of Default” means any one of the events specified in
Section 16.1.1.
“Lessee Guarantor” means Amazon.com, Inc.
“Lessee Guaranty” means a guaranty agreement in the form attached as Appendix J.
“Lessee Indemnified Parties” is defined in Section 10.2.
“Lessee Taxes” is defined in Section 8.1.
“Lessee Withholding Taxes” is defined in Section 8.3.
“Lessor Default Acquisition” is defined in Section 16.2.6.
“Lessor Default Acquisition Payment” is defined in Section 16.2.6(g)
“Lessor Event of Default” means any one of the events specified in
Section 16.1.2.
“Lessor Guarantor” means Air Transport Services Group, Inc.
“Lessor Guaranty” means a guaranty agreement in the form attached as Appendix I.
“Lessor Indemnified Parties” is defined in Section 10.1.
“Lessor’s Lender” is defined in Section 20.10.
“Lessor’s Liens” means Liens on or relating to or affecting the Aircraft, the
Airframe, the Aircraft Documents, Engines, APU or any Parts arising as a result
of: (a) claims against Lessor not created by this Agreement; (b) acts of Lessor
neither permitted nor required to be taken by Lessor under this Agreement; (c)
the transfer by Lessor of its interest or any part thereof in the Aircraft;


5

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




(d) Taxes imposed against Lessor which Lessee has not agreed to indemnify
against pursuant hereto; or (e) any act, omission, or circumstance occurring or
omitted prior to the Delivery Date or after the Return of the Aircraft (for
clarity, “Lessor” as used in this definition shall include Affiliates of
Lessor).
“Lessor Taxes” is defined in Section 8.2.
“Lessor Withholding Taxes” is defined in Section 8.4.
“LIBOR” means the average of the London interbank offered rate for deposits in
U.S. dollars as set forth by the Bloomberg Information Service or any successor
thereto determined as of approximately 11:00 a.m. (London time) for each day
that the relevant interest accrues.
“Lien” means any lien, mortgage, charge, deed of trust, claim, encumbrance,
pledge, hypothecation, attachment, license, assignment by way of security or
security interest, including: (a) any preferential arrangement resulting in a
secured transaction or having the same economic or legal effect as a lien,
mortgage, charge, deed of trust, encumbrance, pledge, hypothecation, attachment,
license, assignment by way of security or security interest; (b) any agreement
to give any lien, mortgage, charge, deed of trust, encumbrance, pledge,
hypothecation, attachment, license, assignment by way of security or security
interest; (c) the interest of a vendor or a lessor under any conditional sale
agreement, lease, hire purchase agreement, or other title retention arrangement;
or (d) any statutory or other right of a Governmental Entity to detain, hold or
seize an aircraft or any part thereof which is presently exercisable with
respect to such aircraft.
“Loss Payees” is defined in Section 11.2.2.
“Maintenance Program” means: (a) with respect to the Aircraft, the Aviation
Authority-approved maintenance program as set forth in the maintenance manual
for the approved operator of the Aircraft; and (b) with respect to the Engines,
the maintenance program under which the Engines are maintained, as such programs
may be amended during the Term in accordance with the requirements of the
Aviation Authority.
“Manufacturer” means: (a) as to the Airframe, The Boeing Company; and (b) as to
the Engines, the General Electric Corporation.
“Minimum Liability Coverage” means the amount specified as such in Appendix B,
designating the minimum Combined Single Limit under the airline liability
insurance required pursuant to this Agreement.
“MPD” means the relevant Maintenance Planning Document issued by the
Manufacturer(s), as same may be revised, amended, modified, replaced, or
restated from time to time.
“Other Aircraft” means each and every aircraft that are the subject of the Other
Lease Agreements.


6

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




“Other Lease Agreements” means, collectively, each aircraft lease agreement
between Lessor (or an Affiliate of Lessor), as lessor, and Lessee (or an
Affiliate of Lessee), as lessee, in effect from time to time relating to a
Boeing model 767 model aircraft.
“Parts” means any item, including materials, accessories, components, equipment,
appliances, instruments, avionics, appurtenances, furnishings, and any other
equipment or components of whatever nature (other than the Engines), which are
installed in or attached or appurtenant to the Aircraft or either of the
Engines.
“Party” means Lessor, Lessor Guarantor (with respect to the Lessor Guaranty),
Lessee, and Lessee Guarantor (with respect to the Lessee Guaranty).
“Permitted Lien” is defined in Section 9.1.
“QEC” means all of the “quick engine change” components associated with each
Engine.
“Rent” means Basic Rent and Variable Rent, if applicable.
“Rent Date” means the Delivery Date and the first day of each calendar month
after the Delivery Date until the Return Date.
“Replacement Engine” is defined in Section 6.2.3.
“Return” means the return and redelivery of the Aircraft to Lessor in accordance
with Sections 17 and 18.
“Return Condition Requirements” is defined in Section 18.1.
“Return Date” means the date at Expiration or upon earlier Termination when the
Aircraft is actually returned to Lessor in conformity with the Return Condition
Requirements.
“Return Location” means Wilmington Airpark, Wilmington, Ohio or such other
location as may be mutually agreed between the Parties in writing.
“Severity Ratio” means, for each calendar month, the total number of Engine
Hours accrued on the Aircraft and all Other Aircraft in the calendar month
divided by the total number of Engine Cycles accrued on the Aircraft and all
Other Aircraft in such calendar month.
“Special FAA Counsel” means Crowe & Dunlevy P.C., Oklahoma City, Oklahoma.
“Sublease” means a sublease of the Aircraft to a Third Party Carrier.
“Substitute Aircraft” is defined in Section 2.2.2.
“Surviving Engine” is defined in Section 19.3.
“Taxes” means any and all taxes (including withholding taxes, value added taxes,
deductions, transaction privilege taxes, sales taxes or assessments of any kind
or form), charges, fees, imposts,


7

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




levies, or other charges of any nature, together with any penalties, fines, or
interest thereon or other additions thereto which are imposed, withheld, levied,
or assessed by or on behalf of, or otherwise payable to, any Governmental
Entity.
“Technical Acceptance Certificate” is defined in Section 3.8.
“Term” is defined in Section 3.2.
“Termination” means the termination of the lease of the Aircraft under this
Agreement, which termination arises prior to the Expiration Date pursuant to
Section 2.1, 2.2, 7.1.2(c), 16.2, 19.1 or 20.11 hereof, or otherwise under this
Agreement.
“Termination Date” means the date on which a Termination is effective.
“Third Party Carrier” means any certificated air carrier possessing the required
certifications from the relevant Aviation Authority to provide commercial cargo
airline services with the Aircraft other than a Carrier.
“Total Loss” means any of the following events with respect to the Airframe, an
Engine, or the Aircraft Documents: (a) the destruction, damage beyond economical
repair, or such property becoming permanently unfit for normal use, for any
reason whatsoever; (b) any event which results in an insurance settlement on the
basis of actual or constructive or compromised or agreed or arranged total loss;
(c) the disappearance of the Aircraft, if the Aircraft is unreported for a
period of 30 days after commencement of a flight; (d) loss of possession or loss
of use by Lessee for a period of more than 30 days due to hijacking, theft, or
other criminal actions; (e) the condemnation, confiscation, appropriation,
expropriation or seizure of, or requisition of title to or use of, the Aircraft
or an Engine by any Governmental Entity, other than a requisition for use by any
Governmental Entity of the United States or any political subdivision thereof,
for a period of three months or more; or (f) the operation or location of the
Aircraft, while under requisition for use by any Governmental Entity, in any
areas excluded from coverage by any insurance policy in effect with respect to
such Aircraft required by the terms of this Agreement, unless Lessor and Lessee
will have obtained an indemnity in freely transferable Dollars from that
Governmental Entity covering the risks excluded from coverage and satisfactory
to both Lessor and Lessee.
“Variable Rent” means the amounts due for the Engine Cycle Rate and Engine Hour
Rate as calculated under Section 4.5.
“Written Summaries” is defined in Section 7.8.1.
2.    Conditions Precedent.
2.1.    Lessor’s Conditions Precedent.
2.1.1.    Lessor’s obligation to deliver and to lease the Aircraft to Lessee
will be subject to satisfaction of each of the following conditions precedent
(or waiver by Lessor):


8

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




(a)    All of the representations and warranties of Lessee set forth in
Section 14.1 will be true and correct in all material respects as of the
Effective Date and as of the Delivery Date.
(b)    Lessor will have received, on or before the Delivery Date, all of the
following, all of which will be in form and substance satisfactory to Lessor:
(i)    The Lessee Guaranty as executed by Lessee Guarantor;
(ii)    a certificate of insurance issued by the insurer or broker for Lessee
(or Lessee’s sublessee/operator) evidencing compliance with the insurance
provisions of Section 11;
(iii)    the Technical Acceptance Certificate in the form of Appendix D, as
executed by Lessee; and
(iv)    the Lease Supplement, executed by Lessee.
(c)    No loss or destruction to the Aircraft will have occurred, except to the
extent covered by insurance with respect to the Aircraft.
(d)    Lessee will have made payment of the first installment of Basic Rent in
accordance with Section 4.2.
(e)    A Lessee Event of Default will not have occurred and be continuing under
any of the Other Lease Agreements (as defined by the Other Lease Agreements).
(f)    Assuming that the Aircraft is registered in the United States, Lessee
will have: (a) delivered to Special FAA Counsel its original signature for this
Agreement and the Lease Supplement; and (b) irrevocably authorized and
instructed Special FAA Counsel to file original counterparts of this Agreement
and the Lease Supplement with the FAA (excluding the financial terms which will
be “intentionally left blank for FAA filing purposes”) for recordation upon
satisfaction or waiver of the conditions precedent set forth in Section 2.2. If
the Aircraft is not registered in the United States, Lessee will have taken all
required steps to file or register this Agreement with the applicable Aviation
Authority to the extent permitted by Law (excluding the financial terms to the
extent not prohibited by Law).
(g)    Assuming that the Aircraft is registered in the United States, Lessee
will have: (a) taken all required steps to appoint Special FAA Counsel as its
Professional User Entity for purposes of registering its international interest
under this Agreement with the International Registry; and (b) irrevocably
authorized and instructed Special FAA Counsel to register such international
interest with the International Registry upon satisfaction or waiver of the
conditions precedent set forth in Section 2.2. If the Aircraft is not registered
in the United States, Lessee


9

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




nevertheless will have taken all required steps to register the international
interest under this Agreement with the International Registry to the extent
necessary to satisfy the provisions of this Section 2.1.1(g) only to the extent
required by Lessor’s Lender or as required by applicable Law.
2.1.2.    If due to Lessee’s failure to satisfy any of the above conditions
precedent under this Section 2.1 (and expressly excluding a failure of Lessor or
the Aircraft to conform to the requirements of Section 2.2) the Aircraft will
not have been delivered to and accepted by Lessee within 30 days after the
Anticipated Delivery Date, then Lessor will have the right (but not the
obligation) to terminate this Agreement upon notice to Lessee and this Agreement
will be of no further force or effect and neither Party will have any further
obligation to the other with respect to the Aircraft.
2.2.    Lessee’s Conditions Precedent.
2.2.1.    Lessee's obligation to lease the Aircraft from Lessor will be subject
to satisfaction of each of the following conditions precedent (or waiver by
Lessee):
(a)    Lessee will have executed and delivered the Technical Acceptance
Certificate to Lessor pursuant to Section 3.8.
(b)    No loss or destruction to the Aircraft will have occurred since Lessee
delivered the executed Technical Acceptance Certificate to Lessor pursuant to
Section 3.8.
(c)    The Aircraft will be validly registered with the Aviation Authority in
the name of Lessor (or such other party as required by the Aviation Authority).
(d)    A Lessor Event of Default will not have occurred and be continuing under
any of the Other Lease Agreements (as defined by the Other Lease Agreement).
(e)    Lessor will have executed and delivered the Lease Supplement.
(f)    Assuming that the Aircraft is registered in the United States, Lessor
will have: (i) delivered to Special FAA Counsel its original signature for this
Agreement and the Lease Supplement; and (ii) irrevocably authorized and
instructed Special FAA Counsel to file original counterparts of this Agreement
and the Lease Supplement with the FAA (excluding the financial terms which will
be “intentionally left blank for FAA filing purposes”) for recordation upon
satisfaction of the conditions precedent set forth in Section 2.1. If the
Aircraft is not registered in the United States, Lessor will have taken all
required steps to file or register this Agreement with the applicable Aviation
Authority (excluding the financial terms to the extent permitted by Law).
(g)    Assuming that the Aircraft is registered in the United States, Lessor
will have: (i) obtained an authorization code from the FAA for the international


10

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




interest created by this Agreement with respect to the Airframe and Engines by
filing with the FAA an AC Form 8050-135; (ii) taken all required steps to
appoint Special FAA Counsel as its Professional User Entity for purposes of
registering such international interest with the International Registry; and
(iii) irrevocably authorized and instructed Special FAA Counsel to register such
interest with the International Registry upon satisfaction of the conditions
precedent set forth in Section 2.1. If the Aircraft is not registered in the
United States, Lessor nevertheless will have taken all required steps to
register the international interest under this Agreement with the International
Registry to the extent requested by Lessee or required by Lessor’s Lender or
applicable Law.
(h)    Lessee will have received the Lessor Guaranty as executed by Lessor
Guarantor.
2.2.2.    In the event Lessor fails to tender the Aircraft for Delivery within
[*] after the Anticipated Delivery Date, Lessee (conditioned upon Lessee
satisfying its conditions precedent under Section 2.1, except that Lessee will
not be obligated to comply with Section 2.1.1(d)), will have the right (but not
the obligation), in its sole discretion, to terminate this Agreement
immediately, except that Lessee may not terminate this Agreement under this
Section 2.2.2 if Lessor has provided written notice to Lessee that Lessor will
tender the Aircraft for Delivery within [*] of such notice and Delivery does
occur on or before the [*] thereafter. Should Lessee desire to exercise its
termination right under this Section 2.2.2, Lessee will provide written notice
to Lessor of its election to terminate this Agreement. Such termination will be
effective immediately upon the delivery of such notice to Lessor. Upon a
termination occurring under this Section 2.2.2, Lessee will be entitled to: (a)
a refund of all payments made pursuant to this Agreement; and (b) the cost of
the Inspection and any additional amounts expended in connection with the
Inspection, and this Agreement will be of no further force or effect and neither
Party will have any further obligation to the other with respect to the
Aircraft. In the event that the Delivery is or will be delayed beyond the
Anticipated Delivery Date, and if requested by Lessee, Lessor, through a
Carrier, may provide, on the Anticipated Delivery Date, a substitute aircraft
that is acceptable to Lessee in its sole discretion (a “Substitute Aircraft”).
Any such Substitute Aircraft will be provided to Lessee (or one of its
Affiliates) on an ACMI basis pursuant to the ATSA at no additional cost and with
no additional obligations to Lessee beyond the amounts otherwise payable under
this Lease and ATSA for the Aircraft. The provision of a Substitute Aircraft by
Lessor and acceptance of such Substitute Aircraft by Lessee (or its Affiliate)
will in no way affect Lessee’s termination right under this Section 2.2.2.
3.    Lease of Aircraft; Inspection; Technical Acceptance; Delivery.
3.1.    Lease of the Aircraft. As of the Delivery Date, Lessor will lease the
Aircraft to Lessee, and Lessee will lease the Aircraft from Lessor, for the
Term, and Lessee will return the Aircraft to Lessor, and Lessor will accept the
Aircraft from Lessee on the Expiration Date (or an earlier Termination Date, if
applicable), upon and subject to the terms and conditions of this Agreement.


11

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




3.2.    Term. The term of this Agreement will be the period commencing on the
Delivery Date and ending on the Expiration Date or on any earlier Termination
Date, as applicable (the “Term”).
3.3.    Anticipated Delivery Date. Lessor and Lessee: (a) anticipate that the
Aircraft will be available for delivery to Lessee on or about the Anticipated
Delivery Date; and (b) will act in good faith at all times in an attempt to
effect Delivery on or about the Anticipated Delivery Date.
3.4.    A Lease Only. At all times during the Term, full legal title to the
Aircraft will remain vested in Lessor to the exclusion of Lessee,
notwithstanding the Delivery, and the use of the Aircraft by, Lessee. Lessor and
Lessee agree that this Agreement will constitute a lease for tax purposes.
3.5.    Delivery. On the Delivery Date, if all the conditions set forth in
Sections 2.1 and 2.2 hereof have been satisfied or waived, the Aircraft will be
tendered for delivery to, and accepted by, Lessee pursuant to the procedure set
forth herein by executing and delivering the Lease Supplement (the “Delivery”).
The Delivery Date will be the date reflected on the Lease Supplement. The
Aircraft will be tendered to Lessee for delivery at the Delivery Location.
3.6.    Condition of the Aircraft; Modifications.
3.6.1.    Lessor, as a condition of Lessee’s obligation to accept the Aircraft,
will, at its sole cost and expense, cause the Aircraft to meet all requirements
set forth in Appendix G (the “Delivery Condition Requirements”) at Delivery.
3.6.2.    All unserviceable components and all discrepancies identified by
Lessee during the Inspection will be corrected by Lessor at Lessor’s expense
prior to Delivery (except for such discrepancies that are listed on the
Technical Acceptance Certificate that will be corrected at Lessor’s sole cost
and expense within such period after Delivery as Lessee consents to, at its sole
discretion, in writing).
3.6.3.    Except as otherwise expressly provided by this Agreement, all
configuration modifications required to fulfill Lessee’s unique operational
demands will become part of the Delivery Condition Requirements. At Delivery,
Lessee will reimburse Lessor for the reasonable and documented cost of such
configuration modifications. All such modifications will be performed by an
Authorized Maintenance Provider, and will be subject to the prior approval of
Lessor, which approval will not be unreasonably withheld, delayed, or
conditioned.
3.7.    Inspection.
3.7.1.    No later than 30 days before the Anticipated Delivery Date, Lessor
will cause the Aircraft to be made available for a pre-delivery ground and
flight inspection by Lessee, at Lessor’s expense, by giving Lessee the
opportunity to inspect the Aircraft, as provided in more detail in this Section
3.7 (the “Inspection”), with such Inspection taking place at the Delivery
Location or IAI during modification, or at such other location as the Parties
may mutually agree to in writing. The scope of the Inspection will be as is
customary


12

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




in the industry to reasonably allow Lessee to determine the compliance of the
Aircraft with the Delivery Condition Requirements.
3.7.2.    On or before the later of: (a) 10 days following the execution of this
Agreement by the Parties; or (b) 60 days prior to the Anticipated Delivery Date,
Lessor will make the Aircraft Documents available for the Inspection in a format
that is reasonably acceptable to Lessee.
3.7.3.    Any additional Aircraft Documents that are generated or otherwise
become available after the date on which the Aircraft Documents are made
available by Lessor for Lessee’s inspection will be made available by Lessor for
Lessee’s Inspection within two Business Days after they become available.
3.7.4.    No later than five Business Days before the Anticipated Delivery Date,
Lessor will make the Aircraft available for a check flight (of no more than [*]
in duration) based on the Manufacturer’s Change of Operator Demonstration
Profile flight program to demonstrate the Aircraft meets the Delivery Condition
Requirements. All pilot-reported discrepancies and all discrepancies identified
by Lessee during the check flight will be corrected by Lessor at Lessor’s
expense prior to Delivery or within such period as Lessee consents to, at its
sole discretion, in writing, and there will otherwise be no deferred items on
the Aircraft. If the Aircraft is determined to be not in conformity with the
Delivery Condition Requirements, the check flight will be repeated as necessary
in accordance with the provisions of Section 3.7.5 and the flight time
limitation will be waived by Lessor. Subject to applicable Law, Lessee and its
representatives (a maximum of three people as observers) will be allowed to
participate on board the Aircraft during the check flight (but will be
responsible for their own expenses). Lessor will arrange for an experienced
aircraft crew for the check flight (such crew to be authorized by the insurance
policy covering the Aircraft), and Lessor will bear the operating expense of
such check flight (including the cost of the crew, fuel, insurance, and any
airport fees). Lessor will assume all risk of any loss or damage to the Aircraft
in connection with such check flight(s) except to the extent the any loss or
damage is caused solely and directly by the gross negligence or willful
misconduct of Lessee or its representatives.
3.7.5.    Promptly following the completion of the Inspection, Lessee will
notify Lessor of any defect or non-conformity with the Delivery Condition
Requirements (including, for clarity, any defects in the Aircraft Documents),
whereupon Lessor will advise Lessee of the estimated time required to effect
correction of such defects or discrepancies and will commence the correction of
such discrepancies. Upon the completion of all required corrections, Lessor will
make the Aircraft available to Lessee for any further ground and/or flight
re-inspection as requested by Lessee (pursuant to Section 3.7.4) to verify
compliance with the Delivery Condition Requirements.
3.7.6.    If the Aircraft will be subject to a Carrier Sublease immediately upon
Delivery: (a) Lessor will cause the Aircraft to be made available for Delivery
on or before the Anticipated Delivery Date; (b) Lessee will defer its right to
the Inspection (except with respect to the Aircraft Documents) until such time
as there is a Carrier Sublease Transition;


13

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




(c) the Aircraft will be delivered to Lessee in serviceable and airworthy
condition in accordance with the AMM and with no reduced interval inspections on
the Airframe or Engines; and (d) Lessee will defer the right to require that the
Aircraft satisfy the Delivery Condition Requirements until such time as there is
a Carrier Sublease Transition.
3.8.    Acceptance. Upon the completion of the Inspection and the performance by
Lessor of all corrections required to bring the Aircraft into conformity with
the Delivery Condition Requirements (except to the extent that such corrections
are deferred by Lessee as described in Section 3.6.2), Lessee will execute and
deliver to Lessor a Technical Acceptance Certificate substantially in the form
of Appendix D (the “Technical Acceptance Certificate”).
3.9.    Modifications. Except as required to be performed by Lessor to satisfy
the Delivery Condition Requirements, all work required to be performed on the
Aircraft solely to satisfy Lessee’s operational requirements will be performed
by an Authorized Maintenance Provider at Lessee’s cost and expense. Without
limiting the generality of the foregoing, should Lessee (at any time during the
Term) elect to make a change from the Carrier’s Maintenance Program, Lessee will
be responsible for creating the bridge package for such special program.
4.    Lessor Guaranty; Payments; Method of Payment.
4.1.    Guarantees.
4.1.1.    Lessor Guaranty. The Lessor Guaranty will be executed and delivered to
Lessee concurrently with the execution of this Agreement, and will provide for
an irrevocable and unconditional guaranty of the performance of all of Lessor’s
obligations to Lessee under this Agreement.
4.1.2.    Lessee Guaranty. The Lessee Guaranty will be executed and delivered to
Lessor concurrently with the execution of this Agreement, and will provide for
an irrevocable and unconditional guaranty of the performance of all of Lessee’s
obligations to Lessor under this Agreement.
4.2.    Basic Rent.
4.2.1.    Lessee will pay, in advance, the Basic Rent to Lessor on each Date
until the earlier of the following:
(a)    in the event of a Total Loss, the payment to Lessor of the Agreed Value
or receipt of confirmation of payment from the Aircraft's insurer in accordance
with Section 19.1;
(b)    the Return; or
(c)    in the event that the Aircraft, upon the Return, does not conform to the
Return Condition Requirements, if applicable, the date on which Lessor executes
and delivers to Lessee a Return Receipt.


14

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




4.2.2.    The termination of Lessee’s obligation to pay Basic Rent pursuant to
Section 4.2.1(c) above will not be in derogation of Lessor’s other rights and
remedies against Lessee in the event of a return of the Aircraft that does not
conform to the Return Condition Requirements following the sublease of the
Aircraft to a Third Party Carrier.
4.3.    Basic Rent Payments.
4.3.1.    The first payment of Basic Rent will be made on or prior to the
Delivery Date, as a condition of the Delivery, in an amount equal to the product
of: (a) the Basic Rent multiplied by (b) a fraction (i) whose numerator is the
number of days from and after the Delivery Date remaining in the month which
includes the Delivery Date and (ii) whose denominator is the total number of
days in such month.
4.3.2.    On each Rent Date following the Delivery Date (through the time set
forth in Section 4.2.1 hereof) Lessee will pay the Basic Rent to Lessor as
required by Section 4.2.1.
4.4.    Variable Rent. Unless the Aircraft is subject to a Carrier Sublease,
Lessee will pay, in arrears, the Variable Rent payment calculated in accordance
with Section 4.5 below for the preceding month on each Rent Date (excluding the
Delivery Date).
4.5.    Variable Rent Payments. The Variable Rent payments due on each Rent Date
will be the sum of:
4.5.4.    The Engine Hours accrued on each Engine in the preceding month
multiplied by the Engine Hour Rate; plus
4.5.5.    The Engine Cycles accrued on each Engine in the preceding month
multiplied by the Engine Cycle Rate.
4.6.    Engine Maintenance Program.
4.6.7.    The Engines will be maintained under the Delta Engine Program
throughout the Term. In the event the Delta Engine Program is terminated for any
reason Lessor will: (a) enroll the Engines in an alternate program providing
equal or greater benefits as those provided under the Delta Engine Program; or
(b) if no such program is available, maintain (or cause to be maintained) the
Engines in an equal or greater condition than the Delta Engine Program, and, in
either case, at no additional cost to Lessee. For clarity, if the Aircraft is
subject to a Sublease, Lessor will continue to be responsible for all costs
associated with maintaining the Engines as described in this Section 4.6.1, as
consideration for Lessee’s payment of Variable Rent.
4.7.    Payments in Dollars to Designated Bank Account. All payments owing by
Lessee to Lessor under this Agreement (including the payment of Basic Rent) will
be made in Dollars by the wire transfer of immediately available funds to the
bank account designated in Appendix B or to such other bank account as Lessor
may designate in writing to Lessee.


15

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




4.8.    Due Date Not on Business Day. In the event any payment required under
this Agreement is due on a day that is not a Business Day, then such payment
will be made on or before the next succeeding Business Day.
4.9.    No Abatement. Lessee’s obligations to pay Rent will be absolute and
unconditional and will not be affected by any circumstances occurring from and
after the Delivery Date, including any set-off, counterclaim, recoupment,
defense or other right Lessee may have against Lessor except for a breach of
Lessee’s quiet enjoyment, except that, should the Aircraft be subject to a
Carrier Sublease and the ATSA be in effect with respect to the Aircraft, the
provisions of the ATSA will control with respect to Lessor’s ultimate
responsibility (including through one of Lessor’s Affiliates) under the ATSA
should the Aircraft become unavailable for use. There will be no abatement of
Rent for any period when the Aircraft will be rendered unfit for use, grounded,
unserviceable for any reason whatsoever, hijacked, confiscated, seized,
requisitioned, restrained, or appropriated.
4.10.    Interest on Overdue Amounts. Any amount which is more than [*] days
overdue pursuant to this Agreement will bear interest at the rate indicated on
Appendix B, calculated from the [*] day following the due date of such payment.
The payment of such interest will be made together with the payment of the
overdue amount.
5.    Registration; Nameplates; Filings.
5.1.    Registration. Throughout the Term of this Agreement, the Aircraft will
remain registered in the United States or in such other jurisdiction as Lessor’s
Lender approves, with such approval not being unreasonably withheld, delayed, or
conditioned. At all times during the Term, the Aircraft will be registered with
the applicable Aviation Authority in the name of Lessor (or Lessee’s
sublessee/operator if in a jurisdiction that requires registration in the name
of the operator of the Aircraft).
5.2.    Nameplates. Lessee will attach or cause to be attached to the Airframe
in a location reasonably adjacent to and not less prominent than the
airworthiness certificate for the Aircraft, and to each Engine, fireproof
nameplates in a form reasonably specified by Lessor which will evidence the
ownership interest of Lessor (and, as directed by Lessor, the security interest
of Lessor’s Lender, as applicable). Lessee will keep and maintain all such
nameplates plainly and conspicuously on the Airframe and Engines at all times
throughout the Term.
5.3.    Filings. At or before Delivery, this Agreement (absent the provisions of
Appendix B) and such other documents as Lessor may direct will be filed with the
Aviation Authority and with any other Governmental Entity registrar or
international registrar as provided by this Agreement, including the
International Registry. All costs and expenses (including the legal fees charged
by Special FAA Counsel but not including the legal fees charged by Lessor’s
counsel) relating to each of such filings will be paid as set forth in
Section 20.4.
6.    Possession, Use and Operation of the Aircraft; Risk of Loss or Damage.
6.1.    Possession of Aircraft; Operations.


16

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




6.1.1.    Lessee, during the Term, will be entitled to the possession and use of
the Aircraft. Except in the case of a Carrier Sublease, Lessee will not, without
the prior written consent of Lessor, sublease or otherwise transfer possession
of the Aircraft to any person or entity except as provided in this Section 6.1.
So long as a Lessee Event of Default has not occurred and is continuing, Lessee
may, with the prior written consent of Lessor’s Lender (which may not be
unreasonably withheld, delayed, or conditioned) but without the prior written
consent of Lessor, exercise the following rights:
(a)    Lessee may deliver, or cause to be delivered, possession of the Aircraft
to the Manufacturer or to any Authorized Maintenance Provider for testing,
service, repair, maintenance, or overhaul work thereon or on any Part thereof or
for alterations or modifications in or additions thereto to the extent required
or permitted by the terms of this Agreement; and
(b)    Lessee may enter into a sublease or other agreement with respect to the
Aircraft with any Third Party Carrier and such Third Party Carrier, as
sublessee/operator of the Aircraft, will be entitled to enter into and carry out
any charter, “wet-lease,” or other authorized arrangements with respect to the
Aircraft on terms whereby the Aircraft will at all times be operated by an
aircrew employed by and subject to the operational control of such Third Party
Carrier, except that any such sublease or other agreement: (a) will be
subordinate in all respects to this Agreement; (b) will not extend beyond the
end of the Term; and (c) will not be entered into or renewed beyond its current
term in the event that at the time Lessee seeks to so enter into or renew such
sublease or other agreement, a Lessee Event of Default has not occurred and is
continuing. If the Third Party Carrier is becoming subject to a Sublease as part
of a Carrier Sublease Transition, then Lessee may, in its sole discretion,
perform a full Inspection of the Aircraft as described in Section 3.7 within 10
Business Days of the date of the termination of the Carrier Sublease while the
Aircraft is located at the Delivery Location and, by providing notice to Lessor,
require Lessor to repair any defect or non-conformity with the Delivery
Condition Requirements (including, for clarity, any defects in the Aircraft
Documents) identified during the Inspection. In such event, Lessor, at its sole
cost and expense, will repair any such discrepancies or non-conformities within
10 Business Days after the date that Lessor receives written notice of same from
Lessee, and upon Lessee's confirmation that Lessor has made all corrections
required to bring the Aircraft into conformity with the Delivery Condition
Requirements, Lessee will execute and deliver to Lessor a Technical Acceptance
Certificate for the purpose of documenting the condition of the Aircraft. For
the purposes of this Section 6.1.1(b), any reference to the "Delivery Date" or
"Delivery" in the Delivery Condition Requirements will be deemed to be the date
that the Carrier Sublease is terminated in connection with the Carrier Sublease
Transition.
6.2.    Possession of Engines.
6.2.1.    During the Term, Lessee will be entitled to the possession and use of
each of the Engines. Except in the case of a Carrier Sublease, or Sublease or
other agreement


17

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




that Lessee has entered into in accordance with Section 6.1, Lessee will not,
without the prior written consent of Lessor, transfer possession of any of the
Engines to any person or entity, except that, so long as no Lessee Event of
Default has occurred and is continuing, Lessee may, without the prior written
consent of Lessor, exercise the following additional rights:
(a)    Maintenance Workshop. Lessee may deliver or cause to be delivered
possession of any Engine to the Manufacturer or to an Authorized Maintenance
Provider for testing, service, repair, maintenance, or overhaul work on such
Engine or any Part thereof or for alterations or modifications in or additions
to such Engine to the extent required or permitted by the terms of this
Agreement.
(b)    Engines on Airframe Owned by Lessee. Lessee may install any Engine on an
airframe owned by Lessee free and clear of all Liens, except: (i) Permitted
Liens or those which apply only to the engines (other than Engines), appliances,
parts, instruments, appurtenances, accessories, furnishings, and other equipment
(other than Parts) installed on such airframe; and (ii) the Lien of any mortgage
which expressly provides that such Engine leased to Lessee hereby will not
become subject to the Lien thereof, notwithstanding the installation of such
Engine on any airframe subject to such Lien, unless and until Lessee will become
the owner of such Engine.
(c)    Engine on Airframe Leased to Lessee. Lessee may install any Engine on an
airframe leased to Lessee or purchased by Lessee subject to a hire purchase or
conditional sale agreement, provided that: (i) such airframe is free and clear
of all Liens except (A) Permitted Liens or those which apply only to the engines
(other than Engines), appliances, parts, instruments, appurtenances,
accessories, furnishings, and other equipment (other than Parts) installed on
such airframe; (B) the Lien of any mortgage which expressly provides that such
Engine leased to Lessee hereby will not become subject to the Lien thereof,
notwithstanding the installation of such Engine on any airframe subject to such
Lien, unless and until Lessee becomes the owner of such Engine; and (C) the
rights of the Parties to the lease or hire purchase or conditional sale
agreement covering such airframe; and (ii) there will be in effect between
Lessee and such lessor or hire vendor or conditional vendor of such airframe a
written agreement (which may be the lease or hire purchase or conditional sale
agreement covering such airframe) whereby such lessor or hire vendor or
conditional vendor expressly agrees that neither it nor its successors and
assigns will acquire or claim any right, title or interest in such Engine by
reason of such Engine being installed on such airframe at any time while such
Engine is subject to this Agreement, except, that the rights of any transfer
permitted by this Section 6.2 will be subject and subordinate to all of the
terms of this Agreement, including Lessee’s obligation to return the Engines at
the end of the Term and Lessor’s right to repossession pursuant hereto, and
Lessee will remain primarily liable for the performance of all of the terms of
this Agreement to the same extent as if such transfer had not occurred.


18

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




6.2.2.    In the event that Lessee will have entered into a mortgage, lease, or
conditional sale agreement complying with the provisions of Section 6.2.1(b) or
(c), Lessor hereby agrees, for the benefit of the mortgagee, lessor, or
conditional vendor under such agreement, that Lessor and its successors and
assigns will not acquire or claim, as against such mortgagee, lessor, or
conditional vendor, any right, title, or interest in any engine owned by such
person or entity or in which it has a security or ownership interest by reason
of such engine’s being installed on the Airframe. Any Engine removed from the
Aircraft will be, during the period such Engine is so removed, either safely
housed and sheltered or repaired or maintained in accordance with this
Agreement, or installed on an aircraft pursuant to this Section 6.2; except
that: (a) Lessee maintains or causes to be maintained insurance in accordance
with Section 11 in respect of the removed Engine at all times while it is
removed from the Airframe (and, if reasonably required by Lessor, Lessee will
furnish or cause to be furnished to Lessor waivers or acknowledgments by the
insurers of the aircraft on which such removed Engine is installed); and (b) as
soon as reasonably practicable and in any event on or before expiration of the
Term or termination of this Agreement, such removed Engine is reinstalled on the
Airframe.
6.2.3.    Lessee will return the Engines to Lessor at the end of the Term.
Either of the Engines at Return may be a replacement Engine under one of two
conditions: (a) upon the occurrence of a Total Loss with respect to an Engine
during the Term (requiring an Engine replacement pursuant to Section 19.2); or
(b) Lessor agreeing to accept an engine in substitution for an Engine upon
Lessee’s request, subject to Lessee and such replacement Engine satisfying all
of the requirements of Section 19.2 (including the engine condition and title
transfer requirements therein). Any replacement engine which satisfies this
Section 6.2.3 (a “Replacement Engine”) thereafter will be deemed an “Engine” for
all purposes under this Agreement.
6.3.    Pooling of Parts. Any Part removed from the Aircraft as provided in
Section 7 may be subjected by Lessee (or a Carrier or Third Party Carrier, as
applicable) to normal interchange or pooling agreements or arrangements
customary in the airline industry and entered into by Lessee (or a Carrier or
Third Party Carrier, as applicable) with other licensed air carriers or aviation
parts suppliers in the ordinary course of its business, except that the part
permanently replacing such removed Part will be incorporated or installed in or
attached to the Aircraft in accordance with Section 7 promptly upon the removal
of such removed Part. In addition, any replacement part, when incorporated or
installed in or attached to the Aircraft in accordance with Section 7, may be
owned by another such air carrier or aviation parts supplier subject to such
pooling arrangement, except that the Part so removed remains the property of
Lessor and subject to this Agreement and that Lessee, at its expense, promptly
thereafter either, (a) causes title to such replacement part to vest in Lessor
free and clear of Liens other than Permitted Liens, in accordance with
Section 7.5; or (b) replaces such replacement part by incorporating, installing,
or attaching to the Aircraft a further replacement part owned by Lessee free and
clear of all Liens other than Permitted Liens, and causes title to such further
replacement part to vest in Lessor and causes such replacement part to become
subject to this Agreement.
6.4.    Commercial Operations. Lessee will not use or permit the Aircraft to be
operated except: (a) in commercial operation for which Lessee (or Lessee’s
sublessee/operator) is duly


19

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




authorized by the Laws of Governmental Entity having jurisdiction(s) to whose
laws the operation of the Aircraft is subject; and (b) flights that are
ancillary to the commercial flights referenced in Section 6.4(a), including
ferry and maintenance flights and such flights required for the aircrew to
maintain their currency.
6.5.    Lawful Use. Lessee will not permit the Aircraft to be maintained, used,
or operated in violation of any Law of any Governmental Entity having
jurisdiction, or contrary to any Manufacturer’s operating manuals and
instructions, or in violation of any airworthiness certificate, license,
registration, or AD relating to the Aircraft issued by any such Governmental
Entity. Lessee will not cause or permit the Aircraft to proceed to, or remain
at, any location which is then the subject of a prohibition order or sanctions
(or any similar order or directive) by or under any Governmental Entity having
jurisdiction over Lessee (or Lessee’s sublessee or operator) or the Aircraft
except in the case of a diversion required by Law or a Governmental Entity or
due to weather, mechanical issues, or other safety-related reasons.
6.6.    Freight Operations. Lessee will not use or permit the use of the
Aircraft for the carriage of: (a) whole animals, living or dead, except in cargo
compartments according to IATA regulations and except domestic pet animals
carried in suitable containers to prevent the escape of any fluids and to ensure
the welfare of the animal: or (b) acids, toxic chemicals, other corrosive
materials, explosives, nuclear fuels, nuclear wastes, or any nuclear assemblies
except in compliance with applicable Law.
6.7.    Use Within Insurance Coverage. Lessee will not operate the Aircraft or
allow the Aircraft to be operated: (a) within or into any geographic area unless
the Aircraft is covered by insurance as required by the provisions of Section 11
during and with respect to its operations into that area; or (b) otherwise
contrary to the terms or outside the coverage of such insurance as required by
the provisions of Section 11.
6.8.    Net Lease.
6.8.1.    During the Term, except as otherwise provided by the terms of this
Agreement, Lessee will bear all costs in connection with the possession, use,
operation, maintenance, overhaul, repair, and insurance of the Aircraft.
6.8.2.    During the Term, Lessee will provide and pay for (or cause to be
provided and paid for) all crews and other personnel, fuel, lubricants, oil, and
electric power consumed by and required for the operation of the Aircraft.
6.8.3.    Lessee will promptly pay (or cause to be paid) all import/export fees
(as applicable), navigation charges, route charges, and airport charges
(including landing fees, departure fees, airport handling charges and related
taxes) the nonpayment of which could result in a Lien upon the Aircraft or in
the Aircraft being held or seized pending payment of such charges, except that
Lessee’s obligation will be limited to amounts arising from and after the
Delivery Date and on or before the Return Date.
6.9.    Risk of Loss or Damage. Lessee will bear all risks of loss or damage to
the Aircraft from any and all causes whatsoever from the Delivery until the
Return. If the Aircraft is requisitioned


20

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




by any Governmental Entity during the Term, then, unless and until the Aircraft
becomes a Total Loss: (a) the Term will continue and Lessee will continue to
fulfill all its obligations under this Agreement; and (b) Lessee will, during
the Term, be entitled to all requisition hire paid to Lessor or to Lessee on
account of such requisition. For clarity, Lessor will not be liable to supply an
aircraft, an engine, or any part if the Aircraft is lost or damaged or rendered
unfit for use or grounded, hijacked, confiscated, seized, requisitioned,
restrained, or appropriated unless arising when the Aircraft is subject to a
Carrier Sublease, including any time during which the ATSA is in effect with
respect to the Aircraft, in which case the provisions of the ATSA will control
with respect to Lessor’s ultimate responsibility (including through one of
Lessor’s Affiliates), if any, under the ATSA.
7.    Maintenance and Modifications.
7.1.    Maintenance of the Aircraft; ADs.
7.1.1.    General. From and after any termination of the Carrier Sublease and
until the Return of the Aircraft, except as otherwise set forth in this
Agreement, Lessee, at its own expense, will service, repair, maintain, overhaul,
check or cause the same to be done to the Aircraft, in accordance with the
Maintenance Program and in such operating condition as may be necessary to
enable the airworthiness certification of the Aircraft to be maintained in good
standing at all times pursuant to the requirements of the applicable Aviation
Authority.
7.1.2.    AD Compliance. Lessee will have no responsibility for any of the costs
associated with compliance with any AD as long as the Aircraft is subject to a
Carrier Sublease. From and after any termination of a Carrier Sublease, Lessee
will be responsible for the costs associated with compliance with ADs pursuant
to the following subsections (a) to (e):
(a)    Lessee will comply with all ADs affecting the Aircraft and requiring
terminating action during the Term (and during the additional period, if any,
set forth in the Return Condition Requirements (Appendix H)), without regard to
any deferrals which are or might be granted. If an AD allows compliance in a
manner other than terminating action, Lessee will have the right to elect any
lawful method of compliance.
(b)    If the cost of complying with an AD is less than or equal to $[*], Lessee
will pay all of such cost. If the cost of such compliance is greater than $[*]
(but only to the extent that such cost relates to work required to comply with
an AD on a terminating action basis, and excluding work performed for any other
purpose, such as compliance with ADs by means of repetitive inspections,
recording compliance work in the Aircraft Documents, and all other maintenance),
Lessee will pay the first $[*], and the balance (the “AD Shared Expenses”) will
be paid initially by Lessee to the applicable Authorized Maintenance Provider,
with Lessee being entitled to reimbursement from Lessor in an amount equal to
the product of: (i) the amount of the AD Shared Expenses times (ii) a fraction,
the numerator of which is the number of months during Term minus the number of
months (rounded to the


21

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




nearest whole number of months) from the date of completion of the subject AD
work to the Return Date, and the denominator of which is the number of months
during Term or, at Lessee’s option, Lessee and Lessor will each pay to the
Authorized Maintenance Provider their respective portion of the AD Shared
Expenses.
(c)    If the cost of compliance with an AD on a terminating action basis is
equal to or greater than $[*], Lessee may not perform such terminating action
unless Lessor consents in advance in writing. Should Lessee request such consent
on the part of Lessor and Lessor fail or refuse to provide such consent in a
timely fashion, then either: (i) Lessor will provide to Lessee an alternative,
equivalent aircraft that is acceptable to Lessee, in its sole discretion, under
the same terms and conditions as this Agreement, and at no additional cost to
Lessee, for the remainder of the Term; or (ii) the Agreement will terminate and
(1) Lessor will pay to Lessee any prepaid Basic Rent, (2) Lessee will be
entitled to return the Aircraft to Lessor without complying with the Return
Condition Requirements relating to (and only to) that portion of the Aircraft
subject to the applicable AD (i.e., the Airframe, the applicable Engine or
Engines, the landing gear or the APU) and (C) with respect to the portions of
the Aircraft not subject to the AD, Lessor will assist Lessee in complying with
the applicable Return Condition Requirements by pro-rating the costs of such
compliance based upon a comparison of (x) the number of months between Delivery
and the effective date of the AD and (y) the number of months between the
effective date of the AD and the Expiration Date.
(d)    Lessor’s obligation to contribute toward the payment of AD costs pursuant
to Section 7.1.2 is subject to and contingent upon:
i.    For AD costs subject to Section 7.1.2(c), Lessor will have consented to
the completion of terminating action;
ii.    No Lessee Event of Default will have occurred and be continuing;
iii.    Lessor will have received evidence reasonably satisfactory to Lessor
that the work contemplated by such AD has been completed; and
iv.    Lessor will have received true copies of the invoices and, unless Lessee
requested that Lessor pay its portion of the AD Shared Expenses directly to the
Authorized Maintenance Provider, paid receipts supporting the reported cost of
such AD work.
(e)    Lessor will make payment of its share of the AD Shared Expenses within 30
days of its receipt of all of the documentation reasonably required by Lessor
pursuant to Section 7.1.2(d)iii and 7.1.2(d)iv hereof. Except during the
occurrence of a Lessor Event of Default, Lessee will not offset the amount due
from Lessor for its portion of the AD Shared Expenses against Rent or other
amounts due to Lessor.


22

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




7.2.    Maintenance of the Aircraft Documents.
7.2.1.    From the Delivery until the Return, Lessee, at its own expense, will
maintain and update (or will cause to be maintained and updated), in the English
language, all Aircraft Documents created from and after the Delivery Date as
required by applicable Laws and by the regulations of the applicable Aviation
Authority. Lessee will at all times cause the Aircraft Documents to be stored at
a location disclosed to and reasonably acceptable to Lessor, such acceptance not
to be unreasonably withheld, delayed, or conditioned.
7.2.2.    When incorporating ADs, service bulletins, modifications, repairs, or
any other engineering changes to the Aircraft, Lessee will revise (or cause to
be revised) the customized documentation for the Aircraft in order to
incorporate and reflect such ADs, service bulletins, modifications, or repairs,
as applicable. These changes may be incorporated by methods such as external
supplements, or other means acceptable to the applicable Aviation Authority for
operational purposes.
7.3.    Authorized Maintenance Provider. All maintenance on the Airframe,
Engines and Parts will be performed by an Authorized Maintenance Provider.
7.4.    Replacement of Parts. Except as otherwise provided herein, Lessee, at
its own expense, will as soon as practicable replace (or cause to be replaced)
all Parts that may from time to time be incorporated or installed in or attached
to the Aircraft and that may become unserviceable, worn out, lost, stolen,
destroyed, seized, confiscated, or damaged beyond repair. In addition, in the
ordinary course of maintenance, service, repair, overhaul, or testing, Lessee
may remove (or caused to be removed) any Part, except that Lessee will replace
(or cause to be replaced) such Part as promptly as practicable. All replacement
parts will be free and clear of all Liens, except for Permitted Liens, will be
in good operating condition, and will be lawful for installation and use on the
Aircraft under applicable Aviation Authority regulations and other applicable
Law.
7.5.    Title to Parts. All Parts at any time removed from the Aircraft will
remain the property of Lessor, no matter where located, until such time as: (a)
such Parts have been permanently replaced by parts that have been incorporated
or reinstalled in or attached to the Aircraft and that meet the requirements for
replacement parts specified in Section 7.4; (b) title thereto has passed to
Lessor free and clear of all Liens other than Permitted Liens. Immediately upon
the incorporation or installation in or attachment in or to the Aircraft of any
replacement part as above provided, and without further act; (c) title to the
removed Part has vested in Lessee, free and clear of all rights of Lessor and
any Lessor’s Liens; and (d) such replacement part is subject to this Agreement
and is deemed a Part of the Aircraft for all purposes hereof to the same extent
as the Parts originally incorporated and installed in or attached to the
Aircraft.
7.6.    Removal of Engines. Lessee will be entitled, so long as no Lessee Event
of Default has occurred and is continuing, to remove or permit the removal of
any Engine from the Airframe and to install on the Airframe an engine, except
that the removed Engine is, during the period of substitution, either being
safely housed and sheltered or repaired or maintained in accordance with this
Agreement, or is installed on an aircraft pursuant to Section 6.2 (and the
provisions of


23

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Sections 6.2.1(b) or 6.2.1(c), as applicable, concerning preservation of title
will apply to the removed Engine); if:
7.6.1.    Lessee maintains or causes to be maintained insurance in accordance
with Section 11 in respect of the removed Engine at all times while it is
removed from the Airframe (and, if required by Lessor, Lessee will furnish or
cause to be furnished to Lessor waivers or acknowledgments by the insurers of
the aircraft on which such removed Engine is installed); and
7.6.2.    as soon as reasonably practicable and in any event on or before end of
the Term, such engine is removed from the Airframe and the removed Engine is
reinstalled on the Airframe (subject to the Replacement Engine provisions of
Section 6.2.3).
7.7.    Equipment Changes.
7.7.1.    Except as expressly provided herein or as a result of an AD or service
bulletin (mandatory or optional) or a requirement of the applicable Aviation
Authority or the Manufacturer, the Aircraft will not be modified, altered,
converted, or added to (an “Equipment Change”), except that, subject to Lessor’s
prior approval in writing, (such approval not to be unreasonably withheld,
delayed or conditioned) and in compliance with any conditions reasonably imposed
by Lessor, Lessee may, at Lessee’s own expense, make (or cause to be made) such
Equipment Changes to the Aircraft as Lessee may deem desirable, so long as such
Equipment Change does not result in a diminution in the value or utility of the
Aircraft. All such Equipment Changes will be consistent with the requirements of
the Aviation Authority.
7.7.2.    Title to all Parts incorporated or installed in or attached or added
to the Aircraft on a permanent basis as the result of such Equipment Change
will, without further act, vest in Lessor and will become subject to this
Agreement, free of all Liens other than Permitted Liens, except that so long as
no Lessee Event of Default has occurred and is continuing, Lessee may remove (or
cause to be removed) any such Part if: (a) such Part is in addition to, and not
in replacement of or in substitution for, any Part originally incorporated or
installed in or attached to the Aircraft at the time of Delivery or any part in
replacement of or in substitution for any such original Part; (b) such Part is
not required to be incorporated or installed in or attached or added to the
Aircraft pursuant to the provisions of Section 7.1 hereof; and (c) such Part can
be removed from the Aircraft without diminishing or impairing the value or
airworthiness which the Aircraft would have had such Equipment Change not
occurred. For clarity, all loose equipment owned by Lessee which is placed on
board the Aircraft (and remains loose equipment) will remain owned by Lessee.
7.7.3.    Upon the removal by Lessee of any such Part as above provided, title
thereto will, without further act, vest in Lessee free and clear of all Lessor’s
Liens and rights of Lessor and such part will no longer be deemed part of the
Aircraft. Any Part not removed by Lessee as above provided prior to the Return
of the Aircraft will remain the property of Lessor, except that Lessor may
require Lessee, by notice to Lessee given not later than the 60th day prior to
end of the Term (except during the continuance of a Lessor Event of


24

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Default), to remove any Parts incorporated or installed in the Aircraft as a
result of an Equipment Change and to restore the Aircraft to its condition prior
to such Equipment Change, prior to the end of the Term.
7.8.    Summary of Flight Hours, Cycles; Technical Information.
7.8.1.    Lessee, at its own expense, will, within 10 Business Days after the
end of each calendar month of the Term and on the Return Date, provide (or cause
to be provided) to Lessor written summaries (the “Written Summaries”) of the
Flight Hours and Cycles accrued on the Airframe and Engines occurring during the
previous calendar month.
7.8.2.    Lessee will give Lessor not less than 10 Business Days’ prior written
notice of the anticipated time and location of all partial or complete C-Checks,
Engine shop visits, and other scheduled major maintenance to be performed on the
Aircraft.
7.8.3.    If the Aircraft is subleased to a Third Party Carrier, Lessee will
furnish to Lessor such additional information concerning the location,
condition, and operation of the Aircraft as Lessor may reasonably request in
writing within 10 Business Days of Lessee’s receipt of such request. Lessor will
reimburse Lessee for any reasonable and documented expenses incurred by Lessee
in complying with Lessee's obligations under this Section 7.8.3.
7.8.4.    All information furnished by Lessee to Lessor concerning monetary
amounts (whether in the Written Summaries or otherwise) will be denominated in
Dollars.
7.9.    Inspections.
7.9.1.    Lessor may, but is not obligated to, once per any 12-month period,
upon giving 10 Business Days’ prior written notice to Lessee of its intention to
do so (or such shorter time period to the extent required by applicable Law),
inspect the Aircraft (such inspection to be a general visual walk-around
inspection without the opening of panels, bays, or doors) and a mutually agreed
subset of the Aircraft Documents during normal business hours, provided that
such inspection does not unreasonably interfere with Lessee’s (or Lessee’s
sublessee’s/operator’s) operations, office personnel’s activities, or the
performance of any maintenance and that the persons performing such inspection
comply with all security requirements of the facility where the Aircraft is then
located. All inspections performed by Lessor will be at its cost (except that,
so long as no Lessee Event of Default has occurred and is continuing, Lessee
will be responsible for the reasonable and documented cost of Lessor’s
inspection).


25

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




7.9.2.    Lessee will reasonably assist any person designated by Lessor to
conduct any inspection pursuant to this Section 7.9. Lessor will not incur any
liability or obligation by reason of not making an inspection and no failure by
Lessor to make such inspection will lessen any obligation of Lessee under this
Agreement, including Lessee’s obligations under this Section 7. In addition,
Lessee will permit one of Lessor’s technical representatives to be present at
any heavy maintenance being conducted on the Aircraft subject to compliance with
the maintenance facility’s security requirements and provided such presence does
not interfere with or delay the performance and completion of such maintenance.
7.9.3.    Lessor Not Obligated. Except as otherwise expressly provided in this
Agreement, Lessor will have no obligation whatsoever to service, repair,
maintain, check, or cause the same to be done to the Aircraft, or to keep the
Aircraft in an airworthy condition after the Delivery and until the Return.
7.10.    Aircraft Painting. Lessee may, in its sole discretion and at its sole
cost, repaint the Aircraft in its selected livery from time to time during the
Term.
8.    Taxes.
8.1.     Lessee Taxes. Lessee agrees to timely pay, and to indemnify Lessor
against, any and all Taxes (excluding Lessor Taxes) as and when due, whether
such Taxes are now existing or hereafter adopted, enacted or amended, that may
be asserted, levied or imposed on or against Lessor upon or with respect to or
measured by:  (a) the Aircraft or interest therein for any period that is both
(i) on or subsequent to the Delivery Date and (ii) on or before the Return Date;
(b) this Agreement, and the performance of any of the transactions contemplated
hereby or the exercise of remedies under this Agreement with respect to any
Lessee Event of Default; (c) the delivery, testing, transportation, rental,
sale, replacement, substitution, repossession, abandonment, transfer,
rebuilding, leasing, subleasing, possession, presence, use, operation,
condition, storage, maintenance, modification, alteration, repair or return of
the Aircraft or any Part thereof or interest therein occurring both (i) on or
subsequent to the Delivery Date and (ii) on or before the Return Date; and (d)
Rent payable under this Agreement (collectively “Lessee Taxes”).
8.2.    Lessor Taxes; Indemnity. Lessor agrees to timely pay, and to indemnify
Lessee against, any and all Taxes (excluding Lessee Taxes) as and when due,
whether such Taxes are now existing or hereafter adopted, enacted or amended,
that may be asserted, levied or imposed on or against Lessee upon or with
respect to or measured by:  (a) the exercise of remedies under this Agreement
with respect to any Lessor Event of Default; (b) the delivery, testing,
transportation, rental, sale, replacement, substitution, repossession,
abandonment, transfer, rebuilding, leasing, subleasing, possession, presence,
use, operation, condition, storage, maintenance, modification, alteration,
repair or return of the Aircraft or interest therein occurring prior to the
Delivery Date or after the Return Date; (c) Taxes on, based on, measured by or
with respect to the net or gross income, or net or gross receipts, capital, net
worth, franchise, or conduct of business of Lessor (other than Taxes in the
nature of sales, withholding, use or property Taxes); (d) the Aircraft or any
interest therein for any period prior to the Delivery Date or after the Return
Date; and (e) Taxes that would not have been imposed but for any failure of
Lessor to (i) file proper and timely reports or returns or to timely pay any
Taxes when due, or (ii) timely comply with any certification, information,


26

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




documentation, reporting or other similar requirements concerning the
nationality, residence, identity, exempt status, or connection with the
jurisdiction imposing such Taxes (“Certification Requirements”), if such
compliance is required to obtain or establish relief or exemption from or
reduction in such Taxes and Lessor was eligible to comply with such requirement
(collectively “Lessor Taxes”). For purposes of this Section 8.2(e), Lessor will
not be deemed to have failed to have filed timely reports or returns or to have
timely paid any Taxes when due under Section 8.2(e)(i) or to have failed to have
timely complied with the Certification Requirements under Section 8.2(e)(ii)
when Lessee provided notification to Lessor less than 15 days in advance of any
such filing, payment, or compliance deadline.
8.3.    Lessor’s Indemnities Payable on After-Tax Basis; Payments in Respect of
Tax Benefits. Lessor agrees that, with respect to any payment or indemnity to
Lessee under this Section 8, Lessor’s indemnity obligations will include an
amount necessary to hold Lessee harmless from all Lessor Taxes required to be
paid by Lessee with respect to the receipt or accrual of such payment or
indemnity (including any payment by Lessee of any Lessor Taxes in respect to any
indemnity payments received or receivable under this Section 8).  If: (a) any
Taxes are required to be deducted or withheld by Lessor from any amounts due to
Lessee under this Agreement (“Lessee Withholding Taxes”) and (b) Lessor is
required to indemnify Lessee against such Lessee Withholding Taxes pursuant to
this Section 8 (“Indemnifiable Lessee Withholding Taxes”), then Lessor will, at
the time of paying the amounts due to Lessee, pay to Lessee such additional
amounts as may be necessary in order that the net amount of such payment, after
deduction or withholding for Indemnifiable Lessee Withholding Taxes, will be
equal to the amount Lessee would have received if such Indemnifiable Lessee
Withholding Taxes had not been deducted or withheld.
8.4.    Lessee’s Indemnities Payable on After-Tax Basis; Payments in Respect of
Tax Benefits. Lessee agrees that, with respect to any payment or indemnity to
Lessor under this Section 8, Lessee’s indemnity obligations will include an
amount necessary to hold Lessor harmless from all Lessee Taxes required to be
paid by Lessor with respect to the receipt or accrual of such payment or
indemnity (including any payment by Lessor of any Lessee Taxes in respect to any
indemnity payments received or receivable under this Section 8).  If: (a) any
Taxes are required to be deducted or withheld by Lessee from any amounts due to
Lessor under this Agreement (“Lessor Withholding Taxes”) and (b) Lessee is
required to indemnify Lessor against such Lessor Withholding Taxes pursuant to
this Section 8 (“Indemnifiable Lessor Withholding Taxes”), then Lessee will, at
the time of paying the amounts due to Lessor, pay to Lessor such additional
amounts as may be necessary in order that the net amount of such payment, after
deduction or withholding for Indemnifiable Lessor Withholding Taxes, will be
equal to the amount Lessor would have received if such Indemnifiable Lessor
Withholding Taxes had not been deducted or withheld.
8.5.    Payment of Tax. Any amount payable by a Party pursuant to Section 8.1 or
8.2 will be paid to the other Party or, if so directed by the other Party,
directly to the relevant taxing authority, within 30 days after receipt by the
paying Party of a written demand therefor from the other Party accompanied by a
written statement describing in reasonable detail the Taxes that are the subject
of and basis for such payment or indemnity, as applicable, and the computation
of the amount so payable.


27

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




8.6.    Tax Exemptions, Rebates, and Credits. Lessor agrees to provide any
assistance reasonably requested by Lessee in obtaining tax exemptions, rebates,
or credits for any Lessee Taxes.
9.    Liens.
9.1.    Permitted Liens. During the Term, Lessee will not create or suffer to
exist any Lien upon or against the Aircraft or any of its rights under this
Agreement, other than the following (“Permitted Liens”):
9.1.1.    Lessor’s Liens;
9.1.2.    repairers’ or other like Liens arising in the ordinary course of
business, in respect of obligations which are neither overdue nor deferred or
are being contested in good faith by appropriate proceedings that do not involve
any material risk of the sale, forfeiture or loss of the Aircraft or any
interest therein;
9.1.3.    the rights of other parties as permitted under Sections 6 and 7
hereof;
9.1.4.    Liens for Taxes not yet due and payable or being contested in good
faith by appropriate proceedings that do not involve any material risk of the
sale, forfeiture or loss of the Aircraft or any interest therein;
9.1.5.    Liens arising out of judgments or awards against Lessee with respect
to which there will have been procured a stay of execution;
9.1.6.    salvage rights of insurers under insurance policies maintained
pursuant to Section 11; and
9.1.7.    the respective rights of Lessor and Lessee as provided herein.
9.2.    Other Liens. All Liens excepted above under Section 9.1.2, 9.1.4 and
9.1.5 will be cleared by Lessee in the ordinary course of business, but not
later than the end of the Term. If at any time during the Term a Lien (other
than a Permitted Lien) will be created or suffered to exist by Lessee, or be
levied upon or asserted against the Aircraft, or if any person or entity should
assert any Lien (other than a Permitted Lien) on any right of Lessee under this
Agreement, Lessee will notify Lessor and Lessee will cause such Lien forthwith
to be discharged by bond or otherwise unless Lessor will have otherwise
consented in writing. If Lessee fails to discharge any Lien (other than
Permitted Liens), Lessor may do so, and Lessee will pay to Lessor on demand the
amount paid by Lessor together with Lessor’s losses, costs, and expenses,
including reasonable legal fees and expenses. The obligations set forth in this
Section 9 will survive the Expiration or Termination of this Agreement.
10.    Indemnification.


28

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




10.1.    Lessee Indemnification and Holding Harmless. Lessee agrees to defend,
indemnify, reimburse, and hold harmless Lessor’s Lender, Lessor and its
Affiliates, subsidiaries, successors, assigns and subcontractors, together with
each of such entities’ respective directors, officers, agents, shareholders and
employees (hereinafter individually and collectively the “Lessor Indemnified
Parties”) from and against any and all claims, damages, losses, liabilities,
demands, suits, judgments, causes of action, legal proceedings, penalties,
fines, other sanctions, and any costs and expenses in connection therewith,
including reasonable and documented attorneys’ fees and expenses (any and all of
which are hereafter referred to as “Claims”) that directly result from or arise
out of the following in between the Delivery and the Return: (a) the condition,
manufacture, Delivery, possession, Return, disposition after a Lessee Event of
Default, use or operation of the Aircraft either in the air or on the ground;
(b) any defect in the Aircraft arising from the material or any article used
therein or from the design, testing or use thereof, or from any maintenance,
service, repair, overhaul or testing of the Aircraft between Delivery and
Return, regardless of when such defect is discovered, and regardless of where
the Aircraft may then be located; (c) any Lessee Event of Default; or (d) any
bodily injury suffered by any person, or any property damage suffered by any
person or entity, in the course of or as a result of the use, operation,
maintenance, service, repair, overhaul, testing, possession, or delivery between
the Delivery and the Return under this Agreement. The foregoing indemnity will
not apply to: (i) any Claim that constitutes a Permitted Lien; (ii) Claims for
Taxes, it being agreed that Section 8 represents Lessee’s entire obligation with
respect to Taxes; (iii) Claims attributable to the gross negligence or willful
misconduct of any Lessor Indemnified Party; (iv) Claims attributable to any
misrepresentation by any Lessor Indemnified Party herein or in any agreement or
document delivered by it in connection herewith; (v) Claims that are the
responsibility of a Lessor Indemnified Party under the ATSA or a Carrier
Sublease; or (vi) Claims attributable to acts or events occurring before the
Delivery or following the Return. Lessee’s duty to defend is independent of its
duty to indemnify.  Lessee’s obligations under this Section 10.1 are independent
of all of its other obligations under this Agreement.  Lessee will use counsel
reasonably satisfactory to Lessor to defend each Claim, and Lessor will
reasonably cooperate (at Lessee’s expense, as the case may be) in the defense. 
Lessee will not consent to the entry of any judgment or enter into any
settlement without Lessor’s prior written consent, which may not be unreasonably
withheld, delayed, or conditioned.  Subject to the foregoing, Lessor will have
the additional right to participate at any time and at its own expense in any
indemnification action or related settlement negotiations using counsel of its
own choice.
10.2.    Lessor Indemnification and Holding Harmless. Lessor agrees to defend,
indemnify, reimburse, and hold harmless Lessee and its Affiliates, subsidiaries,
successors, assigns and subcontractors, together with each of such entities’
respective directors, officers, agents, shareholders and employees (hereinafter
individually and collectively the “Lessee Indemnified Parties”) from and against
any and all Claims that directly result from or arise out of the following prior
to the Delivery or after the Return: (a) the condition, manufacture, possession,
use or operation of the Aircraft either in the air or on the ground; (b) any
defect in the Aircraft arising from the material or any article used therein or
from the design, testing or use thereof, or from any maintenance, service,
repair, overhaul or testing of the Aircraft, regardless of when such defect is
discovered, and regardless of where the Aircraft may then be located; (c) any
Lessor Event of Default; (d) any bodily injury suffered by any person, or any
property damage suffered by any person or entity, in the course of or as a
result of the use, operation, maintenance, service, repair,


29

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




overhaul, testing, possession, delivery prior to the Delivery or after the
Return; or (e) any theft, embezzlement, forgery, fraud or other criminal act of
a Lessor Indemnified Party. The foregoing indemnity will not apply to: (i)
Claims attributable to the gross negligence or willful misconduct of any Lessee
Indemnified Party; (ii) Claims attributable to any misrepresentation by any
Lessee Indemnified Party herein or in any agreement or document delivered by it
in connection herewith; (iii) Claims for Taxes, it being agreed that Section 8
represents Lessor's entire obligation with respect to taxes; (iv) any Claim that
constitutes a Permitted Lien; or (v) Claims attributable to acts or events
occurring after the Delivery or before the Return. Lessor’s duty to defend is
independent of its duty to indemnify.  Lessor’s obligations under this
Section 10.2 are independent of all of its other obligations under this
Agreement.  Lessor will use counsel reasonably satisfactory to Lessee to defend
each Claim, and Lessee will reasonably cooperate (at Lessor’s expense, as the
case may be) in the defense.  Lessor will not consent to the entry of any
judgment or enter into any settlement without Lessee’s prior written consent,
which may not be unreasonably withheld, delayed, or conditioned.  Subject to the
foregoing, Lessee will have the additional right to participate at any time and
at its own expense in any indemnification action or related settlement
negotiations using counsel of its own choice.
10.3.    Surviving Obligations. The indemnities and agreements contained in this
Section 10 will survive the Expiration or Termination. The indemnities contained
in this Section 10 are expressly made for the benefit of and will be enforceable
by, as applicable, the Lessor Indemnified Parties and the Lessee Indemnified
Parties.
10.4.    Not an Indemnified Party. No manufacturer, repairer, servicer, modifier
or the like will be considered an Indemnified Party unless expressly referenced
herein, and the Lessee and their insurers retain full right of subrogation and
recourse against all but the Lessor Indemnified Parties in accordance with this
Section 10.
11.    Insurance.
11.1.    Aviation Third Party Legal Liability Insurance. As of the Delivery Date
and continuing for a period of one year following the end of the Term or, if
earlier, until the next major Aircraft maintenance check, Lessee will carry at
its expense (or will cause to be carried) with insurers of internationally
recognized standing, aviation legal liability insurance in respect of the
Aircraft in amounts not less than the Minimum Liability Coverage combined single
limit for bodily injury and property damage each occurrence (and in the
aggregate as respects aviation products/completed operations and third party
liability war and allied perils), and subject to customary sub-limits for
non-aviation coverages. Such insurance will include third party legal liability
including passenger liability, liability war and allied perils, property damage
liability(including cargo, and mail liability), premises liability,
products/completed operations liability, and contractual liability insurance in
the amounts set forth in Appendix B. All such insurance will be in form and
substance reasonably satisfactory to Lessor. Lessee covenants that any insurance
policies carried in accordance with this Section 11.1 and any policies taken out
in substitution or replacement for any of such policies will: (a) be endorsed to
name Lessor, Lessor’s Lender, each of the other Lessor Indemnified Parties
(other than a Carrier that is party to a Carrier Sublease) and such other
parties as Lessor may from time to time reasonably designate by notice to Lessee
as additional insureds for their respective interests


30

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




with respect to the Aircraft (hereinafter each an “Additional Insured”); (b)
provide that in respect of the interests of any Additional Insured in such
policies, the insurance will not be invalidated by any act or omission of Lessee
(including misrepresentation and non-disclosure), except that the Additional
Insured so protected has not caused, contributed to or knowingly condoned the
said act or omission; (c) provide that insurers waive all rights of subrogation
against the Additional Insureds; (d) provide that, if such insurance is canceled
or allowed to lapse for any reason whatsoever, or if any material change is made
in such insurance that adversely affects the interest of any Additional Insured,
such cancellation, lapse or change will not be effective as to any Additional
Insured for 30 days (10 days for nonpayment of premiums and seven days, or such
other period as is then customarily obtainable in the industry, in the case of
any war and allied perils liability coverage) after the giving of written notice
from such insurers or Lessee’s appointed insurance broker to Lessor and Lessor’s
Lender; (e) be primary without right of contribution from any other insurance
maintained by any Additional Insured; (f) provide a severability of interests
provision applicable to each insured and Additional Insured under the policy
such that all of the provisions of the insurance required under this Agreement,
except the limits of liability, will operate in the same manner as if there were
a separate policy covering each insured and Additional Insured; (g) waive any
right of the insurers to any setoff, counterclaim or other deduction against the
Additional Insureds; and (h) provide for worldwide coverage, subject to such
limitations and exclusions as may be expressly set forth in the certificates of
insurance delivered pursuant to Section 11.4 provided such limitations and
exclusions are not applicable to the territories where the Aircraft is operated
by Lessee, or as Lessor may otherwise agree in writing.
11.2.    Aircraft Hull Insurance.
11.2.1.    On or prior to the Delivery Date and throughout the Term, Lessee will
maintain (or cause to be maintained) in full force and effect, at its expense
and on terms substantially similar to and no less favorable than insurance
carried by Lessee on similar aircraft in its fleet, all-risk ground and flight
aircraft hull insurance covering the Aircraft including coverage of the Engines
and Parts while temporarily removed from or not installed on the Aircraft and
not replaced with similar components in amounts denominated and payable in
Dollars not less than, in respect of the Aircraft, the Agreed Value, and with
respect to any Engines or Parts while removed from the Aircraft, on a
replacement value basis. Lessee will maintain such insurance covering any loss
or damage arising from:
(a)    war, invasion, acts of foreign enemies, hostilities (whether war be
declared or not), civil war, rebellion, revolution, insurrection, martial law,
military or usurped power or attempts at usurpation of power;
(b)    strikes, riots, civil commotions or labor disturbances;
(c)    any act of one or more persons, whether or not agents of a sovereign
power, for political or terrorist purposes and whether the loss or damage
resulting therefrom is accidental or intentional;
(d)    any malicious act or act of sabotage;


31

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




(e)    confiscation, nationalization, seizure, restraint, detention,
appropriation, requisition for title or use by or under the order of any
government (whether civil, military or de facto) or public or local authority;
and
(f)    hijacking or any unlawful seizure or wrongful exercise of control of the
Aircraft or any Engine or any airframe on which any Engine is installed or crew
in flight (including any attempt at such seizure or control) made by any person
or persons on board the Aircraft or such airframe acting without the consent of
the insured.
11.2.2.    The hull war and allied perils insurances will be in accordance with
Lloyd’s Aviation Underwriters Association Standard Policy Form LSW 555D unless
otherwise approved by Lessor in writing. Lessee covenants that all policies and
subsequent policies taken out in accordance with this Section 11.2 will: (a) be
issued by insurance companies or underwriters of internationally recognized
standing in the aviation industry; (b) be endorsed to name Lessor, Lessor’s
Lender (if directed by Lessor), and Lessee as loss payees (each to the extent
their interest may appear) (collectively, “Loss Payees”) to the extent of each
of their interests in respect of hull claims that become payable on the basis of
a total loss and will provide that any other loss will be settled (net of any
relevant policy deductible) with such party(ies) as may be necessary to repair
the Aircraft unless otherwise agreed in writing after consultation among the
insurers, Lessor, Lessee, and Lessor’s Lender (it being agreed that where the
loss is not expected to exceed $[*] and, unless Lessor has notified the insurers
to the contrary, such loss will be settled with and paid to Lessee); (c) provide
that, in respect of the interest of any Loss Payees in such policies, the
insurance will not be invalidated by any act or omission, except that the Loss
Payees so protected has not caused, contributed to or knowingly condoned the
said act or omission; (d) provide that none of the Loss Payees, will have
responsibility for the payment of premiums or any other amount payable under
such policies; (e) provide that insurers waive all rights of subrogation as
against the Loss Payees; (f) provide that, if such insurance is canceled or
allowed to lapse for any reason whatsoever, or if any material change is made in
such insurance which adversely affects the interest of a Loss Payee, such
cancellation, lapse or change will not be effective as to any Loss Payee for 30
days (10 days for nonpayment of premiums and seven days, or such other period as
is then customarily obtainable in the industry, in the case of any hull war and
allied perils coverage) after the giving of written notice from such insurers or
Lessee’s appointed insurance broker to Lessor and Lessor’s Lender; (g) waive any
right of the insurers to any setoff, counterclaim or other deduction against the
Loss Payees; (h) provide for worldwide coverage, subject to such limitations and
exclusions as may be set forth in the certificates of insurance delivered
pursuant to Section 11.4 hereof provided such limitations and exclusions are not
applicable to the territories where the Aircraft is operated (or caused to
operated) by Lessee, or as Lessor may otherwise agree in writing; (i) contain a
50/50 claims funding clause in the form of Lloyd’s standard provision AVS103 in
the event of a dispute as to which policy in respect of the hull insurance set
forth in this Section 11.2 will pay in the event of a loss; and (j) have
deductibles not greater than the maximum deductible amount set forth in Appendix
B.


32

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




11.2.3.    All insurance coverage will be subject to Endorsement AVN67B (or a
comparable endorsement).
11.2.4.    For the purposes of this Section 11, the definition of Aircraft will
not include the Aircraft Documents.
11.3.    Default. If Lessee defaults in effecting, keeping or maintaining any
insurance or if any insurance for any reason becomes void (in each case other
than as a result if the acts or omissions of Carrier that is party to a Carrier
Sublease), Lessor may (but without any obligation to do so and without prejudice
to Lessor’s other rights and remedies under this Agreement) effect, keep up or
maintain such insurance at the cost of Lessee and Lessee will promptly upon
demand repay or cause to be repaid to Lessor all premiums and other moneys from
time to time paid or payable by Lessor in respect of such insurance.
11.4.    Certificates. Not less than five Business Days before the Delivery
Date, unless otherwise approved by Lessor in writing, and promptly upon each
renewal thereafter, Lessee will furnish to Lessor certificates of insurance
written in English from an authorized representative of the insurers providing
the insurance required under this Agreement and certificates of reinsurance from
reinsurance brokers (together with a letter of undertaking from each of such
representative and such reinsurance brokers stating that such insurance and
reinsurance complies with the terms hereof) describing in detail the insurance
and reinsurance carried and maintained on the Aircraft. Such certificates of
insurance will be in form and substance reasonably satisfactory to Lessor and
Lessor’s Lender. Failure of Lessee to furnish certificates of insurance or
procure and maintain the insurance required herein or the failure of Lessor or
Lessor’s Lender to request such certificates will not constitute a waiver of
Lessee’s obligations under this Agreement.
11.5.    Premiums. Lessee agrees to pay (or cause to be paid) the premiums (or
installments thereof) as required by the terms of such policies.
11.6.    Claims. After a Total Loss in relation to the Aircraft has occurred and
so long as no Lessee Event of Default has occurred and is continuing, Lessee may
pursue any and all claims against the insurers in respect of the insurance with
respect to the Aircraft, subject to consultation with Lessor, except that no
settlement or compromise of any such claim may be made without the approval of
Lessor (which approval will not be unreasonably withheld, delayed or
conditioned). Should a Lessee Event of Default occur and be continuing and any
claim be made under any of the insurance policies, Lessor will have full power
to make, enforce, settle or compromise all claims with the insurers in respect
of the insurance (other than the liability insurance) or for compensation and to
sue for, recover, receive and give discharge for all moneys payable by virtue
thereof, to be held and applied in accordance with Section 11.2, provided all
such power will be exercised by Lessor reasonably and in good faith and Lessee
will be notified simultaneously of the exercise by Lessor of any such power.
Lessee will irrevocably and unconditionally assign or cause to be assigned the
insurance to Lessor (or, if requested by Lessor, to Lessor’s Lender) if such an
assignment is advisable for the purpose of the preceding sentence. Lessee will
do or cause to be done all things reasonably necessary and provide or cause to
be provided all documents, evidence and information to enable the assignee or
loss payee referred to above to collect or recover any moneys due or to become
due in respect of the insurance.


33

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




11.7.    Application of Payments During Continuation of a Lessee Event of
Default. Any amount referred to in Section 11.2 hereof which is payable to or
retainable by Lessee will not be paid to or retained by Lessee if, at the time
of such payment or retention, a Lessee Event of Default has occurred and is
continuing (other than arising out of or relating to the acts or omissions of a
Carrier under a Carrier Sublease), but will be held by or paid over to Lessor
(or, as directed by Lender, to Lessor’s Lender) as security for the obligations
of Lessee under this Agreement. Upon the earlier of: (a) such time as there will
not be continuing any such Lessee Event of Default; or (b) the end of the Term,
such amount will be paid to Lessee to the extent not previously applied in
accordance with the terms of this Agreement.
12.    Assignment.
12.1.    Assignment by Lessee. Lessee will not assign or transfer all or any of
its rights or obligations under this Agreement without the prior written consent
of Lessor, which will not be unreasonably withheld, delayed or conditioned,
except that Lessee may assign this Agreement to an Affiliate or in connection
with any merger, reorganization, sale of all or substantially all of its assets,
or any similar transaction without the consent of Lessor.
12.2.    Assignment by Lessor.
12.2.1.    Lessor may, at its own expense and without the prior consent of
Lessee, assign or transfer all of its rights and obligations under this
Agreement to an Affiliate of Lessor upon providing prior written notice of such
assignment to Lessee provided such assignment does not increase obligations of
or costs incurred by Lessee following such assignment. Any other assignment by
Lessor will be at its own expense and subject to the prior written consent of
Lessee, with such consent not to be unreasonably withheld, delayed, or
conditioned. Upon: (a) any such assignment becoming effective; and (b) the
assignee assuming all of Lessor’s obligations under this Agreement, Lessor will
be released of any further obligations under this Agreement. Any assignment
pursuant to this Section 12.2.1 will not affect the obligations of Lessor
Guarantor.
12.2.2.    After written notice from Lessor of any assignment or transfer of all
or any of Lessor’s rights and obligations under this Agreement, and at Lessor’s
expense, Lessee will, as soon as practicable, execute any agreements or other
instruments that may be reasonably requested by Lessor in order to allow, give
effect to, or perfect any assignment or transfer of Lessor’s rights and
obligations under this Agreement.
12.2.3.    In any instance where a transfer or assignment effected by Lessor is
to more than one person, such transferees or assignees will select an agent who
will act on behalf of all such transferees or assignees and with whom Lessee may
deal exclusively, and notify Lessee of such agent.


34

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




12.3.    Assignment of Warranties.
12.3.1.    As of the Delivery Date and, Lessor hereby assigns to Lessee, to the
fullest extent permitted by law and contract: (a) all warranties (to the extent
still existing) covering the Aircraft, including the Engines, the APU, and the
Parts and all components, parts and accessories delivered with the Aircraft; and
(b) Lessor’s right to and possession of all manuals, diagrams and support
materials and all records covering the Aircraft and related components, parts
and accessories; in the case of the Airframe and the Engines. To the extent that
such warranties are not assignable, Lessor will cooperate with Lessee in
enforcing all such warranties for the benefit of Lessee. Upon Lessor’s exercise
of remedies in respect of a Lessee Event of Default, the assignment will
automatically terminate and all rights assigned to Lessee pursuant to this
Section 12.3 will automatically revert back to Lessor.
12.3.2.    On the Return Date, Lessee will be deemed to have assigned or
reassigned to Lessor all warranties covering the Aircraft without further action
on the part of Lessee, except that Lessee may retain the right to pursue
remedies and to receive benefits with respect to claims of Lessee arising in
respect of events prior to the Return Date; except that to the extent requested
by Lessor, Lessee will execute a separate assignment of warranties in favor of
Lessor at the Return. To the extent that any of such warranties are not
assignable, Lessee will reasonably cooperate with Lessor in enforcing all such
warranties for the benefit of Lessor.
13.    “As-Is” Condition, Disclaimer and Release. EXCEPT AS SPECIFICALLY SET
FORTH IN THIS AGREEMENT, FROM AND AFTER THE DELIVERY BY LESSOR AND ACCEPTANCE BY
LESSEE, THE AIRCRAFT DELIVERED HEREUNDER IS LEASED TO LESSEE IN “AS IS, WHERE
IS” CONDITION, AND LESSEE HEREBY WAIVES, RELEASES AND RENOUNCES ANY AND ALL
WARRANTIES, OBLIGATIONS AND LIABILITIES, EXPRESS OR IMPLIED, DIRECT OR INDIRECT,
OF LESSOR, ITS SUCCESSORS AND ASSIGNS AND ALL OTHER LESSOR INDEMNIFIED PARTIES,
AND ANY AND ALL RIGHTS, CLAIMS, AND REMEDIES, EXPRESS OR IMPLIED, DIRECT OR
INDIRECT, OF LESSEE AGAINST LESSOR, ITS SUCCESSORS AND ASSIGNS AND ALL OTHER
LESSOR INDEMNIFIED PARTIES, ARISING BY LAW OR OTHERWISE (EXCEPT AS SET FORTH IN
THIS AGREEMENT) WITH RESPECT TO THE AIRCRAFT OR ANY PARTS OR THE USE OR
OPERATION THEREOF OR ANY NONCONFORMANCE OR DEFECT THEREIN, INCLUDING: (a) ANY
WARRANTY AS TO THE CONDITION OF THE AIRCRAFT; (b) ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE; (c) ANY IMPLIED WARRANTY
ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE; (d) ANY
LIABILITY, RIGHT, CLAIM OR REMEDY IN TORT, WHETHER OR NOT ARISING FROM THE
STRICT LIABILITY OR THE ACTUAL OR IMPUTED NEGLIGENCE OF LESSOR AND ITS
RESPECTIVE SUCCESSORS OR ASSIGNS OR ANY OTHER LESSOR INDEMNIFIED PARTY; AND (e)
ANY STATUTORY OR OTHER WARRANTY, CONDITION, DESCRIPTION OR REPRESENTATION,
EXPRESS OR IMPLIED, AS TO THE STATE, QUALITY, VALUE, CONDITION, DESIGN,
OPERATION OR FITNESS OF THE AIRCRAFT.


35

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




14.    Representations and Warranties.
14.1.    Lessee’s Representations and Warranties. Lessee represents and warrants
as follows, as of the date hereof and as of the Delivery Date.
14.1.1.    Legal Form and Qualification. Lessee is a corporation organized and
existing in good standing under the laws of Delaware and has full power to
conduct its operations as presently conducted.
14.1.2.    Authority. Lessee has full power, authority and legal right to enter
into, deliver and perform this Agreement and all agreements or instruments
required under this Agreement.
14.1.3.    Binding Obligations. This Agreement constitutes and any related
documents, when entered into, will constitute, legal, valid and binding
obligations of Lessee enforceable against Lessee in accordance with the terms
hereof or thereof, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting enforcement of creditors’
rights generally as well as by general principles of equity.
14.1.4.    No Additional Consents or Approvals. Neither the execution and
delivery by Lessee of this Agreement or any other document delivered by it in
connection herewith nor the consummation of any of the transactions contemplated
thereby requires the consent or approval of, the giving of notice to, or the
registration with, any Governmental Entity except such consent, approval, notice
or registration that will be obtained on or before the Delivery Date and such
consents, approvals, notices, or registrations that may be required in the
ordinary course of leasing, operating and/or maintaining the Aircraft.
14.1.5.    No Violation. Neither the execution and delivery nor the performance
by Lessee of this Agreement and any other document delivered by Lessee in
connection herewith, nor consummation of any of the transactions as contemplated
thereby, will result in any violation of, or be in conflict with, or constitute
a default under, or result in the creation of any Lien upon any property of
Lessee under any of the provisions of Lessee’s charter or by-laws, or of any
indenture, mortgage, chattel mortgage, deed of trust, conditional sales
contract, lease, note or bond purchase agreement, license, bank loan, credit
agreement, or other agreement to which Lessee is a party or by which Lessee is
bound, or any law, judgment, governmental rule, regulation or order of any
Governmental Entity.
14.1.6.    No Default. No Lessee Event of Default has occurred and is continuing
under this Agreement (or under any of the Other Lease Agreements).
14.1.7.    Withholding Tax. Neither the payment of Rent nor the payment of any
other amount required under this Agreement is subject to deduction or
withholding taxes or the equivalent under the laws of any Governmental Entity.


36

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




14.1.8.    Pari Passu Ranking. The obligations of Lessee to make payments under
this Agreement will rank at least pari passu in right of payment with all other
unsecured, unsubordinated obligations of Lessee.
14.1.1.    Sovereign Immunity. Lessee does not enjoy or claim any sovereign or
governmental immunity from suit or enforcement of private contracts.
14.2.    Lessor’s Representations and Warranties. Lessor represents and warrants
as follows, as of the date hereof and of the Delivery Date.
14.2.1.    Organization. Lessor is a corporation organized and existing in good
standing under the laws of Florida, and has all requisite power, authority and
legal right to enter into and perform its obligation under this Agreement and
any other document delivered by Lessor in connection herewith.
14.2.2.    Authorization. Lessor has duly authorized, executed and delivered
this Agreement and, assuming this Agreement has been duly authorized, executed
and delivered by Lessee, this Agreement constitutes a legal, valid and binding
obligation of Lessor enforceable against Lessor in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium,
or similar laws affecting enforcement of creditors’ rights generally as well as
by general principles of equity.
14.2.3.    No Violation. Neither the execution and delivery or performance by
Lessor of this Agreement and any other document delivered by Lessor in
connection herewith, nor consummation of any of the transactions as contemplated
thereby, will result in any violation of, or be in conflict with, or constitute
a default under, or result in the creation of any Lien upon any property of
Lessor under any indenture, mortgage, chattel mortgage, deed of trust,
conditional sales contract, lease, note or bond purchase agreement, license,
bank loan, credit agreement, or other agreement to which Lessor is a party or by
which Lessor is bound, or any law, judgment, governmental rule, regulation, or
order of any Governmental Entity.
14.2.4.    No Consents or Approvals. Neither the execution and delivery by
Lessor of this Agreement or any other document delivered by it in connection
herewith nor the consummation of any of the transactions contemplated thereby
requires the consent or approval of, the giving of notice to, or the
registration with, any Governmental Entity.
14.2.5.    Citizenship. Lessor is: (a) a “citizen of the United States” as that
term is defined in Section 40102(a) (15) of Title 49 of the United States Code;
and (a) a “United States person” as that term is defined in Section 7701(a)(30)
of Title 26 of the United States Code.
14.2.6.    Ownership. As of the Delivery, Lessor holds legal title to the
Aircraft.
15.    Covenants.


37

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




15.1.    Lessee’s Covenants. Lessee hereby covenants with Lessor that during the
Term, Lessee will fully comply with and perform the following obligations.
15.1.1.    Lessee will preserve its existence and maintain all rights,
privileges, licenses, and franchises necessary to its business or material to
its performance of its obligations under this Agreement.
15.1.2.    To the extent that the Aircraft is subleased to a Third Party
Carrier, Lessee will keep (or cause to keep) in full force such Third Party
Carrier’s certificate(s) issued by the Aviation Authority and each other
Governmental Entity, including all special conditions and obligations attached
to such certificate(s), and all renewals, amendments and modifications to same.
15.1.3.    Lessee will not do or knowingly permit to be done or omit or
knowingly permit to be omitted any act or thing which might reasonably be
expected to jeopardize the rights of Lessor as an additional insured or loss
payee under the insurance required under Section 11, it being understand and
agreed by Lessor that any such act or omission by Lessor, an Affiliate of Lessor
or their representatives will not be deemed an act or omission of Lessee.
15.1.4.    Lessee will not claim any interest in the Aircraft other than as
Lessee under this Agreement (or sublessor to a Carrier or Third Party Carrier,
as applicable).
15.1.5.    Lessee will not at any time: (a) represent or hold out Lessor as
carrying goods or passengers on the Aircraft or, except as a result of the
operation being conducted by a Carrier or otherwise in accordance with
applicable Laws, as being in any way connected or associated with any operation
or carriage (whether for hire or reward or gratuitously) which may be undertaken
by Lessee; or (b) pledge the credit of Lessor.
15.1.6.    Lessee will not attempt, or hold itself out as having any power, to
sell, lease or otherwise dispose of the Aircraft, except as provided in
Section 6.
15.2.    Lessor’s Covenants. Lessor hereby covenants with Lessee that during the
Term, Lessor will fully comply with and perform the following obligations.
15.2.1.    Lessor will preserve its existence and maintain all rights,
privileges, licenses, and franchises necessary to its business or material to
its performance of its obligations under this Agreement.
15.2.2.    Lessor will promptly, upon becoming aware of the same, notify Lessee
in writing of the occurrence of any Lessor Event of Default or of any event,
which with the giving of notice or passage of time could become a Lessor Event
of Default.
15.2.3.    Lessor will not do or knowingly permit to be done or omit or
knowingly permit to be omitted any act or thing which might reasonably be
expected to jeopardize the rights of Lessee as an insured or loss payee under
the insurance required under Section 11,


38

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




it being understand and agreed by Lessee that any such act or omission by
Lessee, an Affiliate of Lessee or their representatives will not be deemed an
act or omission of Lessor.
15.2.4.    Lessor’s Covenant of Quiet Enjoyment. Lessor hereby covenants with
Lessee that, during the Term, so long as no Lessee Event of Default has occurred
and is continuing, neither Lessor, any person acting on its behalf or in its
stead, any predecessor or successor in interest of Lessor, nor any person
claiming an interest in the Aircraft by or through Lessor, will interfere with
Lessee’s rights under this Agreement or Lessee’s quiet and undisturbed use and
enjoyment of the Aircraft; except that this Section 15.2.4 will not limit
Lessor’s right of inspection as set forth in this Agreement. Should such an
interference occur, Lessor will promptly eliminate the cause of such
interference upon becoming aware of same in any manner, including by receipt of
notice from Lessee.
16.    Default; Remedies.
16.1.    Events of Default.
16.1.1.    A “Lessee Event of Default” means the occurrence and continuance of
any of the following events, except that no event listed in this Section 16.1.1
will be a Lessee Event of Default to the extent that the event arises out of or
is caused by the failure of Lessor or an Affiliate of Lessor to comply with its
obligations under this Agreement, a Carrier Sublease, or the ATSA.
(a)    Lessee fails to make any payment of Rent within [*] Business Days of the
relevant due date at the place and in the funds required under this Agreement.
(b)    Lessee fails to make any other payment due within [*] days of the later
of the relevant due date or Lessor’s written demand at the place and in the
funds required under this Agreement.
(c)    Lessee fails to carry and maintain insurance on or in respect of the
Aircraft (or to cause such insurance to fail to be carried or maintained) in
accordance with Section 11 or operates (or allows the operation of) the Aircraft
without such insurance coverage being in full force and effect with regard to
such operation.
(d)    Any representation or warranty made by Lessee herein was incorrect in any
material respect at the time made or deemed to be made.
(e)    Lessee fails to return possession of the Aircraft and the Aircraft
Documents to Lessor at the Return Location on the Return Date.
(f)    Lessee fails to perform or observe any other covenant, condition or
agreement to be performed or observed by it, and such failure continues
unremedied for a period of 30 days after written notice thereof by Lessor,
except that such failure will not constitute a Lessee Event of Default if: (i)
such failure is not capable of being cured within the 30-day period following
such notice from Lessor; and (ii) a


39

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




cure is diligently pursued by Lessee thereafter, except that in any event such
failure will constitute a Lessee Event of Default if it continues for more than
120 days following such notice from Lessor.
(g)    (i) Lessee commences a voluntary case under Title 11 of the United States
Code or the corresponding provisions of any successor Laws; (ii) anyone
commences an involuntary case against Lessee under Title 11 of the United States
Code or the corresponding provisions of any successor Laws and either (1) the
case is not dismissed by midnight at the end of the 60th day after commencement
or (2) the court before which the case is pending issues an order for relief or
similar order approving the case; (iii) a court of competent jurisdiction
appoints, or Lessee makes an assignment of all or substantially all of its
assets to, a custodian (as that term is defined in Title 11 of the United States
Code or the corresponding provisions of any successor Laws) for its company or
all or substantially all of its assets; or (iv) Lessee fails generally to pay
its debts as they become due (unless those debts are subject to a good-faith
dispute as to liability or amount) or acknowledges in writing that it is unable
to do so.
(h)    Lessee creates or suffers to exist any Lien for taxes of any kind or
arising out of a judgment or award against Lessee which Lien does not constitute
a Permitted Lien and is not being contested by Lessee in good faith by
appropriate procedures.
16.1.2.    A Lessor Event of Default means the occurrence and continuance of any
of the following events.
(a)    Lessor fails to make any payment within [*] days of the later of the
relevant due date or Lessee’s written demand at the place and in the funds
required under this Agreement
(b)    Lessor (or an Affiliate of Lessor) fails to carry and maintain insurance
on or in respect of the Aircraft (or to cause the effectiveness of such
insurance) in accordance with the provisions of this Agreement or operates (or
allow the operation of) the Aircraft without such insurance coverage being in
full force and effect with regard to such operation.
(c)    Any representation or warranty made by Lessor herein was have been
incorrect in any material respect at the time made or deemed to be made.
(d)    Lessor (or Lessor’s Lender or any Affiliate of Lessor):
i.    interferes with Lessee’s quiet enjoyment of the Aircraft during the Term
or creates or suffers to exist any Lien that interferes with Lessee’s right to
quiet enjoyment during the Term, except that same will only be a breach if it
continues unremedied for a period of (A) 1 Business Day if the


40

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




interference is within the reasonable control of Lessor; or (B) 3 Business Days
if the interference is not within the reasonable control of Lessor;
ii.    fails to maintain the registration of the Aircraft with the FAA (if not
the applicable Aviation Authority), unless the Aircraft is registered in a
jurisdiction that requires registration to be in the name of Lessee’s
sublessee/operator);
iii.    fails to perform or observe any other covenant, condition, or agreement
to be performed or observed by it, and if such failure continues unremedied for
a period of 30 days after written notice thereof by Lessee, except that such
failure will not constitute a Lessor Event of Default if (A) such failure is not
capable of being cured within the 30-day period following such notice from
Lessee and (B) a cure is diligently pursued by Lessor thereafter; except that in
any event such failure will constitute a Lessor Event of Default if it continues
for more than 120 days following such notice from Lessee; or
iv.    causes, through its act or omission, a Lessee Event of Default, unless
such Lessee Event of Default is expressly waived by Lessor in writing.
(e)    (i) Lessor commences a voluntary case under Title 11 of the United States
Code or the corresponding provisions of any successor Laws; (ii) anyone
commences an involuntary case against Lessor under Title 11 of the United States
Code or the corresponding provisions of any successor Laws and either (A) the
case is not dismissed by midnight at the end of the 60th day after commencement
or (B) the court before which the case is pending issues an order for relief or
similar order approving the case; (iii) a court of competent jurisdiction
appoints, or Lessor makes an assignment of all or substantially all of its
assets to, a custodian (as that term is defined in Title 11 of the United States
Code or the corresponding provisions of any successor Laws) for its company or
all or substantially all of its assets; or (iv) Lessor fails generally to pay
its debts as they become due (unless those debts are subject to a good-faith
dispute as to liability or amount) or acknowledges in writing that it is unable
to do so.
16.2.    Remedies. If one or more Events of Default are continuing, Lessor in
the case of a Lessee Event of Default that is not caused by an act or omission
of a Carrier, and Lessee in the case of a Lessor Event of Default, may, at
Lessor’s or Lessee’s option, respectively, exercise any one or more of the
following remedies, to the extent permitted by law.
16.2.1.    Lessor or Lessee may exercise any right or take any action that may
reasonably be required to cure any Lessee Event of Default (which will be
performed on Lessee’s account) or Lessor Event of Default (which will be
performed on Lessor’s account), respectively.


41

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




16.2.2.    Lessor may instruct Lessee to ferry the Aircraft (including the
Aircraft Documents) to the Return Location, and to ground the Aircraft at such
airport until all Lessee Events of Default have been cured, whereupon Lessee
will promptly do so.
16.2.3.    Lessor may take any other remedial action available to Lessor under
applicable Law in the case of a Lessee Event of Default and Lessee may take any
other remedial action available to Lessee under applicable Law in the case of a
Lessor Event of Default.
16.2.4.    Lessor (in the case of a Lessee Event of Default that is not caused
by an act or omission of a Carrier) and Lessee (in the case of a Lessor Event of
Default) may terminate this Agreement by:
(i)    serving notice of such termination on Lessee (in the case of a Lessee
Event of Default that is not caused by an act or omission of a Carrier) and
Lessor (in the case of a Lessor Event of Default) in writing in accordance with
Section 20.7, specifying the occurrence giving rise to such Event of Default,
which notice will cause this Agreement to terminate immediately (without any
further act, service, notification, or proceeding being necessary), whereupon,
in the case of a Lessee Event of Default that is not caused by an act or
omission of a Carrier, Lessee will promptly return the Aircraft in compliance
with the Return Condition Requirements to Lessor at the Return Location or at
any airport in the continental United States specified by Lessor (and should
Lessee fail to comply with the Return Condition Requirements, Lessor may do or
cause to be done, at Lessee’s expense, whatever may be necessary to cause the
Aircraft to so comply) and in the case of a Lessor Event of Default, Lessee will
have the right to terminate this Agreement and require Lessor to take possession
of the Aircraft at its then-current location; or
(j)    in the case of a Lessee Event of Default that is not caused by an act or
omission of a Carrier, with or without notice to Lessee, taking possession of
the Aircraft, for which purpose Lessor by its servants or agents may peacefully
enter upon Lessee’s premises where the Aircraft and the Aircraft Documents may
be located, or cause the same to be redelivered to Lessor at any airport in the
continental United States specified by Lessor; and to effect the foregoing,
Lessor may use self-help and any and all reasonable and lawful and peaceful
means necessary to take immediate possession of and remove (by summary
proceedings or otherwise) the Aircraft and the Aircraft Documents from Lessee’s
premises, or from Lessee’s possession wherever the same are located, all without
liability accruing to Lessor except if such action is not peacefully taken and
except for the gross negligence or willful misconduct of Lessor or Lessor’s
Affiliates or their respective representatives; and upon exercise by Lessor of
its powers under this Section 16.2.4(b), such termination will be deemed to take
effect upon such taking of possession by Lessor or such re-delivery of the
Aircraft to Lessor at said airport (without any further act, notification or
proceeding being necessary).


42

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




16.2.5.    Whether or not Lessor or Lessee will have exercised, or will
thereafter at any time exercise, any of its rights described in this
Section 16.2 with respect to the Aircraft, and regardless of whether Lessor or
Lessee will have terminated this Agreement pursuant to Section 16.2.4 hereof,
Lessor, in the case of a Lessee Event of Default that is caused by other than an
act or omission of a Carrier, will be entitled to: (a) recover from Lessee all
past due and unpaid Rent and all other amounts owing under this Agreement; (b)
declare as immediately due and payable all unpaid Basic Rent through the date of
termination or other amounts owing under this Agreement; and (c) institute any
and all legal and equitable actions required to recover such amounts and
otherwise enforce its rights under this Agreement (subject to Lessor’s and
Lessee’s respective obligation to perform all acts reasonably required to
mitigate its damages).
16.2.6.    In the event of a Lessor Default under Section 16.1.2(e), Lessee will
have the right, exercisable in its sole discretion, to acquire the Aircraft from
Lessor (a “Lessor Default Acquisition”). If Lessee exercises this right:
(a)    Lessee will provide notice to Lessor of its intent to proceed with a
Lessor Default Acquisition, with such notice including the date selected by
Lessee under Section 16.2.6(d).
(b)    Lessor will execute an FAA Form 8050-2 Aircraft Bill of Sale transferring
title to Lessee (or, at Lessee’s election, an Affiliate of Lessee) and position
an original signed but undated copy of same with Special FAA Counsel within two
Business Days of receipt of Lessee’s notice under Section 16.2.6(a).
(c)    Lessee will transfer the Lessor Default Acquisition Payment to Special
FAA Counsel on or prior to the date selected by Lessee under Section 16.2.6(d).
(d)    On a date selected by Lessee in its sole discretion, the Parties will
instruct FAA Special Counsel to file the FAA bill of sale provided by Lessor
with the FAA and release the Lessor Default Acquisition Payment (less any
amounts owed to Special FAA Counsel with respect to the closing of the Lessor
Default Acquisition, which amounts will be retained by Special FAA Counsel) to
Lessor, and, upon completion of same, this Lease will terminate with neither
Party having any further obligation to the other under this Lease after such
Termination.
(e)    The transfer of title to the Aircraft from Lessor to Lessee will be
“as-is”, “where-is” but free of Lessor’s Liens.
(f)    Lessor will, at its sole cost, take any and all steps reasonably
requested by Lessee to document and register the transfer of title (including,
registrations with the International Registry) and assign or transfer any
transferrable warranties with respect to the Aircraft.


43

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




(g)    The Lessor Default Acquisition Payment will be the then-current Fair
Market Value of the Aircraft minus any then-outstanding amounts owed by Lessor
to Lessee under this Agreement, including amounts accruing or expended by Lessee
as a result of the Lessor Event of Default (the “Lessor Default Acquisition
Payment”). The “Fair Market Value” of the Aircraft will be determined in
accordance with the following procedure: Lessee will deliver to Lessor a
calculation (“Lessee’s Calculation”) of such fair market value determined by
Lessee in good faith based upon an independent third party valuation performed
by a nationally recognized appraiser with significant experience with transport
category aircraft (“Lessee’s Appraiser”). Upon Lessor’s written acceptance of
Lessee’s Calculation, or if Lessor fails to object to Lessee’s Calculation
within 5 days after receipt thereof, Lessee’s Calculation will become the Fair
Market Value of the Aircraft. If Lessor objects to Lessee’s Calculation, Lessor
and Lessee will select a mutually agreed second appraiser (“Joint Appraiser”) of
nationally recognized standing and significant experience with transport
category aircraft to conduct an independent valuation of the Aircraft (“Joint
Appraiser’s Calculation”), whereupon the average of Lessee’s Calculation and the
Joint Appraiser’s Calculation will become the Fair Market Value of the Aircraft.
Lessor will bear the cost of its own appraiser and the reasonable and documented
costs of Lessee’s Appraiser and, as applicable, the Joint Appraiser.
16.2.7.    In the event of a Lessee Event of Default that is not caused by an
act or omission of a Carrier, in addition to the foregoing remedies and without
limiting any remedies Lessor may have at law or in equity, Lessor may lease,
sell or otherwise dispose of the Aircraft as Lessor in its sole discretion may
determine.
16.2.8.    Notwithstanding anything which is or may be to the contrary in this
Section 16.2 or elsewhere in this Agreement or the occurrence of any Lessee
Event of Default, [*]
16.3.    No Waiver. No implied waiver by Lessor of a Lessee Event of Default or
failure or delay of Lessor in exercising any right under this Agreement will
operate as a waiver thereof and no implied waiver by Lessee of a Lessor Event of
Default or failure or delay of Lessee in exercising any right under this
Agreement will operate as a waiver thereof. The acceptance by Lessor of partial
payments from Lessee or any third party, whether made before or after a
termination pursuant to Section 16.2, will not operate as waiver by Lessor of a
Lessee Event of Default and will not be construed as an intent to continue the
contractual relationship or as a reinstatement of this Agreement. Nothing in
this Section 16 will be construed to permit Lessor to obtain a duplicate
recovery of any element of damages to which Lessor is entitled. No express or
implied waiver by Lessor of a Lessee Default or Lessee Event of Default or by
Lessee of a Lessor Event of Default will in any way be, or be construed to be, a
waiver of any future or subsequent Lessee Default or Lessee Event of Default, or
Lessor Default or Lessor Event of Default, respectively.
16.4.    Costs and Expenses. Lessee or Lessor, as applicable, agrees to pay to
Lessor or Lessee, as applicable, upon demand, all reasonable and documented
costs, expenses and disbursements (including reasonable attorney’s fees, legal
fees and expenses) incurred by Lessor


44

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




or Lessee, as applicable, in exercising its rights or remedies under this
Agreement following a Lessee Event of Default or Lessor Event of Default,
respectively.
17.    Return of Aircraft.
17.1.    Return, Place and Time of Return. Lessee will at its own expense return
(or cause to be returned) the Aircraft by delivering the same to Lessor at the
Return Location, or such other location as may be mutually agreed by the
Parties, on the Expiration Date or promptly upon the earlier Termination, except
where Termination occurs pursuant to Section 19 as a result of a Total Loss.
17.2.    Aircraft Return Condition Requirements. The Aircraft upon the Return to
Lessor will satisfy all of the Return Condition Requirements described in
Section 18.
17.3.    Return Receipt. Upon return of the Aircraft in accordance with the
terms of this Agreement, Lessor and Lessee will execute a Return Receipt. Lessee
and Lessor will additionally execute such additional documents as the other
Party may reasonably require to evidence the termination of this Agreement.
17.4.    Specific Performance. Timely return of the Aircraft on the Return Date
and at the Return Location is of the essence of this Agreement and if the
Aircraft is not returned on the Return Date and at the Return Location (other
than as a result of a force majeure or an act or omission by Lessor or an
Affiliate of Lessor), Lessor may obtain a court order requiring Lessee to
immediately return the Aircraft at the Return Location.
17.5.    Lessee’s Obligations Continue.
17.5.1.    In the event the Return of the Aircraft is not effected at the time
and location specified herein for any cause, then the obligations of Lessee
under this Agreement will continue until the Aircraft is actually returned to
Lessor. In particular (except to the extent that a delay in the Return of the
Aircraft is attributable to acts or a failure to act on the part of Lessor or an
Affiliate of Lessor), until Lessee has complied with the Return Condition
Requirements, Lessee will continue to pay Rent to Lessor, will continue to
insure the Aircraft pursuant to Section 11 and will be responsible for all
storage fees for the Aircraft (with such storage being effected pursuant to all
requirements of the Maintenance Program).
17.5.2.    Neither the continued performance by Lessee of any of its obligations
after the end of the Term nor the acceptance by Lessor of payments of Basic Rent
or otherwise made by Lessee will be considered a renewal of the terms of this
Agreement or a waiver of any right of Lessor, and Lessee will not be entitled to
the quiet enjoyment of the Aircraft or any part thereof.
18.    Return Condition Requirements. Lessee will have no responsibility under
this Section 18 for the performance of or any of the costs associated with
compliance with any of the Return Condition Requirements, as long the Aircraft
is subject to a Carrier Sublease on the Return Date. For clarity, in the event
of a Carrier Sublease Transition: (a) Lessee will be responsible for the costs


45

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




associated with compliance with the Return Condition Requirements; and (b) the
Aircraft, at the time of the Return, will satisfy all of the Return Condition
Requirements in accordance with Sections 18.1 through 18.5.
18.1.    Condition. On the Return Date, the Aircraft and the Aircraft Documents
will be in the condition required by Appendix H hereto (the “Return Condition
Requirements”).
18.2.    Final Inspection. On or before 10 days prior to the Return Date, Lessee
will make the Aircraft available to Lessor for inspection in order to verify
that the condition of the Aircraft complies with the requirements set forth in
the Return Condition Requirements (the “Final Inspection”). Such Final
Inspection will take place at the Return Location and the scope of the
Inspection will be as is customary in the industry to reasonably allow Lessor to
determine the compliance of the Aircraft with the Return Condition Requirements.
Lessee, at its cost, will promptly correct any discrepancies under the Return
Condition Requirements observed during the Final Inspection and communicated by
Lessor to Lessee.
18.3.    Check Flight. Promptly after completion of the corrections, if any,
required under Section 18.2, and at the option of Lessor, a check flight (of up
to [*]) based on Manufacturer’s Change of Operator Demonstration Profile flight
program will be conducted by Lessee for the purpose of demonstrating to Lessor
the compliance of the Aircraft with the provisions of this Section 18. All costs
of such check flight will be paid by Lessee, including the cost of fuel, flight
crew, insurance, and any airport fees. Lessor’s representatives (up to three)
may participate in the test flight as observers (but will be responsible for
their own expenses). For clarity, Lessee will bear all risks of loss or damage
to the Aircraft as described in Section 6.9, except to the extent any risk of
loss or damage is caused solely and directly by the gross negligence or willful
misconduct of Lessor or its representatives. All pilot-reported discrepancies
and all discrepancies under the Return Condition Requirements that are
identified by Lessor during the check flight will be corrected by Lessee at its
expense. There will be no deferred items on the Aircraft except as permitted by
the Aviation Authority having jurisdiction over the Aircraft. If the Aircraft is
determined to be not in conformity with the Delivery Condition Requirements, the
check flight will be repeated as necessary in accordance with the provisions of
Section 18.3 and the flight time limitation will be waived by Lessee.
18.4.    Conditions Cumulative. None of the Return Condition Requirements is
intended to be exclusive, but each will be cumulative and in addition to any
other condition and requirement under this Agreement.
18.5.    Financial Adjustments. To the extent that either Lessee or Lessor is
allowed or is required to make financial adjustment payments at Return in light
of the Aircraft and its Engines either failing to satisfy or exceeding the
Return Condition Requirements, the amount of such payments will be determined as
specified in Appendix H hereto.
18.6.    Painting. Notwithstanding the foregoing Sections 18.1 through 18.5, and
without regard to whether the Aircraft is subject to the Return Condition
Requirements, Lessee will be responsible for the costs incurred in repainting
the Aircraft in a white tail livery (to include the entire fuselage, empennage,
landing gear doors, and engines cowlings) in conjunction with the Termination


46

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




or Expiration of this Agreement. Should Lessor request that the Aircraft be
painted at Return in any other color scheme, Lessee will cooperate in effecting
such painting, but Lessee will be financially responsible only for such white
tail livery.
19.    Total Loss.
19.1.    Total Loss of the Aircraft.
19.1.1.    If the Aircraft suffers a Total Loss prior to the Return Date,
Lessee: (a) will notify Lessor of such Total Loss within three days after its
occurrence; and (b) will pay the Agreed Value to Lessor (or cause the insurers
to make such payment, with any deductible being the responsibility of Lessee)
within 90 days after the occurrence of the Total Loss. This Agreement will
terminate upon the earlier to occur of: (i) receipt of the Agreed Value by
Lessor or (ii) the receipt by Lessor of written confirmation from the insurer of
the Aircraft to the effect that such insurer will pay to Lessor the Agreed
Value. Lessor will transfer title to the remains of the Aircraft to the insurers
or to Lessee, as appropriate under the insurance policies required by Section
11.
19.1.2.    If the Aircraft suffers a Total Loss prior to Delivery to Lessee,
this Agreement will terminate immediately. Any termination under this
Section 19.1.2 will discharge all obligations and liabilities of the Parties,
except that Lessee will be entitled to a return of any prepaid Rent and any
other monies prepaid to Lessor pursuant hereto. All such returns will be made by
Lessor to Lessee within five Business Days after Lessor’s receipt of a written
determination of a Total Loss.
19.2.    Engine Total Loss. Upon a Total Loss of an Engine not then installed on
the Aircraft or a Total Loss of an Engine installed on the Aircraft not
involving a Total Loss of the Aircraft, Lessee will give Lessor prompt notice
thereof, and Lessee will replace such Engine as soon as reasonably possible by
duly conveying to Lessor and causing to become subject to this Agreement as a
replacement for such Engine, title to another engine, which engine will be free
and clear of all Liens other than Permitted Liens, and will be the same model as
the Engines (or an improved model of the same manufacturer suitable for
installation and use on the Airframe) and will have a value and utility at least
equal to, and be in at least as good operating condition as the Engine which
sustained such Total Loss, assuming such Engine was in the condition and repair
required by the terms hereof immediately prior to such Total Loss; and Lessor
will transfer to Lessee, free and clear of all rights of Lessor and all Lessor’s
Liens (but otherwise without recourse or warranty), all of Lessor’s right, title
and interest in such replaced Engine. Such replacement engine after approval and
acceptance by Lessor, will be deemed an “Engine.” Lessee agrees to take such
action as Lessor may reasonably request in order that title to any such
replacement Engine will be duly and properly vested in Lessor and leased under
this Agreement to the same extent as the Engine replaced thereby. Lessee’s
obligation to pay Rent will continue in full force and effect, but Lessee will
be entitled to retain or to be reimbursed by Lessor the amount of insurance or
condemnation proceeds, if any, received by Lessor with respect to such replaced
Engine.
19.3.    Surviving Engine. If a Total Loss of the Airframe occurs and any Engine
or Engines (a “Surviving Engine”) has not become a Total Loss, Lessor, at the
request of Lessee, will, subject


47

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




to any applicable insurance policy which provides to the contrary, transfer to
Lessee free and clear of all rights of Lessor and all Lessor’s Liens (but
otherwise without recourse or warranty), all of Lessor’s right, title and
interest, if any, in and to any such Surviving Engine; as long as, prior to
transferring such right, title and interest in such Surviving Engine, Lessor
will have received either: (a) the Agreed Value of the Aircraft; or (b) written
confirmation from the insurer of the Aircraft to the effect that such insurer
will pay to Lessor the Agreed Value of the Aircraft.
20.    Miscellaneous.
20.1.    Entire Agreement. This Agreement, together with the NDA, the ATSA and
any Carrier Sublease, as applicable, constitute the entire agreement between
Lessor and Lessee with respect to the Aircraft and supersedes any and all
previous understandings, commitments, agreements or representations whatsoever,
whether oral or written, including any and all terms sheets, letters of intent
or similar documents.
20.2.    Amendment and Waiver. This Agreement may not be amended, suspended,
superseded or otherwise modified except by a written instrument, expressly
identifying the modifications made and signed by the authorized representative
of both of the Parties. No waiver will be effective under this Agreement except
by a written instrument, expressly identifying the rights waived and signed by
the authorized representative of the relevant Party to be bound thereby. A
waiver regarding any breach or default will not constitute a waiver with respect
to any different or subsequent default unless expressly provided in such waiver
instrument. Without limiting the generality of the foregoing, a Party will not
be deemed to modify any term or waive any right or remedy under this Agreement
by failing to insist on compliance with any of the terms of this Agreement or by
failing in one or more instances to exercise any right under this Agreement.
20.3.    Applicable Law; Venue. The internal laws of the State of New York,
excluding its conflicts of law rules, govern this Agreement. Each of the Parties
irrevocably submit to the exclusive personal jurisdiction and venue in the
federal and state courts in New York County, New York for any dispute arising
out of this Agreement and waive all objections to jurisdiction and venue of such
courts.
20.4.    Legal Costs and Expenses.
20.4.1.    Lessor and Lessee each will bear the cost of their own legal fees,
inspection and appraisal fees, and related expenses associated with the
negotiation, preparation and execution of this Agreement, and Lessor and Lessee
will split evenly the fees and expenses charged by Special FAA Counsel (and
otherwise incurred) in performing the filings and registrations required in
Section 5.
20.4.2.    Lessee will pay all reasonable and documented attorneys’ fees, costs
and expenses (including costs and disbursements of counsel) incurred by Lessor
after the date hereof arising out of or otherwise in connection with: (a) any
supplements or amendments of this Agreement (including any related recording and
registration costs) requested by Lessee or made reasonably necessary solely as
the result of the actions of Lessee (to the


48

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




extent such actions are in breach of this Agreement); (b) any Lessee Event of
Default and any enforcement or collection proceedings resulting therefrom or in
connection with the negotiation of any restructuring or “work-out” (whether or
not consummated); and (c) all other actions taken by Lessor to enforce its
rights under this Agreement.
20.4.3.    Lessor will pay all reasonable and documented attorneys’ fees, costs
and expenses (including costs and disbursements of counsel) incurred by Lessee
in connection with: (a) any Lessor Event of Default and any enforcement or
collection proceedings resulting therefrom or in connection with the negotiation
of any restructuring or “work-out” (whether or not consummated); and (b) all
other actions taken by Lessee to enforce its rights under this Agreement.
20.5.    DISCLAIMER OF DAMAGES. EXCEPT FOR LOSSES, DAMAGES, OR LIABILITIES:
(A) ARISING UNDER A PARTY’S INDEMNIFICATION OBLIGATIONS PURSUANT TO SECTION 10
(EXCLUDING LESSOR’S INDEMNIFICATION OBLIGATION UNDER SECTION 10.2(C) AND
LESSEE’S INDEMNIFICATION OBLIGATION UNDER SECTION 10.1(C)); (B) TO THE EXTENT
ARISING OUT OF ANY BREACH OF A PARTY’S OBLIGATIONS UNDER THE NDA; OR (C) CAUSED
BY A PARTY’S GROSS NEGLIGENCE OR WILLFUL, FRAUDULENT OR CRIMINAL MISCONDUCT,
UNDER NO CIRCUMSTANCES WILL ANY PARTY BE LIABLE FOR ANY SPECIAL, INCIDENTAL,
CONSEQUENTIAL, OR INDIRECT DAMAGES ARISING FROM OR IN RELATION TO THIS
AGREEMENT, REGARDLESS AS TO THE CAUSE OF ACTION AND HOWEVER ALLEGED OR ARISING.
20.6.    Further Assurances. The Parties agree to execute and deliver such other
instruments and documents as either Party reasonably requests to evidence or
effect the transactions contemplated by this Agreement.
20.7.    Notices.
20.7.1.    All notices and other communications under this Agreement will be in
writing and will be personally delivered, sent by facsimile (with electronic
confirmation) or e-mail, or delivered by a nationally-recognized courier for
overnight delivery to either Party to the address of that Party set forth below.
Such notice or other communication will be deemed to have been given or made and
will be deemed to have been received: (a) when sent by personal delivery, upon
actual delivery or the intended recipient’s refusal to accept delivery; (b) when
sent by nationally recognized courier for overnight delivery, the next Business
Day after being sent by such courier for such delivery; (c) when sent by fax,
the same day as transmitted if transmitted during the normal business hours of
the recipient or the next Business Day if transmitted after the normal business
hours of the recipient as reflected by an electronic confirmation or receipt;
(d) when sent by email, on the day acknowledged in writing (email or otherwise)
by the recipient Party but only to the extent such email notice has been sent to
an employee of the recipient Party having knowledge of the matter contained in
the notice (and, in the case of notice to Lessee, with a copy to [*] and in the
case of Lessor with a copy to [*]) and is conspicuously identified as a notice
under


49

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




this Agreement. No objection may be made to the manner of delivery of any
written notice actually received by a party. The addresses for the Parties are:
(i) If to Lessee:
Amazon Fulfillment Services, Inc.
Attn: Transportation Director
410 Terry Avenue North
Seattle, WA 98109-5210
Phone: [*]
Facsimile: [*]


With a copy to:


Amazon.com, Inc.
Attn: General Counsel
P.O. Box 81226
Seattle, WA 98108-1226
Fax: [*]


(ii)    If to Lessor:
Cargo Aircraft Management, Inc.
145 Hunter Drive
Wilmington, Ohio 45177
Facsimile:    [*]
Phone:        [*]
Attention:    Richard F. Corrado, President


With a copy to:


Cargo Aircraft Management, Inc.
145 Hunter Drive
Wilmington, Ohio 45177
Facsimile:    [*]
Attention:    W. Joseph Payne, Vice President


20.7.2.    Either Party may, by notice to the other delivered in accordance with
this Section 20.7, designate another address as its address for notice under
this Agreement.
20.8.    Counterparts. Each Party may effect the execution and delivery of this
Agreement, any Appendix, any Schedule, or any amendment or addendum to same by
facsimile or electronic transmission (including in portable document format or
by electronic signature) of one or more signed counterparts that together will
constitute one and the same instrument.


50

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




20.9.    Brokers. Each of the Parties hereto represents and warrants to the
other that it has not employed any brokers or sale agents in the creation of or
the negotiations relating to this Agreement, nor has it given any brokers or
sales agents such broad powers as to encompass the transactions described in
this Agreement, and each Party will indemnify and hold harmless the other Party
by reason of any breach or alleged breach by such Party of its representation
and warranty under this Section 20.9.
20.10.    Lessor’s Lender. Lessee understands and acknowledges that: (a) the
Aircraft may be subject to one or more security interests from time to time as
the result of Lessor or an Affiliate of Lessor borrowing funds from one or more
entities (collectively, “Lessor’s Lender”); and (b) as a result, Lessor may be
required to collaterally assign part or all of its interest in the Aircraft and
in and under this Agreement to secure the performance of its repayment and other
obligations owing to Lessor’s Lender. Lessee agrees that, upon the written
direction of Lessor, it will consent to any such collateral assignment of
Lessor’s rights under this Agreement if such collateral assignment is in form
and substance satisfactory to Lessee, except that Lessor will reimburse Lessee
for any reasonable and documented out-of-pocket expenses associated with
complying with this Section 20.10 (including Lessee's attorney's fees) and such
collateral assignment will not increase Lessee’s obligations or reduce Lessee’s
rights under this Agreement or under the ATSA.
20.11.    Lessee’s Early Termination Rights.
20.11.1.    General Right of Termination. Lessee will have a one-time only right
to terminate this Agreement, in its sole and absolute discretion and with or
without cause, on the date [*] months after the Delivery Date (the
“Discretionary Termination Effective Date”). Lessee may exercise this right by
providing written notice of such intent to terminate (pursuant to the notice
requirements of Section 20.7 hereof) to Lessor at least [*] days prior to the
Discretionary Termination Effective Date, except that if Lessee does not provide
such notice at least [*] days prior to the Discretionary Termination Effective
Date, the resulting Termination will not become effective until [*] days after
the date of such notice. As conditions precedent to the effectiveness of a
Termination under this Section 20.11.1: (a) Lessee will make a lump sum payment
to Lessor in an amount equal to the Early Termination Fee; and (b) Lessee will
Return the Aircraft to Lessor in accordance with Sections 17 and 18 of this
Agreement and the Return Condition Requirements. The Parties will execute and
file any and all documentation required by the Aviation Authority to effect such
Termination.
20.11.2.    Right To Terminate Due to Pilot Labor Restriction. Lessee will have
a separate right to terminate this Agreement by providing written notice of such
intent to terminate to Lessor at least 180 days prior to the specified
termination date in the event that Lessee desires to sublease the Aircraft to a
different Carrier but is restricted from doing so by the terms of any agreement
between a Carrier and such Carriers’ pilot unions [*]. As a condition precedent
to the effectiveness of a Termination under this Section 20.11.2: (a) Lessee
will make a lump sum payment to Lessor in an amount equal to [*]; and (b) Lessee
will Return the Aircraft to Lessor in accordance with Sections 17 and 18 of this
Agreement and the Return Condition Requirements. The Parties will execute and
file any and all documentation required by the applicable Aviation Authority to
effect such Termination.


51

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




20.12.    Construction. Each appendix and schedule associated with this
Agreement is hereby incorporated by reference, as if fully set forth herein, and
each reference to an “Appendix” or “Schedule” in this Agreement will include all
subsections or portions of such appendix or schedule, as same may be amended,
restated, or supplemented from time to time. If any provision of this Agreement
is determined to be unenforceable in any jurisdiction, the Parties intend that
this Agreement be enforced in such jurisdiction as if the unenforceable
provisions were not present and that any partially valid and enforceable
provisions be enforced in such jurisdiction to the extent that they are
enforceable, and further agree to substitute for the invalid provision a valid
provision (with respect to such jurisdiction) which most closely approximates
the intent and economic effect of the invalid provisions. The section headings
of this Agreement are for convenience only and have no interpretive value.
References to currency or “$” in this Agreement refer to the United States of
America Dollar unless otherwise expressly noted. Unless the context otherwise
requires, as used in this Agreement, all terms used in the singular will be
deemed to refer to the plural as well, and vice versa. The use of the word
“including” and similar terms in this Agreement will be construed without
limitation. References in this Agreement to “Business Days” will refer to each
day other than a Saturday or Sunday or a day that commercial banking
institutions in Seattle, Washington and Atlanta, Georgia are authorized or
required by Law to remain closed and “days” means consecutive calendar days.
Each Party and its counsel has reviewed and jointly participated in the
establishment of this Agreement.
20.13.     Truth in Leasing.
LESSOR CERTIFIES THAT THE AIRCRAFT HAS BEEN INSPECTED AND MAINTAINED WITHIN THE
12-MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT IN ACCORDANCE WITH THE
PROVISIONS OF FAR PART 121 AND ALL APPLICABLE REQUIREMENTS FOR THE MAINTENANCE
AND INSPECTION THEREUNDER HAVE BEEN MET.
AS BETWEEN LESSOR AND LESSEE, LESSEE SHALL BE RESPONSIBLE FOR OPERATIONAL
CONTROL OF THE AIRCRAFT UNDER THIS LEASE, IT BEING UNDERSTOOD AND AGREED THAT
LESSEE WILL SUBLEASE THE AIRCRAFT TO THE HOLDER OF AN AIR CARRIER CERTIFICATE OR
AIR OPERATOR CERTIFICATE AND THAT LESSEE SHALL NOT HAVE OR BE RESPONSIBLE FOR OR
HAVE OPERATIONAL CONTROL OF THE AIRCRAFT FOR SO LONG AS THE AIRCRAFT IS IN
POSSESSION AND UNDER THE OPERATIONAL CONTROL OF ANY SUCH HOLDER OF AN AIR
CARRIER CERTIFICATE OR AIR OPERATOR.
LESSEE CERTIFIES THAT THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER FAR
PART 121 (OR, IF LEASED TO THE HOLDER OF AN AIR OPERATOR CERTIFICATE, EQUIVALENT
REGULATIONS).  
THE PARTIES UNDERSTAND THAT AN EXPLANATION OF FACTORS AND PERTINENT FEDERAL
AVIATION REGULATIONS BEARING ON OPERATIONAL CONTROL CAN BE OBTAINED FROM THE
NEAREST FEDERAL AVIATION FLIGHT STANDARD DISTRICT OFFICE, GENERAL AVIATION
DISTRICT OFFICE, OR AIR CARRIER DISTRICT OFFICE.  LESSEE FURTHER CERTIFIES THAT
IT WILL SEND A TRUE COPY OF THIS EXECUTED


52

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




AGREEMENT TO: AIRCRAFT REGISTRATION BRANCH, ATTN: TECHNICAL SECTION, P.O. BOX
25724, OKLAHOMA CITY, OKLAHOMA, 73125, WITHIN 24 HOURS OF ITS EXECUTION, AS
PROVIDED BY FAR 91.23(c)(1).


[Signature Page Follows]




53

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first herein written.


LESSOR:


CARGO AIRCRAFT MANAGEMENT, INC.


By: ____________________________


Name: _________________________


Title: __________________________




LESSEE:


AMAZON FULFILLMENT SERVICES, INC.


By: ____________________________


Name: _________________________


Title: __________________________






1

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Appendix A
to
Aircraft Lease Agreement (MSN ____________)
DESCRIPTION OF AIRFRAME AND ENGINES


1.    Description Of Airframe.


Manufacturer:                The Boeing Company
Model Number:            767-_____
Serial Number:            ____________
U.S. Registration No.:            N____________


2.    Description Of Engines.


Manufacturer:                ______________
Model Number:            ______________
Serial Numbers:            ______________
______________


Each of the Engines has more than 1750 pounds of thrust or its equivalent.






A-1

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Appendix B
to
Aircraft Lease Agreement (MSN ____________)
PARTICULAR COMMERCIAL CONDITIONS
(Following confidential financial terms redacted from Lease counterpart filed
with FAA)


1.Basic Rent. Basic Rent will be in the amount of: (a) $[*] per month in years
one, two, and three; and (b) $[*] in years four and five.
2.Interest Rate. Overdue amounts will bear interest at a per annum rate of a
360-day year and actual days elapsed equal to [*].
2.     Designated Bank Account. Unless Lessor otherwise directs in writing, all
payments payable to Lessor will be made by wire transfer of immediately
available funds to the following bank account:
Bank:            [*]
[*]
Account Name:    Cargo Aircraft Management, Inc.
Account No.:        [*]
ABA Routing No.:    [*]
3.     Insurance.
3.1    Agreed Value: $______.
        
3.2    Maximum Deductibles: (a) $[*] if the Aircraft is under a Sublease with a
Carrier; (b) $[*] if the Aircraft is under a Sublease with a Third Party
Carrier; and (c) unlimited if the Aircraft is not under a Sublease.


3.3     Minimum Aircraft Liability Coverage:    $_______________.
4.    Early Termination Fee. $[*].
5.    Variable Rent.
5.1    Engine Cycle Rate: $[*] per Engine Cycle subject to an annual escalation
equal to [*]
5.2    Engine Hour Rate: $[*] per Engine Hour subject to the following changes:
(a)
An annual escalation of [*]%; and

(b)
A monthly adjustment if the Severity Ratio is below [*] or above [*]. The
adjusted Engine Block Hour Rate will be determined by multiplying the then-



B-1

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




current Engine Block Hour Rate (not including any then-existing adjustment under
this Section 5.2(b)) by the appropriate (based on the Severity Ratio) severity
factor from the table below.
 






--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Appendix C
to
Aircraft Lease Agreement (MSN ____________)
LIST OF AIRCRAFT DOCUMENTS
TO BE DELIVERED WITH AIRCRAFT
[NOTE: SPECIMEN LIST ONLY – SUBJECT TO CONFIRMATION BY PARTIES]
1.Certificates.
1.1.
Certificate of Airworthiness (on board aircraft).

1.2.
Current Aircraft Registration Certificate (on board aircraft).

1.3.
Burn Certificates- Cabin Interiors.

1.4.
Copy of all airworthiness documents in support of STCs, including relevant MM,
IPC, WDM, MMEL supplements.

1.5.
Certified AD status for Airframe.

1.6.
Certified AD status for Engines.

1.7.
Certified AD status for APU.

1.8.
Certified AD status for appliances.



2.Aircraft Status Summaries.
2.1.
Supplemental Structural Inspection (SSID) Status (if applicable).

2.2.
Corrosion Prevention and Control Program Task Status.

2.3.
List of Major Repairs and Alterations.

2.4.
List and Status of Life Limited Components.

2.5.
Check/Inspection Status.

2.6.
List and Current Status of Time-Controlled Components.

2.7.
Reliability reports, including engine health monitoring data.



3.Aircraft Maintenance Records. Airframe inspection, maintenance, modification
and repair documents with maintenance and/or inspection signatures (as required)
and description of all work done.
3.1.
Last “A,” “B,” “C” and “D” checks (or equivalent). In the event that a check is
performed in phases necessary to constitute a complete block check, records with
respect to all phases are required. In the event that check content varies by
multiples of the check, all multiples necessary to constitute a complete cycle
are required.

3.2.
AD and modification compliance documents including engineering orders, service
bulletins, drawings, shop cards, etc., as necessary to establish method of
compliance, quality control acceptance, and approval authority.

3.3.
Documentation of major repairs and alterations including engineering order,
drawings, Supplemental Type Certificates, List of any Alternative Methods of
Compliance, Master Change Notice, etc., as necessary to define work done,
certification basis, and approval authority.



C-1

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




3.4.
Aircraft weighing records and last weighing report

3.5
Certified current times in service (hours and cycles) as provided by the prior
operator.

3.7.    Inventory (from prior operator) of OC/CM (components fitted list).    
3.8.    Damage Log and Time controlled repairs list.
3.9.    Structural Repairs Mapping and damage (including Dent and Buckle Chart).
3.11.    Last A, SA, C, and SC checks records and status.
3.13    Compass swing report (if available).
3.14    Last Test Flight report (if available).
3.15    Copy of manufacturer maintenance planning document (MPD)
3.16    Copy of operator aircraft maintenance program.
3.17    All historical tech log pages
3.18    All maintenance check pack records


4.Aircraft History Details.
4.1.
Accident or Incident Reports.



5.Engine Records. For each Engine:
5.1.
Engine Master Record (record of installation and removal and accumulated flight
time and cycles).

5.2.
AD Applicability and Compliance Report.

5.3.
List of Operator Modifications Incorporated, if any.

5.4.
List of Major Repairs and Alterations, if any.

5.5.
List and Current Status of Life Limited Components.

5.6.
Check/Inspection Status.

5.7.
List and status of time controlled Parts.

5.8.
Repair, overhaul and inspection documents including FAA Forms 337.

5.9.
Documents necessary to demonstrate installation and traceability to new for life
limited components currently installed.

5.10.
Test Cell Records for last test.

5.11.    Certified Statement of status for each engine.
5.12.    Last Borescope Report including video.
5.13.    Last On-Wing ground run.
5.14.    Certified Statement of Non Incident / Accident Report.


6.APU Records.
6.1.
APU Master Record (record of installation and removal and accumulated time and
cycles).

6.2.
AD Applicability and Compliance Report.

6.3.
Manufacturer Service Bulletin Compliance Report.

6.4.
List of Operator Modifications Incorporated, if any.

6.5.
List and Current Status of Life Limited Components, LLP status and full
traceability to birth

6.6.    List and Status of Time Controlled Components.


C-2

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




6.7.
Repair, overhaul and inspection documents including FAA Forms 337.

6.8.    Certified statement of status of APU.
6.9.    Approved release to service certification for installed units.


7.Component Record.
7.1.
Time Controlled Component Historical Record with installation and serviceability
tags.

7.2.
Documents necessary to demonstrate installation and traceability to new for life
limited components currently installed.



8.Manuals.*
8.1.
Prior Operator’s Airplane Flight Manual.

8.2.
Weight and Balance Control and Loading Manual.

8.3.
Maintenance Manual.

8.4.
Wiring Diagram Manual.

8.5.
Illustrated Parts Catalog.

8.6.    S.R.M.
8.7    Airplane Operations Manual (FCOM) and Quick Ref Handbook (QRH).
8.8    Aircraft/engine/APU hookup charts, wiring lists, equipment lists.
8.9    Fault isolation manual (FIM).
8.10    Operators MEL.
8.11    Dispatch deviation procedures guide (DDPG)
8.12    Emergency equipment layout drawing.
8.13    Master MMEL.


* All SB, ECO and STC modifications have been incorporated into manuals. At
Return, these changes may be incorporated by methods such as external
supplements, or other means acceptable to the FAA for operational purposes.


9.Miscellaneous Technical Documents.
9.1.
Loose equipment inventory

9.2.
List of emergency equipment

9.2.    Approved and certified cargo configuration drawings.
9.3.    Inventory listing of avionics installed units.
9.4.
Last FDR Readout and Correlation Check.



10.Landing Gears.


10.1.    Approved release to service certification for each landing gear.
10.2.    Approved LLP listing for each gear with fill traceability to birth.
10.3.    Copy of last overhaul report.






C-3

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Appendix D
to
Aircraft Lease Agreement (MSN ____________)
ATTACHED FORM OF TECHNICAL ACCEPTANCE CERTIFICATE
(Executed as a Condition of Delivery)






--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




TECHNICAL ACCEPTANCE CERTIFICATE
Dated: __________ ____, 201___
PURSUANT TO THE AIRCRAFT LEASE AGREEMENT (MSN ____________) (the “Agreement”)
dated as of __________, 20__ between Cargo Aircraft Management, Inc., a Florida
corporation (“Lessor”), as lessor, and Amazon Fulfillment Services, Inc., a
Delaware corporation (“Lessee”), as lessee,
This TECHNICAL ACCEPTANCE CERTIFICATE (this “Technical Acceptance Certificate”)
is executed by Lessee in regard to the Airframe, the Engines, the APU, and the
Aircraft Documents listed below and including any Parts (collectively, the
“Aircraft”). Unless otherwise defined, all capitalized terms set forth herein
will have the same meaning as set forth in the Agreement.
Lessee hereby confirms that, as of this ____ day of ______________, 20___, at
_______ a.m./p.m. (___________ Time):
(a)    The following described airframe (the “Airframe”):
Manufacturer:                The Boeing Company
Model Number:            767-_______
Manufacturer’s Serial Number:    ____________
U.S. Registration No.:            N____________
Total Time:                _____________
Total Cycles:                _____________
Time Since Major Check:        _____________
Cycles Since Major Check:        _____________
Type of Last Major Check        _____________
Time to Next Major Check        _____________


(b)    together with the following described two aircraft engines (the
“Engines”):
Manufacturer:                _____________
Model Number:            _____________
Serial Number:            _____________
Total Time:                _____________
Total Cycles:                _____________
Time Since Overhaul:            _____________
Cycles Since Overhaul:        _____________
Cycles Remaining Until    
Next Overhaul                _____________
Serial Number:            _____________
Total Time:                _____________
Total Cycles:                _____________
Time Since Overhaul:            _____________
Cycles Since Overhaul:        _____________


D-1

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Cycles Remaining Until Next Overhaul    _____________


(c)    together with the following described landing gears:
Manufacturer:                _________________
Model Number(s):            _________________
Serial Number(s):            _________________
Time Since Overhaul:            _____________
Cycles Since Overhaul:        _____________
Remaining Life to Overhaul
(months)                 ________________


Manufacturer:                _________________
Model Number(s):            _________________
Serial Number(s):            _________________
Time Since Overhaul:            __________________
Cycles Since Overhaul:        __________________
Remaining Life to Overhaul
(months)                 ________________
            
Manufacturer:                _________________
Model Number(s):            _________________
Serial Number(s):            _________________
Time Since Overhaul:            _____________
Cycles Since Overhaul:        _____________
Remaining Life to Overhaul
(months)                 ________________


(d)    together with the following auxiliary power unit (APU):
Manufacturer:                _________________
Model Number:            _________________
Serial Number:            _________________
Time Since Overhaul:            _____________
Cycles Since Overhaul:        _____________


(e)    together with the Aircraft Documents (as detailed in Attachment 1), have
been inspected to determine their compliance with the Delivery Condition
Requirements of the Agreement.
With the exception of any discrepancies agreed to by Lessor and Lessee on a
signed listing set forth in Attachment 2 which will be corrected by Lessor at
its sole expense prior to the Delivery Date , Lessee hereby certifies that it
considers the Aircraft to comply with the Delivery Condition Requirements set
forth in the Agreement. This Technical Acceptance Certificate constitutes the
“Technical Acceptance Certificate” pursuant to the Agreement.
[Signature Page Follows]


D-2

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




IN WITNESS WHEREOF, Lessee has caused this Technical Acceptance Certificate to
be executed and delivered by its duly authorized representative as of the time,
day and year above written.
AMAZON FULFILLMENT SERVICES, INC.:






By: ________________________________
Name: ______________________________
Title: _______________________________
Attachment 1:        Aircraft Documents
Attachment 2:         Discrepancies




D-1

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




ATTACHMENT 1
to
TECHNICAL ACCEPTANCE CERTIFICATE
LIST OF AIRCRAFT DOCUMENTS
[To Be Provided]


D-5

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.










ATTACHMENT 2
to
TECHNICAL ACCEPTANCE CERTIFICATE
LIST OF DISCREPANCIES
[To Be Provided]




D-6

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Appendix E
to
Aircraft Lease Agreement (MSN ____________)
ATTACHED FORM OF LEASE SUPPLEMENT
(Executed Contemporaneously with Delivery)




E-1

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




LEASE SUPPLEMENT NO. 1
(MSN ____________)
Dated: _____________, 20___
PURSUANT TO THE AIRCRAFT LEASE AGREEMENT (MSN ____________) (the “Agreement”)
dated as of __________, 20__ between Cargo Aircraft Management, Inc. a Florida
corporation (“Lessor”), as lessor, and Amazon Fulfillment Services, Inc. a
Delaware Corporation (“Lessee”), as lessee, this Lease Supplement No. 1 is
executed by the parties hereto to confirm that at _________ a.m./p.m.
(__________ Time) on this ____ day of _________________, 201___:
(a)    the following described airframe:
Manufacturer:                    The Boeing Company
Model:                        767-_______
Manufacturer’s Serial No.:            ____________
U.S. Registration No.:                N____________
(b)    together with the two (2) following described aircraft engines (each
having more than 1750 pounds of thrust or the equivalent of such thrust):
Manufacturer:                    ______________
Model:                        ______________
Manufacturer’s Serial Nos.:            ______________
______________
(c)    together with the “Aircraft Documents” (as listed in Attachment 1 to the
“Technical Acceptance Certificate,” as defined in the Agreement), were delivered
by Lessor to Lessee and were accepted by Lessee under and subject to the terms
and conditions of the Lease, while the Aircraft was located at
_____________________. The parties hereto confirm that on the date hereof: (i)
the “Aircraft” (as defined by the Agreement) was duly accepted by Lessee for
leasing under the Agreement; (ii) the Aircraft became subject to and governed by
the provisions of the Agreement; (iii) the Agreement is in full force and
effect; (iv) all the terms and provisions of the Agreement are hereby fully
incorporated herein; and (v) Lessee became obligated to make the payments
provided for in the Agreement.
Expiration Date. Lessor and Lessee further acknowledge and agree that the
Expiration Date for purposes of the Lease is ________________________.
[Signature Page Follows]




E-2

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




IN WITNESS WHEREOF, the parties hereto have caused this Lease Supplement No. 1
(MSN _____________) to be executed and delivered by their duly authorized
representatives as of the day and year above written.
LESSOR:


CARGO AIRCRAFT MANAGEMENT, INC.:


By: ____________________________


Name: _________________________


Title: __________________________




LESSEE:


AMAZON FULFILLMENT SERVICES, INC.:


By: ____________________________


Name: _________________________


Title: __________________________






E-2

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Appendix F
to
Aircraft Lease Agreement (MSN ____________)
ATTACHED FORM OF RETURN RECEIPT
(Executed Contemporaneously with Return of Aircraft)




F-1

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




RETURN RECEIPT
Dated: _______________
PURSUANT TO THE AIRCRAFT LEASE AGREEMENT (MSN ____________) (the “Agreement”)
dated as of __________, 20__ between Cargo Aircraft Management, Inc. (“Lessor”),
as lessor, and Amazon Fulfillment Services, Inc. (“Lessee”), as lessee, this
Return Receipt is executed by the parties hereto to confirm that at ________
a.m./p.m. (_________ Time) on this _____ day of _____________, ________ the
following described aircraft (as defined more fully in the Agreement, the
“Aircraft”) was redelivered by Lessee to Lessor while the Aircraft was located
at _________________________ pursuant to the terms and conditions of the
Agreement:
(a)    The following described airframe (the “Airframe”):
Manufacturer:                The Boeing Company
Model Number:            767-_______
Manufacturer’s Serial Number:    ____________
U.S. Registration No.:            N____________
Total Time:                _____________
Total Cycles:                _____________
Time Since Major Check:        _____________
Cycles Since Major Check:        _____________
Type of Last Major Check        _____________
Time to Next Major Check        _____________


(b)    together with the following described two aircraft engines (the
“Engines”):
Manufacturer:                _____________
Model Number:            _____________
Serial Number:            _____________
Total Time:                _____________
Total Cycles:                _____________
Time Since Overhaul:            _____________
Cycles Since Overhaul:        _____________
Cycles Remaining Until Next
Overhaul                _____________


Serial Number:            _____________
Total Time:                _____________
Total Cycles:                _____________
Time Since Overhaul:            _____________
Cycles Since Overhaul:        _____________
Cycles Remaining Until
Next Overhaul                _____________




F-2

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




(c)     together with the following described landing gears:


Manufacturer:                _________________
Model Number(s):            _________________
Serial Number(s):            _________________
Time Since Overhaul:            _________________
Cycles Since Overhaul:        _________________
Cycles Since Overhaul        _________________


Manufacturer:                _________________
Model Number(s):            _________________
Serial Number(s):            _________________
Time Since Overhaul:            _________________
Cycles Since Overhaul:        _________________
Cycles Since Overhaul        _________________


Manufacturer:                _________________
Model Number(s):            _________________
Serial Number(s):            _________________
Time Since Overhaul:            _________________
Cycles Since Overhaul:        _________________
Cycles Since Overhaul        _________________


(d)     together with the following auxiliary power unit (APU):


Manufacturer:                _________________
Model Number:            _________________
Serial Number:            _________________
Time Since Overhaul:            _________________
Cycles Since Overhaul:        _________________


(e)    together with the Aircraft Documents (as detailed in Attachment 1
hereto).
Lessee hereby confirms that it will reimburse Lessor for the correction of the
deferred items, if any, listed in Attachment 2 hereto.
Lessor hereby confirms that it has accepted the return of the Aircraft and of
the Aircraft Documents under the terms of this Agreement and certifies that it
considers the Aircraft to comply with the Return Condition Requirements set
forth in the Agreement.
[Signature Page Follows]




F-3

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




IN WITNESS WHEREOF, the parties hereto have caused this Return Receipt to be
executed and delivered by their duly authorized representatives as of the day
and year above written.
LESSOR:


CARGO AIRCRAFT MANAGEMENT, INC.


By: ____________________________


Name: _________________________


Title: __________________________




LESSEE:


AMAZON FULFILLMENT SERVICES, INC.    


By: ____________________________


Name: _________________________


Title: __________________________


Attachment 1:        Aircraft Documents
Attachment 2:        Deferred Items




F-2

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




ATTACHMENT 1
to
RETURN RECEIPT
LIST OF AIRCRAFT DOCUMENTS


[To Be Provided]






F-5

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




ATTACHMENT 2
to
RETURN RECEIPT
DEFERRED ITEMS


[To Be Provided]






F-6

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Appendix G
to
Aircraft Lease Agreement (MSN ____________)
DELIVERY CONDITIONS REQUIREMENTS– 767-200
1.    General. On the Delivery Date, the Aircraft will be in “AS IS, WHERE IS”
condition, except that Lessee will have the right to inspect the Aircraft to
ensure that it complies with the conditions set forth below. Lessor and Lessee
will ensure that the Technical Acceptance Certificate reflects the status of the
Aircraft at the termination of the Carrier Sublease for comparison purposes at
the Return of the Aircraft pursuant to Appendix H to the Agreement.
2.    Condition of Aircraft at Delivery.
2.1    The Aircraft will have installed or be delivered with, as applicable, the
full complement of Engines, APU, Parts, Aircraft Documents, and other
accessories and loose equipment as is normally installed in, or associated with,
the Aircraft.
2.2.    The Aircraft will be serviceable, certified for international cargo
operations, with all systems functioning normally and within manufacturers’
specifications and tolerances, and clean in accordance with international
airline standards.
2.3.    The Aircraft will have been converted to a cargo configuration by IAI
using their STC and will be ready for revenue service.
2.4.    The Aircraft will be in compliance with then FARs, including FAR Part
121.
2.5.    The Aircraft will be delivered with a current FAA Standard Airworthiness
Certificate with no exceptions or limitations.
2.6.    The Aircraft will have had all scheduled structural inspections
completed and all deferred maintenance items corrected prior to Delivery.
2.7    The Aircraft will be airworthy and ready for flight with all of the Parts
and systems fully functional and operating within limits and/or guidelines
established by the Manufacturers and the applicable Aviation Authority.
2.8.    The Aircraft will be in working order and condition (subject to the
other provisions of this Appendix G, reasonable wear and tear from normal flight
operations excepted), with all defects, pilot reports and deferred maintenance
items cleared on a terminating action basis.
2.9.    No special or unique Manufacturer inspection or check requirements or
reduced inspection intervals which are specific to the Airframe, Engines, APU,
and Parts (as opposed to all airframe, engines, APU, or parts of their types),
other than damage tolerance inspections associated with permanent repairs to the
Airframe, will exist with respect to the Airframe, Engines or Parts.


G-1

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




2.10.    All repairs, modifications and alterations made to the Aircraft or the
addition or removal of Parts will have been made in accordance with Aviation
Authority approved data and will have been properly documented in accordance
with the requirements of the applicable Aviation Authority.
2.11.    The Aircraft will be in compliance with all ADs issued by the
applicable Aviation Authority on or before the Delivery Date.
2.12.    The Aircraft will be in compliance with all mandatory operational
requirements pursuant to the requirements for operation in FAR 121 issued on or
before the Delivery Date.
2.13.    All no-charge vendor and Manufacturer’s service bulletin kits received
by Lessor for the Aircraft but not installed thereon will be on board the
Aircraft as cargo.
2.14.    All interior and exterior lettering, signs and decals will be clean,
secure and legible and will, in any event, be in the English language.
2.15.    The Aircraft will be free of fuel, oil and hydraulic leaks in excess of
AMM limits. Any temporary leak repairs will have been replaced by permanent
repairs.
2.16.    A fuel tank contamination maintenance program will be in operation and
in accordance with the Manufacturer’s recommendations.
2.17.    The Aircraft fluid reservoirs (excluding fuel but including oil,
hydraulic, water and waste tanks) will be serviced to maximum level in
accordance with Manufacturer’s requirements.
2.18.    The cargo loading system will be fully functional in accordance with
the AMM.
2.19.    Carpets, seat cushions, seat covers and any other material installed in
the cockpit will conform to the FAA’s fire resistance regulations.
2.20.    All emergency equipment and other loose equipment will be properly
installed and in good condition.
2.21    Lessor will touch up the paint in the cockpit in a neat and professional
manner per the Manufacturer’s recommendations and replace placards as required
by Lessee.
2.22.    All cargo compartment panels will be serviceable, free of temporary
repairs. Cargo restraining nets will be serviceable and in good condition.
2.23.    Each Engine will be airworthy and be in a serviceable condition in
accordance with the AMM and with no reduced interval inspections.
2.24.    The Landing Gear and APU will all be serviceable and maintained in
accordance with the Maintenance Program.
2.25.    The Aircraft Documents will be in English and will be up-to-date.


G-2

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.






Appendix G
to
Aircraft Lease Agreement (MSN ____________)
DELIVERY CONDITIONS REQUIREMENTS– 767-300
1.    General. On the Delivery Date, the Aircraft will be in “AS IS, WHERE IS”
condition, except that Lessee will have the right to inspect the Aircraft to
ensure that it complies with the conditions set forth below. Lessor and Lessee
will ensure that the Technical Acceptance Certificate reflects the status of the
Aircraft at Delivery for comparison purposes at the Return of the Aircraft
pursuant to Appendix H to the Agreement.
2.    General Condition of Aircraft at Delivery.
2.1    The Aircraft will have installed or be delivered with, as applicable, the
full complement of Engines, APU, Parts, Aircraft Documents, and other
accessories and loose equipment as is normally installed in, or associated with,
the Aircraft.
2.2.    At Delivery, the Aircraft will be serviceable, certified for
international cargo operations, with all systems functioning normally and within
manufacturers’ specifications and tolerances, and clean in accordance with
international airline standards.
2.3.    The Aircraft will have been converted to a cargo configuration by IAI
using their STC and will be ready for revenue service.
2.4.    The Aircraft will be in compliance with then FARs, including FAR Part
121.
2.5.    The Aircraft will be delivered with a current FAA Standard Airworthiness
Certificate with no exceptions or limitations.
2.6.    The Aircraft will have had all scheduled structural inspections
completed and all deferred maintenance items corrected prior to Delivery.
2.7    The Aircraft will be airworthy and ready for flight with all of the Parts
and systems fully functional and operating within limits and/or guidelines
established by the Manufacturers and the applicable Aviation Authority.
2.8.    The Aircraft will be in working order and condition (subject to the
other provisions of this Appendix G, reasonable wear and tear from normal flight
operations excepted), with all defects, pilot reports and deferred maintenance
items cleared on a terminating action basis.
2.9.    No special or unique Manufacturer inspection or check requirements or
reduced inspection intervals which are specific to the Airframe, Engines, APU,
and Parts (as opposed to all airframe, engines, APU, or parts of their types),
other than damage tolerance inspections associated with permanent repairs to the
Airframe, will exist with respect to the Airframe, Engines or Parts.


G-3

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




2.10.    All repairs, modifications and alterations made to the Aircraft or the
addition or removal of Parts will have been made in accordance with Aviation
Authority approved data and will have been properly documented in accordance
with the requirements of the applicable Aviation Authority.
2.11.    The Aircraft will be in compliance with all ADs issued by the
applicable Aviation Authority on or before the Delivery Date such that no
compliance action will be due within [*] months after the Delivery Date. Any
repetitive AD with an interval between compliance actions less than that stated
above will have such compliance action accomplished immediately prior to the
Delivery Date.
2.12.    The Aircraft will be in compliance with all mandatory operational
requirements issued on or before the Delivery Date pursuant to the requirements
for operation in FAR 121 such that no compliance action will fall due within [*]
months after the Delivery Date.
2.13.    The Aircraft will be substantially free from corrosion and will have
been adequately treated against such corrosion in accordance with the
Manufacturer’s recommendations.
2.14.    The Aircraft will be free from any Liens other than Lessor’s Liens.
2.15.    All no-charge vendor and Manufacturer’s service bulletin kits received
by Lessor for the Aircraft but not installed thereon will be on board the
Aircraft as cargo.
2.16.    All interior and exterior lettering, signs and decals will be clean,
secure and legible and will, in any event, be in the English language.
2.17.    The Aircraft will be free of fuel, oil and hydraulic leaks in excess of
AMM limits. Any temporary leak repairs will have been replaced by permanent
repairs.
2.18.    A fuel tank contamination maintenance program will be in operation and
in accordance with the Manufacturer’s recommendations.
2.19.    The Aircraft fluid reservoirs (excluding fuel but including oil,
hydraulic, water and waste tanks) will be serviced to maximum level in
accordance with Manufacturer’s requirements.
2.20.    The fuselage will be free of major dents and abrasions, temporary
repairs and loose or pulled or missing rivets, all windows will be substantially
free of delamination, blemishes, crazing, all within AMM limits and will be
properly sealed and all doors will be free moving, correctly rigged and be free
from signs of leaking per the AMM.
2.21.    The Aircraft exterior and interior will be deep cleaned and washed,
including but not limited to wheel wells, flaps, wings, galley, and cockpit.
2.22.    The cargo loading system will be fully functional in accordance with
the AMM.
2.23.    Carpets, seat cushions, seat covers and any other material installed in
the cockpit will conform to the FAA’s fire resistance regulations.


G-4

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




2.24.    All emergency equipment and other loose equipment will be properly
installed and in good condition.
2.25.    Lessor will touch up the paint in the cockpit in a neat and
professional manner per the Manufacturer’s recommendations and replace placards
as required by Lessee.
2.26.    All cargo compartment panels will be serviceable, free of temporary
repairs. Cargo restraining nets will be serviceable and in good condition.
2.27.    Any unpainted surfaces, cowlings, fairings and leading edges will be
treated in accordance with best industry’s practice and the Manufacturer’s
maintenance recommendations.
3.    Airframe Condition. The Aircraft will be fresh from the next sequential
Manufacturer’s block C check (or equivalent as defined in the MPD) with all
maintenance tasks cleared for the equivalent of one C check interval (at least
[*] Flight Hours, [*] Cycles, and [*] months) in accordance with the MPD less
demonstration and/or ferry Flight Hours.
4.    Engine Condition.
4.1    Each Engine shall have at least [*] Flight Hours, [*] Cycles, and [*]
months remaining after the Delivery Date to its next expected removal for shop
visit. No Engine shall be “on-watch” as a result of any of the inspections
accomplished prior to Delivery. No Engine shall have any reduced inspection
intervals or additional inspections required as a result of any of the
inspections accomplished prior to Delivery.
4.2    Engine Life Limited Parts shall have not less than [*] Cycles remaining
to scrap.
4.3.    Each Engine shall have all the following checks and inspections
accomplished to demonstrate the serviceability and anticipated remaining life of
each Engine in accordance with Section 4.1 of this Appendix G:
4.3.1.
pass a full and complete video borescope inspection in accordance with the AMM
performed after satisfactory completion of the demonstration flight and any
power assurance or other engine run;

4.3.2.
be capable of producing maximum certified thrust at all conditions with all
parameters within AMM limits demonstrated by actual running of the Engine;

4.3.3.
not have any performance deterioration higher than normal or any step changes
with respect to engine trend monitoring data by reference to temperature margin,
fuel consumption, rotor speed or oil pressure and temperature;

4.3.4.
pass a magnetic chip detection inspection in accordance with the AMM; and

4.3.5.
have a minimum of __ degrees Celsius of hot day take off exhaust gas temperature
margin or similar measure of engine temperature margin at



G-5

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




maximum certified thrust at sea level. In the event of a disagreement between
Lessee and Lessor with respect to such margin then Lessor shall perform a full
power ground run at the maximum take-off rating.
4.4    Each Engine will be airworthy and be in a serviceable condition at
Delivery.
5.    Landing Gear Condition.
5.1.    The landing gear and wheel wells will be clean and free of leaks in
excess of AMM limits.
5.2.    The installed landing gear will have at least [*] Flight Hours, [*]
Cycles, and [*] months remaining until next scheduled overhaul in accordance
with the MPD.
5.3.    Each brake, wheel, and tire will have at least [*]% of its useful life
remaining.
6.    APU Condition.
6.1.    The APU will be serviceable and will have no more than [*] APU Hours
since its last performance restoration shop visit.
6.2.    The APU shall have the following checks and inspections accomplished to
demonstrate the serviceability and anticipated remaining life:
6.2.1.
pass a full and complete video borescope inspection in accordance with the AMM
after completion of the APU power condition check run;

6.2.2.
be capable of producing maximum air and electrical outputs at all conditions
with all parameters within the AMM limits demonstrated by performing an APU
power condition check in accordance with the AMM; and

6.2.3.
pass a magnetic chip detection inspection in accordance with the AMM.

7.    Parts.
7.1.    Each time controlled Part will be serviceable and will have at least [*]
Flight Hours, [*] Cycles, and [*] months (as applicable based on the time
controlled interval units) remaining to next scheduled removal for the time
controlled event, in accordance with the MPD.
7.2.    Each time controlled Part that has a controlled interval less than the
time remaining stated in Section 7.1 above shall have at least [*]% of its time
controlled interval remaining to next scheduled removal for the time controlled
event, in accordance with the MPD.
7.3.    All “on-condition” and “condition-monitored” Parts shall be serviceable.


G-6

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




7.4.    Each item of emergency equipment will be serviceable and have as a
minimum [*] months or [*]% of its time controlled interval remaining to next
scheduled removal for the time controlled event, in accordance with the
Manufacturer’s recommendations.
8.    Aircraft Documents. The Aircraft Documents will be in English and will be
up-to-date.
9.    Paint. The Aircraft will be painted in Lessee's selected livery. The
reasonable and documented costs for same will be reimbursable by Lessee to
Lessor.




G-7

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Appendix H
to
Aircraft Lease Agreement (MSN ____________)
RETURN CONDITION REQUIREMENTS – 767-200
1.    The Aircraft will be serviceable, certified for international cargo
operations, with all systems functioning normally and within manufacturers’
specifications and tolerances, and clean in accordance with international
airline standards.
2.    The Aircraft will have the same number of days remaining until the
Aircraft’s next scheduled “C” check (“Aircraft Remaining Days”) as it had at the
termination of the Carrier Sublease. [*]
3.    The Aircraft will have been bridged back to the Boeing maintenance
planning document at Lessee’s cost.
4.    The Aircraft will be in compliance with then current FARs, including FAR
Part 121, and will be returned with a current FAA Certificate of Airworthiness
(or a certificate of airworthiness for export to the United States issued by the
Aviation Authority, if not the FAA).
5.    The Aircraft (including the Engines) will be free and clear of liens,
charges and encumbrances of any nature whatsoever other than Lessor’s Liens.
6.    The Aircraft will have installed or be returned with, as applicable, the
full complement of Engines, APU, Parts, Aircraft Documents, and other
accessories and loose equipment as is normally installed in, or associated with,
the Aircraft.
7.    The Aircraft will have had all scheduled structural inspections completed
and all deferred maintenance items corrected prior to Return.
8.    The Aircraft will be airworthy and ready for flight with all of the Parts
and systems fully functional and operating within limits and/or guidelines
established by the Manufacturers and the applicable Aviation Authority.
9.    The Aircraft will be in working order and condition (subject to the other
provisions of this Appendix H, reasonable wear and tear from normal flight
operations excepted), with all defects, pilot reports and deferred maintenance
items cleared on a terminating action basis.
10.    No special or unique Manufacturer inspection or check requirements or
reduced inspection intervals which are specific to the Airframe, Engines, APU,
and Parts (as opposed to all airframe, engines, APU, or parts of their types),
other than damage tolerance inspections associated with permanent repairs to the
Airframe, will exist with respect to the Airframe, Engines or Parts.
11.    All repairs, modifications and alterations made to the Aircraft or the
addition or removal of Parts will have been made in accordance with Aviation
Authority approved data and




--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




will have been properly documented in accordance with the requirements of the
applicable Aviation Authority.
12.    The Aircraft will be in compliance with all ADs issued by the applicable
Aviation Authority on or before the Return Date.
13.    The Aircraft will be in compliance with all mandatory operational
requirements issued on or before the Return Date pursuant to the requirements
for operation in FAR 121.
14.    All no-charge vendor and Manufacturer’s service bulletin kits received by
Lessee for the Aircraft but not installed thereon will be on board the Aircraft
as cargo.
15.    Lessee will repaint the Airframe white. Should Lessor request that the
Aircraft be painted at Return in any other color scheme, Lessee will cooperate
in effecting such painting, but Lessee will be financially responsible for only
a white livery.
16.    All interior and exterior lettering, signs and decals will be clean,
secure and legible and will, in any event, be in the English language.
17.    The Aircraft will be free of fuel, oil and hydraulic leaks in excess of
AMM limits. Any temporary leak repairs will have been replaced by permanent
repairs.
18.    A fuel tank contamination maintenance program will be in operation and in
accordance with the Manufacturer’s recommendations.
19.    The Aircraft fluid reservoirs (excluding fuel but including oil,
hydraulic, water and waste tanks) will be serviced to maximum level in
accordance with Manufacturer’s requirements.
20.    The cargo loading system will be fully functional in accordance with the
AMM.
21.    Carpets, seat cushions, seat covers and any other material installed in
the cockpit will conform to the FAA’s fire resistance regulations.
22.    All emergency equipment and other loose equipment will be properly
installed in accordance with the Emergency equipment layout and in good
condition.
23.    Lessee will touch up the paint in the cockpit in a neat and professional
manner per the Manufacturer’s recommendations and replace placards as required
by Lessor.
24.    All cargo compartment panels will be serviceable, free of temporary
repairs. Cargo restraining nets will be serviceable and in good condition.
25.    Each Engine will be airworthy and be in a serviceable condition in
accordance with the AMM and with no reduced interval inspections..
26.    The Landing Gear will be serviceable. In addition, the sum of the number
of months remaining for all three of the Landing Gear legs until their next
overhaul (the “Landing Gear




--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Remaining Life”) shall be the same as the Landing Gear Remaining Life at the
termination of the Carrier Sublease, both as measured against MPD limitations.
[*]
27.    The APU will be serviceable. In addition, the APU will have been operated
for the same number of hours since the APU’s last scheduled overhaul as it had
at the termination of the Carrier Sublease. [*]
28.    The Aircraft Documents will be in English and will be up-to-date.
29.    Escalation. The rates specified in paragraphs 2, 26 and 27 of this
Appendix H are based on 2016 dollars. The rates specified in each such paragraph
will each be subject to a [*] percent ([*]%) increase each Contract Year.






--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.






Appendix H
to
Aircraft Lease Agreement (MSN ____________)
RETURN CONDITION REQUIREMENTS – 767-300
1.    General.
1.1.    The Aircraft will be serviceable, certified for international cargo
operations, with all systems functioning, and clean in accordance with
international airline standards.
1.2.    The Aircraft will be in compliance with then current FARs, including FAR
Part 121, and will be returned with a current FAA Certificate of Airworthiness
(or a certificate of airworthiness for export to the United States issued by the
Aviation Authority, if not the FAA).
The Aircraft (including the Engines) will be free and clear of liens, charges
and encumbrances of any nature whatsoever other than Lessor’s Liens.
2.    General Condition of Aircraft at Return.
2.1.    The Aircraft will have installed the full complement of engines and
other equipment, parts and accessories and loose equipment as is normally
installed in the Aircraft.
2.2.    The Aircraft will be returned with the same Engines and APU installed as
at Delivery and with the same Parts, subject only to those replacements,
additions and Modifications expressly permitted under this Agreement.
2.3.    The Aircraft will have the cargo configuration as at Delivery.
2.4.    The Aircraft will have been maintained and repaired in accordance with
the Maintenance Program and the rules and regulations of the Aviation Authority.
If Lessee complies with the Aviation Authority or the Maintenance Program
requirements by means of sampling within its fleet, Lessee will, prior to
Return, perform all required work to eliminate such sampling with respect to the
Aircraft.
2.5.    The Aircraft will be airworthy and ready for flight with all of its
Parts and systems fully functional and operating within limits and/or guidelines
established by the Aviation Authority and the Manufacturers.
2.6.    The Aircraft will be in working order and condition (subject to the
other provisions of this Appendix H, reasonable wear and tear from normal flight
operations excepted), with all defects, pilot reports and deferred maintenance
items cleared on a terminating action basis.
2.7.    No special or unique Manufacturer or Aviation Authority inspection or
check requirements or reduced inspection intervals which are specific to the
Aircraft or Engines (as opposed




--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




to all aircraft, engines or parts of their types), other than damage tolerance
inspections associated with permanent repairs to the Airframe, will exist with
respect to the Airframe, Engines, or Parts.
2.8.    All repairs, Modifications and alterations made to the Aircraft or the
addition or removal of Parts will have been made in accordance with FAA or EASA
approved data, be approved by the Aviation Authority and will have been properly
documented in accordance with the rules and regulations of the Aviation
Authority.
2.9.    The Aircraft will be in compliance with all Airworthiness Directives
affecting the Aircraft issued by the FAA or EASA on or before the Expiration
Date such that no compliance action will be due within [*] months after the
Expiration Date. Any repetitive Airworthiness Directive with an interval between
compliance actions less than that stated above will have such compliance action
accomplished immediately prior to the Expiration Date.
2.10.    The Aircraft will be in compliance with all mandatory operational
requirements affecting the Aircraft issued on or before the Expiration Date
pursuant to FAR Part 121 such that no compliance action will fall due within [*]
months after the Date.
2.11.    The Aircraft will be in full compliance with the Maintenance Program
regarding corrosion prevention and control as recommended by the Manufacturer
and the Aviation Authority. The Aircraft and all its compartments will be
substantially free from corrosion and will have been adequately treated against
such corrosion in accordance with the Manufacturer’s recommendations.
2.12.    All no-charge Manufacturer’s service bulletin kits received by Lessee
for the Aircraft but not installed thereon will be on board the Aircraft as
cargo. Lessee will identify to Lessor all no-charge Manufacturer’s service
bulletin kits which Lessee has ordered for the Aircraft but not yet received,
and will make arrangements with Lessor for these kits to be either (a)
redirected by the Manufacturer to an address designated by Lessor; or (b)
shipped (at Lessor's cost) to an address designated by Lessor upon Lessee's
receipt of the kit.
2.13.    Lessee will repaint the Airframe white. Should Lessor request that the
Aircraft be painted at Return in any other color scheme, Lessee will cooperate
in effecting such painting, but Lessee will be financially responsible for only
a white livery.
2.14.    All interior and exterior lettering, signs and decals will be clean,
secure and legible and will be in the English language.
2.15.    The Aircraft will be free of fuel, oil and hydraulic leaks in excess of
AMM limits. Any temporary leak repairs will have been replaced by permanent
repairs.
2.16.    A fuel tank contamination maintenance program will be in operation and
in full compliance with the Maintenance Program and in accordance with the
Manufacturer’s requirements.
2.17.    The Aircraft fluid reservoirs (excluding fuel but including oil,
hydraulic, water and waste tanks) will be serviced to maximum level in
accordance with Manufacturer’s requirements.




--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




2.18.    The fuselage will be free of major dents and abrasions, temporary
repairs and loose or pulled or missing rivets, all windows will be substantially
free of delamination, blemishes, crazing, all within AMM limits and will be
properly sealed. All doors will be free moving, correctly rigged and be free
from signs of leaking per the AMM.
2.19.    The Aircraft exterior and interior will be deep cleaned and washed,
including wheel wells, flaps, wings, galley, and cockpit.
2.20.    The cargo loading system will be fully functional in accordance with
the AMM.
2.21.    Carpets, seat cushions, seat covers and any other material installed in
the cockpit will conform to the FAA’s fire resistance regulations.
2.22.    All emergency equipment and other loose equipment will be properly
installed in accordance with the Emergency equipment layout and in good
condition.
2.23.    Lessee will touch up the paint in the cockpit in a neat and
professional manner per the Manufacturer’s recommendations and replace placards
as required by Lessor.
2.24.    All cargo compartment panels will be serviceable, free of temporary
repairs. Cargo restraining nets will be serviceable and in good condition.
2.25.    Any unpainted surfaces, cowlings, fairings or leading edges will be
treated in accordance with best industry practice and the Manufacturer’s
maintenance requirements and recommendations.
3.    Airframe Condition. The Aircraft will be fresh from the next sequential
Manufacturer’s block C check (or equivalent as defined in the MPD) with all
maintenance tasks cleared for the equivalent of one C check interval (at least
[*] Flight Hours, [*] Cycles, and [*] months) in accordance with the MPD less
demonstration and/or ferry Flight Hours.
4.    Engine Condition.
4.1    Each Engine will have at least [*] Flight Hours, [*] Cycles, and [*]
months remaining after the Expiration Date to its next expected removal for shop
visit. No Engine shall be “on-watch” as a result of any of the inspections
accomplished prior to Expiration. No Engine shall have any reduced inspection
intervals or additional inspections required as a result of any of the
inspections accomplished prior to Expiration.
4.2    Engine life limited Parts shall have not less than [*] Cycles remaining
to scrap.
4.3.    Each Engine shall have all the following checks and inspections
accomplished to demonstrate the serviceability and anticipated remaining life of
each Engine in accordance with Section 4.1 of this Appendix H:




--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




4.3.1.
pass a full and complete video borescope inspection in accordance with the AMM
performed after satisfactory completion of the demonstration flight and any
power assurance or other engine run;

4.3.2.
be capable of producing maximum certified thrust at all conditions with all
parameters within AMM limits demonstrated by actual running of the Engine;

4.3.3.
not have any performance deterioration higher than normal or any step changes
with respect to engine trend monitoring data by reference to temperature margin,
fuel consumption, rotor speed or oil pressure and temperature;

4.3.4.
pass a magnetic chip detection inspection in accordance with the AMM; and

4.3.5.
have a minimum of __ degrees Celsius of hot day take off exhaust gas temperature
margin or similar measure of engine temperature margin at maximum certified
thrust at sea level. In the event of a disagreement between Lessee and Lessor
with respect to such margin then Lessee shall perform a full power ground run at
the maximum take-off rating.

4.4    Each Engine will be airworthy and be in a serviceable condition at
Return.
5.    Landing Gear Condition.
5.1.    The landing gear and wheel wells will be clean and free of leaks in
excess of AMM limits.
5.2.    The installed landing gear will have at least [*] Flight Hours, [*]
Cycles and [*] months remaining until next scheduled Overhaul in accordance with
the MPD.
5.3.    Each brake, wheel, and tire will have at least [*]% of its useful life
remaining.
6.    APU Condition.
6.1.    The APU will be serviceable and will have no more than [*] APU Hours
since last performance restoration shop visit.
6.2.    The APU shall have the following checks and inspections accomplished to
demonstrate the serviceability and anticipated remaining life:
6.2.1.
pass a full and complete video borescope inspection in accordance with the AMM
after completion of the APU power condition check run;

6.2.2.
be capable of producing maximum air and electrical outputs at all conditions
with all parameters within the AMM limits demonstrated by performing an APU
power condition check in accordance with the AMM; and





--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




6.2.3.
pass a magnetic chip detection inspection in accordance with the AMM.

7.    Parts.
7.1.    Each time controlled Part will be serviceable and will have at least [*]
Flight Hours, [*] Cycles, and [*] months (as applicable based on the time
controlled interval units) remaining to next scheduled removal for the time
controlled event, in accordance with the MPD.
7.2.    Each time controlled Part that has a time controlled interval less than
the time remaining stated in Section 7.1 above shall have at least [*]% of its
time controlled interval remaining to next scheduled removal for the time
controlled event, in accordance with the MPD.
7.3.    All “on-condition” and “condition-monitored” Parts shall be serviceable.
7.4.    Each item of emergency equipment will be serviceable and have as a
minimum [*] months or [*]% of its hard time event interval (whichever is less)
remaining to next scheduled removal for hard time event in accordance with the
Manufacturer’s recommendations.
8.    Aircraft Documentation.
8.1.    The Aircraft Documentation will be in English and will be up-to-date.
8.2.    Lessee shall Return all Aircraft Documentation provided to Lessee by
Lessor at Delivery.
9.    Maintenance Adjustment Compensation    An Each Engine will be airworthy
and be in a serviceable condition at Return, and there will be no financial
adjustments with respect to such Engine.
9.1.    The landing gear will be serviceable. In addition, the life limited
Parts of the landing gear legs will have the same average time remaining until
the next scheduled Overhaul (the “Landing Gear Remaining Life”) as they had at
Delivery. [*]
9.2.    The APU will be serviceable. In addition, the APU will have the same
life remaining until the APU’s next scheduled overhaul (“APU Remaining Life”) as
it had at Delivery. [*]
9.3.    The rates specified in Sections 9.1 and 9.2 of this Appendix H are as of
the date hereof based on 2016 Dollars and the rates specified will be subject to
a [*]% increase on April 1st of each year.






--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Appendix I
to
Aircraft Lease Agreement (MSN _____)
FORM OF LESSOR GUARANTY




[See Attached]






--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




LESSOR
GUARANTY


This Guaranty (this “Guaranty”) is entered into as of __________, 20__ by Air
Transport Services Group, Inc., a Delaware corporation (“Guarantor”), in favor
of Amazon Fulfillment Services, Inc., a Delaware corporation, (including its
successors and assigns, “Lessee”).
RECITALS
Cargo Aircraft Management, Inc. (including its successors and assigns,
“Lessor”), as lessor, and Lessee, as lessee, have entered into that certain
Aircraft Lease Agreement, dated as of _________, 20__, relating to One Boeing
Model 767-___ Aircraft bearing Serial Number _____ and U.S. Registration No.
N_____ (the “Agreement”).
Guarantor owns (either directly or indirectly) all of the capital stock of
Lessor.
In consideration for certain financial and other concessions in the Agreement,
Guarantor is willing to guarantee the performance of Lessor’s payment
obligations under the Agreement (to the extent that such payment obligations
arise).
Based upon the foregoing and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Guarantor hereby agrees as
follows:
1.    Definitions. The definitions set forth in the above Recitals are hereby
incorporated as if fully set forth in this Section 1.
2.     Guaranty. Guarantor, as a primary obligor and not as surety, hereby
guarantees, without any setoff or other deduction, to Lessee the due, punctual
and full payment of all of Lessor’s payment obligations under the Agreement when
and as the same become due and payable by Lessor in accordance with the terms
thereof, without regard to how such payment obligations are described or
characterized in the Agreement (with all of the obligations, covenants, terms,
conditions, undertakings and liabilities described in this Section 2
collectively referred to as the “Guaranteed Obligations”).
This Guaranty is continuing, irrevocable, absolute and unconditional and a
guaranty of payment and not of collectability, and is in no way conditioned or
contingent upon any attempt to collect from or enforce performance or compliance
by Lessor or the exercise or assertion of any other right or remedy to which
Lessee is or may be entitled under or in connection with the Agreement. If for
any reason whatsoever Lessor fails or be unable duly, punctually and fully to
pay such amounts as and when the same become due and payable in accordance with
the terms of the Agreement, Guarantor will promptly pay or cause to be paid such
amounts under the terms of such Agreement.
3.     Character of Obligations of Guarantor. Subject to the provisions of
Section 8 hereof, the obligations of Guarantor set forth in this Guaranty will
remain in full force and effect until payment of the Guaranteed Obligations in
full, and will not be released, discharged or in any way affected by any of the
following:


I-1

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




(a)    any amendment, modification, addition, deletion or supplement to or of or
other change in the Guaranteed Obligations or the Agreement;
(b)    any failure, omission or delay on the part of Lessor to conform or comply
with any term of the Agreement;
(c)    any assignment, in whole or in part, of the Agreement by Lessor to any
third party;
(d)    any voluntary or involuntary bankruptcy, insolvency, reorganization,
arrangement, readjustment, composition, liquidation, dissolution, winding up or
similar proceeding with respect to Lessor; or
(e)    any merger or consolidation of Lessor or Guarantor into or with any other
corporation, or any other corporate change in Lessor or Guarantor, or any sale,
lease or transfer of any of the assets of Lessor or Guarantor to any other
person, or any change in the ownership of any shares of capital stock of Lessor
or Guarantor.
4.     Waiver and Agreement. Guarantor waives any and all notice of the
creation, modification, extension or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance by Lessee upon this Guaranty or
acceptance of this Guaranty, and the Guaranteed Obligations, and any of them,
will conclusively be deemed to have been created, contracted or incurred in
reliance upon this Guaranty. Guarantor unconditionally waives, to the extent
permitted by applicable law:
(a)    acceptance of this Guaranty and proof of reliance by Lessee hereon;
(b)    notice of any of the matters referred to in Section 3 hereof, or any
right to consent or assent to any thereof;
(c)    any right to the enforcement, assertion or exercise by Lessee against
Lessor of any right, power, privilege or remedy conferred upon Lessee in the
Agreement or otherwise;
(d)    any requirement of diligence on the part of any person; and
(e)    any requirement that Lessor or any other person be joined as a party to
any proceeding for the enforcement of any term of the Agreement.
5.     Subrogation. Guarantor will be subrogated to any rights of Lessee against
Lessor in respect of which a payment will be made by Guarantor and Guarantor
will not enforce or attempt to enforce such rights until such time as the
Guaranteed Obligations at issue have been discharged in full.
6.    Lessee’s Remedies. Each and every remedy of Lessee under or with respect
to this Guaranty will, to the extent permitted by law, be cumulative and will be
in addition to any other remedy given under this Agreement, or under the
Agreement, or now or hereafter existing at law or in equity; except that Lessee
will not be entitled to any double recovery.


I-2

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




7.     Representations and Warranties. Guarantor hereby represents and warrants
to Lessee that the following statements are true and correct as of the date of
this Guaranty:
7.1.    Guarantor is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.
7.2.    Guarantor has the corporate power and authority to enter into this
Guaranty. The making, execution and performance of this Guaranty by Guarantor
has been duly authorized by all necessary corporate action, this Guaranty has
been duly executed and delivered by Guarantor and this Guaranty constitutes the
valid and binding obligation of Guarantor, enforceable in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to creditors rights generally, including
fraudulent conveyance laws, and by general principles of equity, including
concepts of materiality, reasonableness, good faith and fair dealing and the
possible unavailability of specific performance or injunctive relief, whether
considered in a proceeding in equity or at law.
7.3.    The execution, delivery and performance of this Guaranty: (a) does not
violate any provision of any existing law or regulation binding on Guarantor, or
any order, judgment, award or decree of any court, arbitrator or governmental
authority binding on Guarantor, or the charter or bylaws of, or any securities
issued by Guarantor, or of any mortgage, indenture, lease, contract or other
agreement, instrument or undertaking to which Guarantor is a party or by which
Guarantor or any of its assets may be bound, the violation of which would have a
material adverse effect on the business, operations, assets or financial
condition of Guarantor, and (b) will not result in the creation or imposition of
any encumbrance on any of Guarantor’s property, assets or revenues pursuant to
the provisions of any such mortgage, indenture, lease, contract or other
agreement, instrument or undertaking. No consent, license, approval, order or
authorization of, or registration, filing, or declaration with, any governmental
authority is required to be obtained by Guarantor, and no consent of any third
party is required to be obtained by Guarantor, in connection with the execution,
delivery and performance of this Guaranty or the taking of the actions
contemplated hereby, except for consents, authorizations, filings and notices
that have been obtained or made. There is no order or action pending or, to the
knowledge of Guarantor, threatened against Guarantor, in either case as of the
date of this Guaranty, that individually or when aggregated with one or more
other actions has or would reasonably be expected to have a material adverse
effect on Guarantor’s ability to perform this Guaranty.
8.     Expiry. This Guaranty and all guaranties, covenants and agreements of
Guarantor contained herein are valid and will continue in full force and effect
until such time as all of the Guaranteed Obligations, including expenses that
the Guarantor is obligated to pay pursuant to Section 9 hereof, are paid finally
and irrevocably in full. Notwithstanding the foregoing, all of the Guarantor’s
obligations under this Guaranty will terminate absolutely, whether or not this
Guaranty has been returned to the Guarantor by Lessee, to the extent that Lessee
has not made a demand for payment under this Guaranty prior to one year after
the Return (as defined in the Agreement) of the aircraft under the Agreement.
9.     Expenses. Guarantor will pay to Lessee on demand each cost and expense
(including attorneys’ fees) hereafter incurred by Lessee in endeavoring to
enforce any obligation of Guarantor pursuant to this Guaranty or to preserve or
exercise any right or remedy against Guarantor pursuant


I-3

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




to this Guaranty or arising as a result of this Guaranty; except that in
connection with any legal action Lessee will not be entitled to such costs or
expenses if Lessee does not prevail.
10.     Amendments. The terms of this Guaranty may not be waived, altered,
modified, amended, supplemented or terminated in any manner whatsoever except by
written instrument signed by Guarantor and Lessee.
11.     Applicable Law; Venue. The internal laws of the State of New York,
excluding its conflicts of law rules, govern this Guaranty. Each of Guarantor
and Lessee irrevocably submit to the exclusive personal jurisdiction and venue
in the federal and state courts in New York County, New York for any dispute
arising out of this Guaranty and waive all objections to jurisdiction and venue
of such courts.
12.     Section Headings. The section headings are inserted for convenience only
and are not to be construed as part of this Guaranty.
13.     Notices. All notices and other communications to be made or given
pursuant to this Guaranty will be made or given in the manner provided in
Section 20.10 of the Agreement, if to Guarantor, to the following location:
Air Transport Services Group, Inc.
145 Hunter Drive
Wilmington, Ohio 45177
Facsimile:    [*]
Phone:     [*]
Attention:    Joseph Payne,
Senior Vice President, Corporate General Counsel and Secretary
E-Mail:    [*]


14.     Assignment. Guarantor may not assign this Guaranty, and its rights and
obligations under this Agreement, without the prior written consent of Lessee,
which consent will not be unreasonably withheld. This Guaranty may not be
transferred or assigned by Lessee without the prior written consent of
Guarantor; except that Lessee may transfer and assign this Guaranty to any
Affiliate (as defined in the Agreement) or in connection with any merger,
reorganization, sale of all or substantially all of its assets, or any similar
transaction without Guarantor’s prior consent.
15.     Successor. This Guaranty is binding upon any successor to Guarantor.
16.     No Other Writing. This writing is intended by the parties as the final
expression of this Guaranty and is also intended as a complete and exclusive
statement of the terms of their agreement with respect thereto.
[Signature Page Follows]




I-4

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




IN WITNESS WHEREOF, Guarantor has executed this Guaranty by its duly authorized
officer as of the date first above written.
AIR TRANSPORT SERVICES GROUP, INC.


By:______________________________
Its: ______________________________


Title: ____________________________




ACCEPTED AND AGREED:
AMAZON FULFILLMENT SERVICES, INC.:


By: _____________________________
Its: _____________________________
Title: ___________________________






I-1

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Appendix J
to
Aircraft Lease Agreement (MSN _____)
FORM OF LESSEE GUARANTY




[See Attached]


J-1

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.






LESSEE
GUARANTY


This Guaranty (this “Guaranty”) is entered into as of__________, 20__ by
Amazon.com, Inc., a Delaware corporation (“Guarantor”), in favor of Cargo
Aircraft Management, Inc., a Florida corporation (“Lessor”).
RECITALS
WHEREAS, Lessor, as lessor, and Amazon Fulfillment Services, Inc., a Delaware
corporation (“Lessee”), as lessee, have entered into that certain Aircraft Lease
Agreement (MSN _____), dated as of _________, 20__, relating to One (1) Boeing
Model 767-_____ Aircraft bearing Serial Number ______ and U.S. Registration No.
N_____ (the “Agreement”); and
Guarantor owns (either directly or indirectly) all of the capital stock of
Lessee: and
In consideration for Lessor agreeing to grant to Lessee certain financial and
other concessions in the Agreement, Guarantor is willing to guarantee the
performance of Lessee’s payment obligations under the Agreement.
Based upon the foregoing and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Guarantor hereby agrees as
follows:
1.     Definitions. The definitions set forth in the above Recitals are hereby
incorporated as if fully set forth in this Section 1.
2.     Guaranty. Guarantor, as a primary obligor and not as surety, hereby
guarantees, without any setoff or other deduction, to Lessor the due, punctual
and full payment of all of Lessee’s payment obligations under the Agreement when
and as the same shall become due and payable by Lessee in accordance with the
terms thereof, without regard to how such payment obligations are described or
characterized in the Agreement (with all of the obligations, covenants, terms,
conditions, undertakings and liabilities described in this Section 2
collectively referred to as the “Guaranteed Obligations”).
This Guaranty is continuing, irrevocable, absolute and unconditional and a
guaranty of payment and not of collectability, and is in no way conditioned or
contingent upon any attempt to collect from or enforce performance or compliance
by Lessee or the exercise or assertion of any other right or remedy to which
Lessor is or may be entitled under or in connection with the Agreement. If for
any reason whatsoever Lessee shall fail or be unable duly, punctually and fully
to pay such amounts as and when the same shall become due and payable in
accordance with the terms of the Agreement, Guarantor will promptly pay or cause
to be paid such amounts under the terms of such Agreement.


J-2

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Notwithstanding anything to the contrary herein, the maximum amount recoverable
under this Guaranty is limited to the amount set forth next to the applicable
calendar year in Schedule 1 to this Guaranty with respect to the Agreement, plus
expenses as set forth in Section 9 hereof.
3.     Character of Obligations of Guarantor. Subject to the provisions of
Section 8 hereof, the obligations of Guarantor set forth in this Guaranty shall
remain in full force and effect until payment of the Guaranteed Obligations in
full, and shall not be released, discharged or in any way affected by any of the
following:
(a)    any amendment, modification, addition, deletion or supplement to or of or
other change in the Guaranteed Obligations of the Agreement;
(b)    any failure, omission or delay on the part of Lessee to conform or comply
with any term of the Agreement;
(c)    any assignment, in whole or in part, of the Agreement by Lessee to any
third party;
(d)    any voluntary or involuntary bankruptcy, insolvency, reorganization,
arrangement, readjustment, composition, liquidation, dissolution, winding up or
similar proceeding with respect to Lessee; or
(e)    any merger or consolidation of Lessee or Guarantor into or with any other
corporation, or any other corporate change in Lessee or Guarantor, or any sale,
lease or transfer of any of the assets of Lessee or Guarantor to any other
person, or any change in the ownership of any shares of capital stock of Lessee
or Guarantor.
4.     Waiver and Agreement. Guarantor waives any and all notice of the
creation, modification, extension or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance by Lessor upon this Guaranty or
acceptance of this Guaranty, and the Guaranteed Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred in
reliance upon this Guaranty. Guarantor unconditionally waives, to the extent
permitted by applicable law:
(a)    acceptance of this Guaranty and proof of reliance by Lessor hereon;
(b)    notice of any of the matters referred to in Section 3 hereof, or any
right to consent or assent to any thereof;
(c)    any right to the enforcement, assertion or exercise by Lessor against
Lessee of any right, power, privilege or remedy conferred upon Lessor in the
Agreement or otherwise;
(d)    any requirement of diligence on the part of any person; and
(e)    any requirement that Lessee or any other person be joined as a party to
any proceeding for the enforcement of any term of the Agreement.


J-3

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




5.     Subrogation. Guarantor shall be subrogated to any rights of Lessor
against Lessee in respect of which a payment shall be made by Guarantor
hereunder and Guarantor will not enforce or attempt to enforce such rights until
such time as the Guaranteed Obligations at issue have been discharged in full.
6.     Lessor’s Remedies. Each and every remedy of Lessor under or with respect
to this Guaranty shall, to the extent permitted by law, be cumulative and shall
be in addition to any other remedy given hereunder, or under the Agreement, or
now or hereafter existing at law or in equity; provided, however, that Lessor
shall not be entitled to any double recovery.
7.     Representations and Warranties. Guarantor hereby represents and warrants
to Lessor that the following statements are true and correct as of the date of
this Guaranty:
7.1.    Guarantor is a corporation duly organized, validly existing and in good
standing under the laws of Delaware.
7.2.    Guarantor has the corporate power and authority to enter into this
Guaranty. The making, execution and performance of this Guaranty by Guarantor
has been duly authorized by all necessary corporate action, this Guaranty has
been duly executed and delivered by Guarantor and this Guaranty constitutes the
valid and binding obligation of Guarantor, enforceable in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to creditors rights generally, including,
without limitation, fraudulent conveyance laws, and by general principles of
equity, including, without limitation, concepts of materiality, reasonableness,
good faith and fair dealing and the possible unavailability of specific
performance or injunctive relief, whether considered in a proceeding in equity
or at law.
7.3.    The execution, delivery and performance of this Guaranty: (a) does not
violate any provision of any existing law or regulation binding on Guarantor, or
any order, judgment, award or decree of any court, arbitrator or governmental
authority binding on Guarantor, or the charter or bylaws of, or any securities
issued by Guarantor, or of any mortgage, indenture, lease, contract or other
agreement, instrument or undertaking to which Guarantor is a party or by which
Guarantor or any of its assets may be bound, the violation of which would have a
material adverse effect on the business, operations, assets or financial
condition of Guarantor, and (b) will not result in the creation or imposition of
any encumbrance on any of Guarantor’s property, assets or revenues pursuant to
the provisions of any such mortgage, indenture, lease, contract or other
agreement, instrument or undertaking. No consent, license, approval, order or
authorization of, or registration, filing, or declaration with, any governmental
authority is required to be obtained by Guarantor, and no consent of any third
party is required to be obtained by Guarantor, in connection with the execution,
delivery and performance of this Guaranty or the taking of the actions
contemplated hereby, except for consents, authorizations, filings and notices
that have been obtained or made. There is no order or action pending or, to the
knowledge of Guarantor, threatened against Guarantor, in either case as of the
date of this Guaranty, that individually or when aggregated with one or more
other actions has or would reasonably be expected to have a material adverse
effect on Guarantor’s ability to perform this Guaranty.


J-4

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




8.     Expiry. This Guaranty and all guaranties, covenants and agreements of
Guarantor contained herein are valid and shall continue in full force and effect
until such time as all of the Guaranteed Obligations, including expenses that
the Guarantor is obligated to pay pursuant to Section 9 hereof, are paid finally
and irrevocably in full. Notwithstanding the foregoing, all of the Guarantor’s
obligations under this Guaranty shall terminate absolutely, whether or not this
Guaranty has been returned to the Guarantor by the Lessor, to the extent that
Lessor has not made a demand for payment under this Guaranty prior to one year
after the Return (as defined in the Agreement) of the aircraft under the
Agreement.
9.     Expenses. Guarantor shall pay to Lessor on demand each cost and expense
(including, without limitation, reasonable and documented attorneys’ fees)
hereafter incurred by Lessor in endeavoring to enforce any obligation of
Guarantor pursuant to this Guaranty or to preserve or exercise any right or
remedy against Guarantor pursuant to this Guaranty or arising as a result of
this Guaranty, except that, in connection with any legal action Lessor shall not
be entitled to such costs or expenses if Lessor does not prevail in the
entirety.
10.     Amendments. The terms of this Guaranty may not be waived, altered,
modified, amended, supplemented or terminated in any manner whatsoever except by
written instrument signed by Guarantor and Lessor.
11.     Applicable Law; Venue. The internal laws of the State of New York,
excluding its conflicts of law rules, govern this Guaranty. Each of Guarantor
and Lessor irrevocably submit to the exclusive personal jurisdiction and venue
in the federal and state courts in New York County, New York for any dispute
arising out of this Guaranty and waive all objections to jurisdiction and venue
of such courts.
12.     Section Headings. The section headings are inserted for convenience only
and are not to be construed as part of this Guaranty.
13.     Notices. All notices and other communications to be made or given
pursuant to this Guaranty shall be made or given in the manner provided in
Section 20.11 of the Agreement, if to Guarantor, to the following location:
Amazon.com, Inc.
410 Terry Avenue North
Seattle, WA 98109-5210
Facsimile: [*]
Telephone: [*]
Attention: General Counsel


14. Assignment. Guarantor may not assign this Guaranty, and its rights and
obligations hereunder, without the prior written consent of Lessor, which
consent shall not be unreasonably withheld, delayed or conditioned.. This
Guaranty may not be transferred or assigned by Lessor without the prior written
consent of Guarantor; provided that Lessor may transfer and assign this Guaranty
to any Affiliate (as defined in the Agreement) of Lessor without Guarantor’s
prior consent.


J-5

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




15. Successor. This Guaranty is binding upon any successor to Guarantor.
16. No Other Writing. This writing is intended by the parties as the final
expression of this Guaranty and is also intended as a complete and exclusive
statement of the terms of their agreement with respect thereto.
[Signature Page Follows]


J-6

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




IN WITNESS WHEREOF, Guarantor has executed this Guaranty by its duly authorized
officer as of the date first above written.
AMAZON.COM, INC.


By:______________________________
Its: ______________________________


Title: ____________________________


ACCEPTED AND AGREED:
CARGO AIRCRAFT MANAGEMENT, INC.
By: _____________________________
Its: _____________________________
Title: ___________________________


J-7

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.






SCHEDULE 1 TO AMAZON GUARANTY: ANNUAL CAP
Year
Maximum Recoverable Amount
2016
$[*]
2017
$[*]
2018
$[*]
2019
$[*]
2020
$[*]
2021
$[*]



[767-300 Lessee Guaranty Annual Cap (for illustration purposes only):]
Year
Maximum Recoverable Amount
2016
$[*]
2017
$[*]
2018
$[*]
2019
$[*]
2020
$[*]
2021
$[*]
2022
$[*]
2023
$[*]















J-8

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Exhibit I
Form Of Aircraft Sublease Agreement




I-1

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




EXHIBIT I
Form of Aircraft Sublease Agreement
(MSN _________)
Dated as of
__________, 20__
by
AMAZON FULFILLMENT SERVICES, INC. as SUBLESSOR
and
__________, INC. as SUBLESSEE
Relating to
One Boeing Model 767-_____ Aircraft
Serial Number _____
U.S. Registration No. N_____




I-1

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




AIRCRAFT SUBLEASE AGREEMENT (MSN ________)
This Aircraft Sublease Agreement (MSN _________) and Attachment A (this
“Sublease”) is made as of this _____ day of __________, 20__ (the “Effective
Date”) by and between Amazon Fulfillment Services, Inc., a Delaware corporation
(“Sublessor”) and ____________, Inc., a Delaware corporation (“Sublessee”) (each
a “Party”).
RECITALS
Sublessor, as lessee, entered into that certain Aircraft Lease Agreement (MSN
_____) dated as of ___________, 20__ (the “Prime Lease”), with Cargo Aircraft
Management, Inc., a Florida corporation (the “Prime Lessor”), as lessor, with
respect to the lease of the aircraft, engines and related equipment more fully
described in Attachment A to this Sublease (collectively, the “Aircraft”), which
is incorporated herein by reference as if the same were fully set forth herein,
and all capitalized terms not defined in this Sublease have the respective
meanings set forth in the Prime Lease.
Sublessor desires to sublease the Aircraft to Sublessee.
Sublessee desires to Sublease the Aircraft from Sublessor, subject to the terms,
conditions and limitations set forth below.
In consideration of the representations, warranties, covenants, and agreements
set forth in this Sublease, for good and valuable consideration, the receipt and
sufficiency of which is acknowledged, and intending to be legally bound, the
Parties agree as set forth below.
AGREEMENT
1.    Term. Sublessor will lease the Aircraft to Sublessee for a term of 36
months commencing __________, 20__ and terminating on __________, 20__, unless
sooner terminated as provided in Section 2 below (the “Term”), provided that
Sublessor will have the option to renew this Sublease for one two-year term and,
in the event Sublessor elects to exercise such renewal option, the Term will
continue until __________, 20__.
2.    Early Termination. This Sublease will terminate concurrently with the
termination of the relevant work order for the Aircraft (the “Work Order”)
entered into between Sublessee and Sublessor as of the Effective Date pursuant
to certain Air Transportation Services Agreement dated March 8, 2016 (the
“ATSA”) between Sublessor and Airborne Global Solutions, Inc.
3.    Rent. Sublessee will pay to Sublessor as “Sublease Rent” the Rent (as
defined in the Prime Lease) and all additional and other charges of whatsoever
kind which Sublessor is obligated to pay to the Prime Lessor under the Prime
Lease during the Term of this Sublease, in the manner of payment described in
the Prime Lease and sufficiently in advance of the time such payment is due
under the Prime Lease to enable Sublessor to timely pay Prime Lessor. In
addition, if requested by Sublessor, Sublessee will make payment of Sublease
Rent directly to the Prime Lessor.


I-2

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




4.    Use; Maintenance. The Aircraft will only be used and maintained in
accordance with the terms, conditions, and restrictions of the Prime Lease.
5.    Assignment, Subletting. Sublessee will neither assign this Sublease nor
further sublet the Aircraft without Sublessor’s prior written consent.
6.    Rent Escalation and Other Charges. If Sublessor will be charged for
additional Rent or other amounts in accordance with the provisions of the Prime
Lease, including any provisions calling for Rent escalation, payment of
airframe, engine or other maintenance charges or fees, deposits, taxes,
insurance, maintenance, repair, reconfiguration, delivery and redelivery costs,
payments as a result of a Total Loss which Rent charges or other amounts arise
during the Term or out of or in relation to this Sublease, and any interest or
late penalties required to be paid by Sublessor to Prime Lessor with respect to
amounts to be paid by Sublessee under this Sublease for which Sublessee has not
timely paid, then Sublessee will be liable to Sublessor for such additional Rent
or other sums and will make payment to Sublessor on demand. In the event
Sublessee fails to timely pay any amount due under this Sublease, Sublessee will
pay to Sublessor the amount required to be paid by Sublessor to Prime Lessor as
a result of any late payment of the corresponding amount due under the Prime
Lease or, if Sublessee's failure will cause a Lessee Event of Default under the
Prime Lease, all amounts owed by Sublessor under the Prime Lease with respect to
the Lessee Event of Default.
7.    Relation to Prime Lease. This Sublease is subject and subordinate to the
Prime Lease. Except as may be inconsistent with the terms of this Sublease, all
the terms, covenants, and conditions contained in the Prime Lease will be
applicable to this Sublease, and Sublessee will perform and be responsible for
compliance with all the terms, covenants, and conditions in the Prime Lease that
are applicable to the Sublessor, with the same force and effect as if Sublessor
were the Prime Lessor and Sublessee were the lessee under the Prime Lease and,
in the case of any breach of this Sublease by Sublessee, Sublessor will have all
the rights against Sublessee as would be available to the Prime Lessor under the
Prime Lease if such breach were a Lessee Event of Default under the Prime Lease,
except that (a) Sublessee may not fail to technically accept the Aircraft under
this Sublease if Sublessor has technically accepted the Aircraft under the Prime
Lease; and (b) Sublessee’s return obligation under this Sublease will be to
return the Aircraft to Sublessor in serviceable and airworthy condition in
accordance with the AMM and with no reduced interval inspections on the Airframe
or Engines. Notwithstanding any of the foregoing provisions of this Section 7,
nothing in this Sublease will act to shift from Sublessor to Sublessee, or vice
versa, any of the financial obligations assumed by Sublessor (as lessee) and
Prime Lessor under the Prime Lease, except that Sublessee will be responsible
for all Claims incurred by Sublessor under the Prime Lease that relates to or
arises out of the acts or omissions of Sublessee or its Affiliates.
8.    No Abatement. Sublessee's obligations under this Sublease will be absolute
and unconditional and will not be affected by any circumstances occurring from
and after the Delivery Date, including any set-off, counterclaim, recoupment,
defense, or other right Sublessee may have against Sublessor except for a breach
by Sublessor of Sublessee’s quiet enjoyment not caused by the act or omission of
Prime Lessor or its Affiliates. Provided the ATSA is in effect with respect to
the Aircraft, the provisions of the ATSA will control with respect to
Sublessee's responsibility


I-3

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




(including through one of Sublessee's Affiliates), if any, under the ATSA should
the Aircraft (or any component thereof) become unavailable for use. There will
be no abatement of Sublease Rent for any period when the Aircraft will be
rendered unfit for use, grounded, unserviceable for any reason whatsoever,
hijacked, confiscated, seized, requisitioned, restrained, or appropriated unless
caused by or arising from events prior to the Delivery Date and before the
Return Date.
9.    Services, Rights, Warranties. Sublessee leases the Aircraft in its “as is,
where is” condition. The only services, rights, or warranties to which the
Sublessee is entitled to under this Sublease are those to which the Sublessor is
provided under the Prime Lease.
10.    Indemnification. Sublessee will neither do, nor permit anything to be
done which would cause the Prime Lease to be terminated or forfeited by reason
of any right of termination or forfeiture reserved or vested in the Prime Lessor
under the Prime Lease, and Sublessee will indemnify and hold Sublessor harmless
from and against all Claims: (i) incurred by Sublessor under the Prime Lease
that relate to arises out of the acts or omissions of Sublessee or its
Affiliates; and (b) of any kind whatsoever by reason of any breach or default on
the part of Sublessee by reason of which the Prime Lease may be terminated or
forfeited.
11.    Insurance. Sublessee will carry and maintain at its expense such
insurance as required to be carried by Sublessor under the Prime Lease naming
Sublessor and the Additional Insured as additional insured and Sublessor and the
Loss Payees as loss payees, except that all policies and subsequent policies
taken out by Sublessee in accordance with Section 11.2 of the Prime Lease will
have deductibles which do not exceed, per occurrence, the deductible amount
provided in the Prime Lease, and will continue such insurance for such period of
time after Sublessee's return of the Aircraft to Sublessor in accordance with
the Return Condition Requirements as is equal to the period of time for which
Sublessor is required to maintain insurance in favor of Primer Lessor under the
terms of the Prime Lease. Sublessee will deliver such certificates of insurance
and letters of undertaking when and as required under the Prime Lease.
12.    Representations of Sublessee. Sublessee represents that (a) it has read
and is familiar with the terms of the Prime Lease; (b) it is a corporation
organized and existing in good standing under the Laws of Delaware and has the
corporate power and authority to carry on its business and to perform all of its
obligations under this Sublease and is the holder of all required certifications
from the applicable Aviation Authority to provide commercial cargo airline
services with the Aircraft; and (c) this Sublease has been duly authorized and
executed by Sublessee, and that the execution, delivery, and performance of this
Sublease by Sublessee does not violate any Law or agreement applicable to
Sublessee or result in the creation of any lien, charge or encumbrance on
Sublessee’s property.
13.    Representations of Sublessor. Sublessor represents that: (a) it is a
corporation organized and existing in good standing under the Laws of the
Delaware and has the corporate power and authority to carry on its business and
to perform all of its obligations under this Sublease;


I-4

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




and (b) this Sublease has been duly authorized and executed by Sublessor and
that the execution, delivery, and performance of this Sublease by Sublessor does
not violate any Law or agreement applicable to Sublessor or result in the
creation of any lien, charge or encumbrance on Sublessor’s property.
14.    Taxes.       


14.1    Sublessor agrees to timely pay, and to indemnify Sublessee against, any
and all Taxes (excluding Sublessee Taxes (as defined in Section 14.2)) as and
when due, whether such Taxes are now existing or hereafter adopted, enacted or
amended, that may be asserted, levied or imposed on or against Sublessee upon or
with respect to or measured by:  (a) the Aircraft or any part thereof or
interest therein; (b) this Sublease, and the performance of any of the
transactions contemplated hereby or the exercise of remedies under this Sublease
with respect to any default by Sublessor under this Sublease; (c) the delivery,
testing, transportation, rental, sale, replacement, substitution, repossession,
abandonment, transfer, rebuilding, leasing, subleasing, possession, presence,
use, operation, condition, storage, maintenance, modification, alteration,
repair or return of the Aircraft or any Part thereof or interest therein; and
(d) Sublease Rent (collectively “Sublessor Taxes”).
14.2    Sublessee agrees to timely pay, and to indemnify Sublessor against, any
and all Taxes (excluding Sublessor Taxes) as and when due, whether such Taxes
are now existing or hereafter adopted, enacted or amended, that may be asserted,
levied or imposed on or against Sublessor upon or with respect to or measured
by:  (a) the exercise of remedies under this Sublease with respect to any
default by Sublessee under this Sublease; (b) Taxes on, based on, measured by or
with respect to the net or gross income, or net or gross receipts, capital, net
worth, franchise, or conduct of business of Sublessee (other than Taxes in the
nature of sales, withholding, use or property Taxes); and (c) Taxes that would
not have been imposed but for any failure of Sublessee to (i) file proper and
timely reports or returns or to timely pay any Taxes when due, or (ii) timely
comply with any Certification Requirements”, if such compliance is required to
obtain or establish relief or exemption from or reduction in such Taxes and
Sublessee was eligible to comply with such requirement (collectively “Sublessee
Taxes”). For purposes of this Section 14.2(e), Sublessee will not be deemed to
have failed to have filed timely reports or returns or to have timely paid any
Taxes when due under Section 14.2(e)(i) or to have failed to have timely
complied with the Certification Requirements under Section 14.2(e)(ii) when
Sublessor provided notification to Sublessee less than 15 days in advance of any
such filing, payment, or compliance deadline.
14.3    Sublessee agrees that, with respect to any payment or indemnity to
Sublessor under this Section 14, Sublessee’s indemnity obligations will include
an amount necessary to hold Sublessor harmless from all Sublessee Taxes required
to be paid by Sublessor with respect to the receipt or accrual of such payment
or indemnity (including any payment by Sublessor of any Sublessee Taxes in
respect to any indemnity payments received or receivable under this Section
14).  If: (a) any Taxes are required to be deducted or withheld by Sublessee
from any amounts due to Sublessor under this Sublease (“Sublessor Withholding
Taxes”); and (b) Sublessee is required to indemnify Sublessor against such
Withholding Taxes pursuant to this Section 14 (“Indemnifiable Supplemental
Withholding Taxes”), then Sublessee will, at the time of paying the amounts due
to


I-5

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Sublessor, pay to Sublessor such additional amounts as may be necessary in order
that the net amount of such payment, after deduction or withholding for
Indemnifiable Sublessor Withholding Taxes, will be equal to the amount Sublessor
would have received if such Indemnifiable Sublessor Withholding Taxes had not
been deducted or withheld.
14.3    Sublessor agrees that, with respect to any payment or indemnity to
Sublessee under this Section 14, Sublessor’s indemnity obligations will include
an amount necessary to hold Sublessee harmless from all Sublessor Taxes required
to be paid by Sublessee with respect to the receipt or accrual of such payment
or indemnity (including any payment by Sublessee of any Sublessor Taxes in
respect to any indemnity payments received or receivable under this Section
14).  If: (a) any Taxes are required to be deducted or withheld by Sublessor
from any amounts due to Sublessee under this Sublease (“Sublessee Withholding
Taxes”); and (b) Sublessor is required to indemnify Sublessee against such
Withholding Taxes pursuant to this Section 14 (“Indemnifiable Sublessee
Withholding Taxes”), then Sublessor will, at the time of paying the amounts due
to Sublessee, pay to Sublessee such additional amounts as may be necessary in
order that the net amount of such payment, after deduction or withholding for
Indemnifiable Sublessee Withholding Taxes, will be equal to the amount Sublessee
would have received if such Indemnifiable Sublessee Withholding Taxes had not
been deducted or withheld.
14.4    Any amount payable by a party pursuant to Section 14.1 or 14.2 will be
paid to the other Party or, if so directed by the other Party, directly to the
relevant taxing authority, within 30 days after receipt by the paying Party of a
written demand therefor from the other Party accompanied by a written statement
describing in reasonable detail the Taxes that are the subject of and basis for
such payment or indemnity, as applicable, and the computation of the amount so
payable.
14.5    Sublessee agrees to provide any assistance reasonably requested by
Sublessor in obtaining tax exemptions, rebates, or credits for any Sublessor
Taxes.
15.    Entire Agreement; Amendment; Waiver.
15.1    This Sublease, together with the Prime Lease and the ATSA, constitute
the entire agreement between Sublessee and Sublessor with respect to the
Aircraft and the subject matter herein and supersedes any and all previous
understandings, commitments, agreements, or representations whatsoever, whether
oral or written, including any and all terms sheets, letters of intent, or
similar documents.
15.2    This Sublease may not be amended, suspended, superseded, or otherwise
modified except by a written instrument, expressly identifying the modifications
made and signed by the authorized representative of both of the Parties. No
waiver will be effective under this Sublease except by a written instrument,
expressly identifying the rights waived and signed by the authorized
representative of the relevant Party to be bound thereby. A waiver regarding any
breach or default will not constitute a waiver with respect to any different or
subsequent default unless expressly provided in such waiver instrument. Without
limiting the generality of the foregoing, a Party will not be deemed to modify
any term or waive any right or remedy under this Agreement


I-6

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




by failing to insist on compliance with any of the terms of this Agreement or by
failing in one or more instances to exercise any right under this Sublease.
16.    Notices. All notices and other communications under this Sublease will be
in writing and will be personally delivered, sent by facsimile (with electronic
confirmation) or e-mail, or delivered by a nationally-recognized courier for
overnight delivery to either Party to the address of that Party set forth below.
Such notice or other communication will be deemed to have been given or made and
will be deemed to have been received: (a) when sent by personal delivery, upon
actual delivery or the intended recipient's refusal to accept delivery; (b) when
sent by nationally recognized courier for overnight delivery, the next Business
Day after being sent by such courier for such delivery; (c) when sent by fax,
the same day as transmitted if transmitted during the normal business hours of
the recipient or the next Business Day if transmitted after the normal business
hours of the recipient as reflected by an electronic confirmation or receipt;
(d) when sent by email, on the day acknowledged in writing (email or otherwise)
by the recipient Party but only to the extent such email notice has been sent to
an employee of the recipient Party having knowledge of the matter contained in
the notice (and, in the case of notice to Sublessor, with a copy to [*] and in
the case of Sublessee with a copy to [*]) and is conspicuously identified as a
notice under this Sublease. No objection may be made to the manner of delivery
of any written notice actually received by a party. The addresses for the
Parties are:
If to Sublessor:
Amazon Fulfillment Services, Inc.
410 Terry Avenue North
Seattle, WA 98109-5210
Phone: [*]
Facsimile: [*]
Attention: Transportation Director




And if to Sublessee as follows:
__________, Inc.
145 Hunter Drive
Wilmington, Ohio 45177
Facsimile:    [*]
Phone:     [*]
Attention:    W. Joseph Payne
Vice President, General Counsel and Secretary


Either Party may, by notice in writing, direct that future notices or demands be
sent to a different address.
17.    Binding Nature. The covenants and agreements herein contained will bind
and inure to the benefit of Sublessor, the Sublessee and their respective
executors, administrators, successors and assigns.


I-7

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




18.    Governing Law. This Sublease will be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without regard
to principles of conflicts of laws. Each of the Parties irrevocably submit to
the exclusive personal jurisdiction and venue in the federal and state courts in
New York County, New York for any dispute arising out of this Sublease and waive
all objections to jurisdiction and venue of such courts.
19.    Filing with FAA; Registration with International Registry. This Sublease
will be filed for recordation with: (a) the FAA; and (b) the International
Registry, contemporaneously with the filing of the Prime Lease.
20.    DISCLAIMER OF DAMAGES. UNDER NO CIRCUMSTANCES WILL SUBLESSEE OR SUBLESSOR
BE LIABLE FOR ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL, OR INDIRECT DAMAGES
ARISING FROM OR IN RELATION TO THIS SUBLEASE UNLESS ARISING AS A RESULT OF SUCH
PARTY'S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR, WITH RESPECT TO SUBLESSEE,
ARISING AS A RESULT OF SUBLESSEE'S INDEMNIFICATION OBLIGATIONS UNDER SECTION 10.
20.    Counterparts. Each Party may affect the execution and delivery of this
Sublease, or any amendment or addendum hereto or thereto by facsimile or
electronic transmission (including in portable document format or by electronic
signature) of one or more signed counterparts that together will constitute one
and the same instrument.


[SIGNATURE PAGE FOLLOWS]




I-8

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




IN WITNESS WHEREOF, Sublessor and Sublessee have executed this Sublease as of
the day and year first set forth above.
SUBLESSOR:
AMAZON FULFILLMENT SERVICES, INC. 
 
By:                 
Name:              
Title:                 
Date Signed:             


Address:
 (if by USPS):
P.O. Box 81226
Seattle, WA 98108-1226
(if by courier):
410 Terry Avenue North
Seattle, WA 98109-5210
Facsimile: [*]
Telephone: [*]
with a copy
Attention: General Counsel
(same P.O. box and courier address)
Facsimile: [*]


SUBLESSEE:
_________________, INC. 

By:                 
Name:              
Title:                 
Date Signed:             


Address:
145 Hunter Drive
Wilmington, Ohio 45177 
Facsimile: [*]
Telephone: [*] 

With a copy to:
    Airborne Global Solutions
    145 Hunter Drive
    Wilmington, Ohio 45177
    Attn: General Counsel
    Facsimile: [*]
    E Mail: [*]
 
 











--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.






ATTACHMENT A TO AIRCRAFT SUBLEASE AGREEMENT
DESCRIPTION OF THE AIRCRAFT


[To be inserted]




